Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19        Entered 08/05/19 22:04:23   Page 1 of 120



                                          Exhibit B
                        Clean Version of the Final Disclosure Statement
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                      Entered 08/05/19 22:04:23              Page 2 of 120




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

  In re:                                                  §
                                                          §         CHAPTER 11
  MAYFLOWER COMMUNITIES, INC. 1                           §
                                                          §         CASE NO. 19-30283 (HDH)
                             Debtor.

       FIRST AMENDED DISCLOSURE STATEMENT FOR DEBTOR’S FIRST AMENDED
      PLAN OF LIQUIDATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

  Daniel B. Prieto, State Bar No. 24048744
  DLA Piper LLP (US)
  1900 North Pearl Street, Suite 2200
  Dallas, Texas 75201
  Telephone: (214) 743-4500
  Facsimile: (214) 743-4545
  E-mail: dan.prieto@dlapiper.com

  Thomas R. Califano (admitted pro hac vice)
  DLA Piper LLP (US)
  1251 Avenue of the Americas
  New York, New York 10020-1104
  Telephone: (212) 335-4500
  Facsimile: (212) 335-4501
  E-mail: thomas.califano@dlapiper.com

  Rachel Nanes (admitted pro hac vice)
  DLA Piper LLP (US)
  200 South Biscayne Boulevard, Suite 2500
  Miami, Florida 33131
  Telephone: (305) 423-8563
  Facsimile: (305) 675-8206
  E-mail: rachel.nanes@dlapiper.com

  Attorneys for the Debtor and Debtor in Possession

  Dated: August 5, 2019




  1
     The last four digits of the Debtor’s federal tax identification number are 6350. The mailing address for the Debtor
  is 1335 S. Guilford Road Carmel, Indiana 46032-2810.
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                               Entered 08/05/19 22:04:23                       Page 3 of 120




                                                 TABLE OF CONTENTS

  I.     INTRODUCTION............................................................................................................ 3
         A.        Overview of Chapter 11 and the Plan Confirmation Process ................................ 4
         B.        Recommendation of the Debtor and Plan Overview ............................................. 4
         C.        Classification and Treatment of Claims Under the Plan ........................................ 6
         D.        Summary of Voting Requirements for Plan Confirmation .................................... 7
  II.    BACKGROUND INFORMATION ............................................................................... 9
         A.        Overview of the Debtor’s Business ....................................................................... 9
         B.        Organizational Structure of the Debtor ................................................................ 11
         C.        The Debtor’s Prepetition Capital Structure.......................................................... 12
         D.        Events Leading to the Chapter 11 Case ............................................................... 16
  III.   EVENTS OCCURRING DURING DEBTOR’S CHAPTER 11 CASE.................... 17
         A.        Bankruptcy Filings and First Day Orders ............................................................ 17
         B.        Schedules and Statements .................................................................................... 17
         C.        Retention and Employment of Bankruptcy Professionals ................................... 18
         D.        Appointment of Residents’ Committee ............................................................... 18
         E.        Interim Compensation and Expense Reimbursement .......................................... 18
         F.        Appointment of Patient Care Ombudsman .......................................................... 18
         G.        The Cash Motion and Cash Motion Objection .................................................... 18
         H.        Venue Motion and Venue Motion Objection....................................................... 19
         I.        The Settlement with the Bond Trustee................................................................. 19
         J.        Cash Collateral ..................................................................................................... 20
         K.        Bid Procedures ..................................................................................................... 20
         L.        Selection of Stalking Horse ................................................................................. 21
         M.        Approval of Sale to Stalking Horse ..................................................................... 24
  IV.    THE CHAPTER 11 PLAN............................................................................................ 24
         A.        Treatment of Claims and Interests Under the Plan .............................................. 25
         B.        Means for Implementation of the Plan................................................................. 28
         C.        Acceptance or Rejection of the Plan .................................................................... 35
         D.        Distributions......................................................................................................... 36
         E.        Procedures for Disputed Claims .......................................................................... 39
         F.        Executory Contracts and Unexpired Leases ........................................................ 41
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                                Entered 08/05/19 22:04:23                        Page 4 of 120




         G.        Conditions Precedent to Confirmation and the Effective Date ............................ 42
         H.        Effect of Confirmation ......................................................................................... 43
         I.        Modification, Revocation or Withdrawal of the Plan .......................................... 49
         J.        Retention of Jurisdiction ...................................................................................... 49
         K.        Miscellaneous Provisions..................................................................................... 51
  V.     RISK FACTORS IN CONNECTION WITH THE PLAN ........................................ 55
         A.        Bankruptcy Considerations .................................................................................. 55
         B.        Risks Related to the Sale...................................................................................... 56
         C.        No Duty to Update Disclosures ........................................................................... 56
         D.        Representations Outside this Disclosure Statement ............................................. 56
         E.        No Admission ...................................................................................................... 57
         F.        Tax and Other Related Considerations ................................................................ 57
  VI.    PLAN CONFIRMATION AND CONSUMMATION ................................................ 57
         A.        The Confirmation Hearing ................................................................................... 57
         B.        Plan Confirmation Requirements Under the Bankruptcy Code ........................... 58
  VII.   ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF
         THE PLAN ..................................................................................................................... 61
         A.        Chapter 7 Liquidation .......................................................................................... 61
         B.        Alternative Plan Pursuant to Chapter 11 of the Bankruptcy Code ...................... 61
         C.        Dismissal of the Debtor’s Chapter 11 Case ......................................................... 62
  VIII. CERTAIN FEDERAL TAX CONSEQUENCES ....................................................... 62
         A.        General ................................................................................................................. 62
         B.        U.S. Federal Income Tax Consequences to the Debtor ....................................... 63
         C.        U.S. Federal Income Tax Treatment With Respect to the Liquidating Trust ...... 63
         D.        U.S. Federal Income Tax Treatment With Respect to Holders of Allowed
                   Claims that are Beneficiaries of the Liquidating Trust ........................................ 65
         E.        Market Discount................................................................................................... 66
         F.        Limitation on Use of Capital Losses .................................................................... 66
  IX.    RECOMMENDATION AND CONCLUSION ........................................................... 67
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19    Entered 08/05/19 22:04:23   Page 5 of 120




                                       EXHIBITS

  Exhibit 1    Debtor’s First Amended Plan of Liquidation Pursuant to Chapter 11 of the
               Bankruptcy Code, dated August 5, 2019

  Exhibit 2    Liquidation Analysis
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19   Entered 08/05/19 22:04:23   Page 6 of 120



                                    DISCLAIMER

       IF YOU ARE ENTITLED TO VOTE TO APPROVE THE PLAN, YOU ARE RECEIVING
  A BALLOT WITH YOUR NOTICE OF THIS DISCLOSURE STATEMENT. THE DEBTOR
  URGES YOU TO VOTE TO ACCEPT THE PLAN.

       EACH HOLDER OF A CLAIM AGAINST THE DEBTOR ENTITLED TO VOTE TO
  ACCEPT OR REJECT THE PLAN SHOULD READ THIS DISCLOSURE STATEMENT AND
  THE PLAN IN THEIR ENTIRETY BEFORE VOTING. NO SOLICITATION OF VOTES TO
  ACCEPT OR REJECT THE PLAN MAY BE MADE EXCEPT PURSUANT TO THIS
  DISCLOSURE STATEMENT AND BANKRUPTCY CODE SECTION 1125. NO HOLDER OF A
  CLAIM SHOULD RELY ON ANY INFORMATION RELATING TO THE DEBTOR, THEIR
  PROPERTY OR THE PLAN OTHER THAN THAT CONTAINED IN THIS DISCLOSURE
  STATEMENT AND THE ATTACHED EXHIBITS.

       THIS DISCLOSURE STATEMENT IS THE ONLY DOCUMENT AUTHORIZED BY
  THE BANKRUPTCY COURT TO BE USED IN CONNECTION WITH THE PLAN. NO
  SOLICITATIONS FOR OR AGAINST THE PLAN MAY BE MADE EXCEPT THROUGH THIS
  DISCLOSURE STATEMENT.

       THIS DISCLOSURE STATEMENT CONTAINS A SUMMARY OF CERTAIN
  PROVISIONS OF THE PLAN. ALTHOUGH THE DEBTOR BELIEVES AND HAS MADE
  EVERY EFFORT TO ENSURE THAT THIS SUMMARY PROVIDES ADEQUATE
  INFORMATION WITH RESPECT TO THE PLAN, IT DOES NOT PURPORT TO BE
  COMPLETE AND IS QUALIFIED TO THE EXTENT IT DOES NOT SET FORTH THE
  ENTIRE TEXT OF THE PLAN. IF THERE IS ANY INCONSISTENCY BETWEEN THE PLAN
  AND THE SUMMARY OF THE PLAN CONTAINED IN THIS DISCLOSURE STATEMENT,
  THE PLAN SHALL CONTROL. ACCORDINGLY, EACH HOLDER OF A CLAIM SHOULD
  REVIEW THE PLAN IN ITS ENTIRETY.

       THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
  BANKRUPTCY CODE SECTION 1125 AND BANKRUPTCY RULE 3016 AND NOT IN
  ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAW OR OTHER APPLICABLE
  NONBANKRUPTCY LAW. PERSONS OR ENTITIES TRADING IN OR OTHERWISE
  PURCHASING, SELLING OR TRANSFERRING CLAIMS AGAINST THE DEBTOR SHOULD
  EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE
  PURPOSE FOR WHICH IT WAS PREPARED. THIS DISCLOSURE STATEMENT SHALL
  NOT BE CONSTRUED TO BE ADVICE ON THE TAX, SECURITIES OR OTHER LEGAL
  EFFECTS OF THE LIQUIDATION OF THE DEBTOR AS TO HOLDERS OF CLAIMS
  AGAINST THE DEBTOR.

         IRS CIRCULAR 230 NOTICE: TO ENSURE COMPLIANCE WITH IRS CIRCULAR
  230, HOLDERS OF CLAIMS ARE HEREBY NOTIFIED THAT: (A) ANY DISCUSSION OF U.S.
  FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN THIS DISCLOSURE
  STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, BY
  HOLDERS OF CLAIMS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE
  IMPOSED ON THEM UNDER THE INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS
  WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEBTOR
  OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF
  CLAIMS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES
  FROM AN INDEPENDENT TAX ADVISOR.

                                          1
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19   Entered 08/05/19 22:04:23   Page 7 of 120



       THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES AND
  EXCHANGE COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE
  SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS
  PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT OR
  UPON THE MERITS OF THE PLAN. NEITHER THIS DISCLOSURE STATEMENT NOR THE
  SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN CONSTITUTES AN
  OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY SECURITIES IN ANY
  STATE OR JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS NOT
  AUTHORIZED.

        THIS DISCLOSURE STATEMENT MAY CONTAIN “FORWARD LOOKING
  STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION
  REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY STATEMENT OTHER
  THAN A RECITATION OF HISTORICAL FACT AND CAN BE IDENTIFIED BY THE USE OF
  FORWARD LOOKING TERMINOLOGY SUCH AS “MAY,” “EXPECT,” “ANTICIPATE,”
  “ESTIMATE” OR “CONTINUE” OR THE NEGATIVE THEREOF OR OTHER VARIATIONS
  THEREON OR COMPARABLE TERMINOLOGY. THE READER IS CAUTIONED THAT
  ALL FORWARD LOOKING STATEMENTS ARE NECESSARILY SPECULATIVE AND
  THERE ARE CERTAIN RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL
  EVENTS OR RESULTS TO DIFFER MATERIALLY FROM THOSE REFERRED TO IN SUCH
  FORWARD LOOKING STATEMENTS.

       ALL OF THE PROJECTED RECOVERIES TO CREDITORS ARE BASED UPON THE
  ANALYSIS PERFORMED BY THE DEBTOR AND ITS PROFESSIONALS. ALTHOUGH THE
  DEBTOR HAS MADE EVERY EFFORT TO VERIFY THE ACCURACY OF THE
  INFORMATION PRESENTED HEREIN AND IN THE EXHIBITS ATTACHED HERETO, THE
  DEBTOR CANNOT MAKE ANY REPRESENTATIONS OR WARRANTIES REGARDING THE
  ACCURACY OF THE INFORMATION.

       AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER
  ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
  CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
  STIPULATION OR WAIVER BUT RATHER AS THE DEBTOR’S STATEMENT OF THE
  STATUS OF THE RESPECTIVE MATTER.

       THE DEBTOR RECOMMENDS THAT CREDITORS SUPPORT AND VOTE TO
  ACCEPT THE PLAN. IT IS THE OPINION OF THE DEBTOR THAT THE TREATMENT OF
  CREDITORS UNDER THE PLAN CONTEMPLATES A GREATER RECOVERY THAN THAT
  WHICH IS LIKELY TO BE ACHIEVED UNDER OTHER ALTERNATIVES FOR THE
  REORGANIZATION OR LIQUIDATION OF THE DEBTOR. ACCORDINGLY, THE DEBTOR
  BELIEVES THAT CONFIRMATION OF THE PLAN IS IN THE BEST INTERESTS OF
  CREDITORS.




                                          2
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23          Page 8 of 120




  I.     INTRODUCTION

         On January 30, 2019 (the “Petition Date”), Mayflower Communities, Inc. d/b/a The
  Barrington of Carmel (the “Barrington” or “Debtor”) filed a voluntary petition for relief under
  chapter 11 of title 11 of the United States Code, as now in effect or as hereafter amended (the
  “Bankruptcy Code”).

          The Debtor submits this disclosure statement (the “Disclosure Statement”), pursuant to
  section 1125 of the Bankruptcy Code, and rule 3017 of the Federal Rules of Bankruptcy
  Procedure, as now in effect or as hereafter amended (the “Bankruptcy Rules”), in connection
  with the solicitation of votes on its proposed First Amended Plan of Liquidation Under Chapter
  11 of the Bankruptcy Code, dated as of August 5, 2019 (as it may be altered, amended, modified
  or supplemented from time to time, the “Plan”) and attached hereto as Exhibit 1. The Debtor
  believes that the confirmation and implementation of the Plan is in the best interests of the
  Debtor’s Estate, Creditors and all other interested parties.

          This Disclosure Statement and the other documents described herein are being furnished
  by the Debtor to Creditors in the Debtor’s Chapter 11 Case pending before the United States
  Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”). This Disclosure
  Statement is intended to provide adequate information of a kind, and in sufficient detail, to
  enable the Debtor’s Creditors to make an informed judgment about the Plan, including whether
  to accept or reject the Plan. This Disclosure Statement sets forth certain information regarding
  (i) the Debtor’s prepetition operating and financial history; (ii) the Debtor’s need to file for relief
  under chapter 11 of the Bankruptcy Code; (iii) significant events that have occurred during the
  Debtor’s Chapter 11 Case; (iv) the terms of the Plan; (v) the manner in which distributions will
  be made under the Plan; (vi) certain effects of confirmation of the Plan; (vii) certain risk factors
  associated with the Plan; and (viii) the confirmation process and the voting procedures that
  Holders of Claims entitled to vote under the Plan must follow for their votes to be counted.

         This Disclosure Statement is subject to the Bankruptcy Court’s approval, as containing
  information of a kind, and in sufficient detail, adequate to enable a hypothetical, reasonable
  investor typical of each of the Classes whose votes are being solicited to make an informed
  judgment with respect to the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS
  DISCLOSURE STATEMENT DOES NOT CONSTITUTE A DETERMINATION WITH
  RESPECT TO THE MERITS OF THE PLAN. ALL CREDITORS ARE ENCOURAGED
  TO READ THIS DISCLOSURE STATEMENT AND ITS EXHIBITS CAREFULLY AND
  IN THEIR ENTIRETY BEFORE DECIDING TO VOTE TO ACCEPT OR REJECT THE
  PLAN.

          The summary of the Plan provided herein is qualified in its entirety by reference to the
  Plan. To the extent that the information provided in this Disclosure Statement and the Plan
  (including any Plan Supplements) conflict, the terms of the Plan (including any Plan
  Supplements) will control. Terms not otherwise specifically defined herein will have the
  meanings attributed to them in the Plan. Each definition in this Disclosure Statement and in the
  Plan includes both the singular and plural. Headings are for convenience or reference and shall
  not affect the meaning or interpretation of this Disclosure Statement.


                                                    3
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 9 of 120




         A.      Overview of Chapter 11 and the Plan Confirmation Process.

          Chapter 11 of the Bankruptcy Code allows debtors to reorganize or to liquidate and wind
  up their affairs for the benefit of the debtors and their creditors. Upon the commencement of a
  chapter 11 case, an estate is created comprised of all the legal and equitable interests of a debtor
  as of the date the petition is filed, which typically remain in control of the debtor as a debtor-in-
  possession. The Debtor remains in possession of its property and continues to operate its
  business without the oversight of a trustee.

           Pursuant to section 362 of the Bankruptcy Code, the filing of a chapter 11 petition
  imposes an automatic stay of all attempts by creditors or third-parties to collect or enforce
  prepetition claims against a debtor or otherwise interfere with its property or business, unless
  relief from the automatic stay is obtained from the bankruptcy court.

          The Bankruptcy Code is designed to encourage the parties-in-interest in a chapter 11
  proceeding to negotiate the terms of a chapter 11 plan so that it may be confirmed. A chapter 11
  plan is the vehicle for satisfying or otherwise addressing the claims against and the interests in
  the debtor. Confirmation of a chapter 11 plan makes it binding on the debtor and all of its
  creditors and the prior obligations owed by the debtor to such parties are compromised in
  exchange for the obligations specified in the plan.

          After a chapter 11 plan has been filed, the holders of impaired claims against the debtor
  are permitted to vote to accept or reject the plan. Before soliciting acceptances of the proposed
  plan, section 1125 of the Bankruptcy Code requires the debtor to file a disclosure statement
  containing adequate information of a kind, and in sufficient detail, to enable a hypothetical,
  reasonable investor to make an informed judgment about the plan. This Disclosure Statement is
  presented to Holders of Claims against the Debtor entitled to vote under section 1125 of the
  Bankruptcy Code in connection with the Debtor’s solicitation of votes on the Plan.

         B.      Recommendation of the Debtor and Plan Overview.

          The Debtor believes that the Plan, which provides for, among other things, the orderly
  distribution of the proceeds of the sale of substantially all of the Debtor’s assets (the “Assets”)
  and the creation of a liquidating trust to administer, liquidate, and distribute the Debtor’s
  remaining Assets after the sale, will allow for a prompt resolution of the Debtor’s Chapter 11
  Case and will achieve the best possible result for Creditors and other interested parties. The
  following is a brief overview of the Plan and is qualified by reference to the Plan itself.

          As discussed more fully herein, the Debtor and the Bond Trustee are parties to a Master
  Indenture and, shortly before the Petition Date, the Debtor defaulted on certain payment
  obligations to the Bond Trustee under the Master Indenture and other documents. The parties
  engaged in initial discussions regarding a forbearance agreement, however, an agreement could
  not be reached and the Bond Trustee commenced a receivership action against the Debtor in the
  Hamilton Superior Court in the County of Hamilton, Indiana (the “Receivership Action”). The
  Debtor responded by commencing this Chapter 11 Case. Subsequently, several disputes arose
  between the Debtor and the Bond Trustee with respect to, among other things, the appropriate
  venue for this Chapter 11 Case, the validity of the Bond Trustee’s liens in cash, the timeline for

                                                   4
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 10 of
                                        120



 the sale of substantially all of the Debtor’s Assets, and the terms of a consensual budget for
 operating purposes and payment of professionals (collectively, the “Disputed Matters”).

         The Debtor and the Bond Trustee engaged in extensive negotiations that resulted in a
 resolution of the Disputed Matters, an agreement with respect to the procedures for the sale of
 the Debtor’s Assets, including the treatment of Continuing Care Contracts as part of the
 proposed sale process, and an agreement on a consensual path for the Chapter 11 Case that is in
 the best interests of the Debtor, the Bond Trustee, the Debtor’s residents and the Debtor’s other
 creditors (the “Settlement”). The Settlement provides, among other things, that the Debtor shall
 pursue a sale process and seek confirmation of the Plan in accordance with an agreed upon
 timeline.

         Since the Petition Date, the Debtor’s real estate broker, Cushman & Wakefield US, Inc.
 (“Cushman & Wakefield”) has identified over 750 parties as potential purchasers, including
 strategic for-profit and not-for-profit investors, real estate and private equity investors, and real
 estate investment trusts. Of those parties, over 90 parties signed confidentiality agreements and
 received additional information from Cushman & Wakefield regarding the Debtor’s business and
 Assets. As more fully described in section III herein, the Debtor received several offers from
 potential stalking horse bidders and, thereafter, entered into an asset purchase agreement (the
 “Stalking Horse APA”) with Prairie Landing Community, Inc., an Indiana not-for-profit
 corporation and an affiliate of BHI Retirement Communities, Inc. (the “Stalking Horse”).
 Pursuant to the Stalking Horse APA, the Debtor has agreed to sell, and the Stalking Horse has
 agreed to purchase, substantially all of the Debtor’s Assets (the “Sale”), subject to higher or
 otherwise better offers through an auction process (the “Auction”). The Stalking Horse APA
 provides, among other things, that the Stalking Horse will (i) pay a purchase price of Sixty-One
 Million and 00/100 Dollars ($61,000,000.00) (the “Purchase Price”), (ii) assume certain of the
 Debtor’s Continuing Care Contracts and (iii) fund the financial obligations owed by the Debtor
 under certain of its Continuing Care Contracts. Therefore, all past, current and future obligations
 to current and former residents under the Continuing Care Contracts will either be assumed or
 funded by the Stalking Horse.

         After the Debtor executed the Stalking Horse APA, Cushman and Wakefield continued
 its marketing efforts to ensure that the Debtor maximized its return on the sale of substantially all
 of its Assets. In the event a party, other than the Stalking Horse, submitted a qualified bid, the
 Debtor intended to conduct an auction (the “Auction”) on July 22, 2019. The deadline for any
 interested parties to submit bids intending to compete with the Stalking Horse APA was July 16,
 2019 at 4:00 p.m. (prevailing Central Time) (the “Bid Deadline”). As indicated in the Notice of
 Selection of Successful Bidder and Cancellation of Auction filed with the Bankruptcy Court
 [Docket No. 292], the Debtor did not receive any other bids by the Bid Deadline. Therefore, the
 Debtor cancelled the Auction and deemed the Stalking Horse the Successful Bidder (as such
 term is defined in the Bid Procedures Order). On August 2, 2019, the Bankruptcy Court entered
 the Order (I) Approving the Asset Purchase Agreement Between the Debtor and Prairie Landing
 Community, Inc.; (II) Authorizing the Sale of Substantially All of the Debtor’s Assets Free and
 Clear of Liens, Claims, Interests and Encumbrances, Except for Certain Assumed Liabilities;
 (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired
 Leases in Connection Therewith; and (IV) Granting Related Relief [Docket No. 318] (the “Sale
 Order”), pursuant to which the Sale to the Stalking Horse was approved.

                                                  5
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 11 of
                                        120



         As described in more detail herein, the Plan contemplates that the Holders of the Bond
 Claims, as the holders of a first priority security interest in substantially all of the Assets, will
 receive, among other Distributions, (i) the Net Sale Proceeds from the sale of the Assets to the
 Stalking Horse and (ii) the Assets subject to their Lien that are not included in the Sale. The
 Debtor’s other unencumbered Assets remaining after all required payments have been made
 pursuant to the Plan, Confirmation Order and Liquidating Trust Agreement (collectively, the
 “Liquidating Trust Assets”) will be transferred to a Liquidating Trust for the benefit of the
 Holders of General Unsecured Claims. Additionally, pursuant to an agreement reached with the
 Bond Trustee, One Hundred Thousand Dollars ($100,000.00) will be transferred to the
 Liquidating Trust that will be funded, first, from any Cash on hand of the Debtor on the Effective
 Date, and, second, from the proceeds of the Sale that would otherwise be paid to the Bond
 Trustee (the “Liquidating Trust Contribution”). The Liquidating Trust Contribution shall
 constitute a Liquidating Trust Asset.

         The Liquidating Trust will be managed by a Liquidating Trustee who will be responsible
 for liquidating the Liquidating Trust Assets and making Distributions to Holders of Allowed
 Claims as well as all other administrative tasks necessary for the ultimate resolution of this
 Chapter 11 Case in accordance with the terms of the Plan and the Liquidating Trust Agreement.

          On the Effective Date, an amount to be negotiated between the Debtor and the Bond
 Trustee ten (10) days prior to the Confirmation Hearing will be funded to the Liquidating Trust
 from the proceeds of the Sale that is sufficient to permit the Debtor and the Liquidating Trustee
 to satisfy all obligations under the Plan and Liquidating Trust Agreement.

        C.      Classification and Treatment of Claims Under the Plan

        Certain Classes of Claims are impaired under the Plan and, accordingly, are entitled to
 vote on the Plan. The Debtor is seeking votes to accept the Plan from Holders of Claims in these
 Classes. For a description of the Classes of Claims and their treatment under the Plan, see
 Sections 3 and 4 of the Plan – Classification and Treatment of Claims.

         Estimated Claim amounts for certain Classes are based upon a preliminary analysis by
 the Debtor and its Professionals of Claims filed in the Debtor’s Chapter 11 Case. There can be
 no assurance that these estimates are correct. The following treatments are possible only if the
 Plan is approved and the Debtor’s estimate of the Claims is determined to be valid by the Court.
 The timing of distributions under the Plan, if any, is subject to conditions and determinations
 described in later sections of this Disclosure Statement.

        Each Class of Claims, except Administrative Expense Claims, Accrued Professional
 Compensation Claims and Priority Tax Claims, are placed in the following Classes and will
 receive the following treatment under the Plan:




                                                  6
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                   Entered 08/05/19 22:04:23         Page 12 of
                                        120


                    Summary of Classification and Treatment of Claims Under the Plan

  Class        Claims and Interests        Status         Entitled to         Estimated Recovery
                                                            Vote
    1          Other Priority Claims     Unimpaired          No                         100%
    2          Bondholder Secured         Impaired           Yes         Net Sale Proceeds, Net Holdback
                      Claim                                              Escrow Amount and Encumbered
                                                                                  Excluded Assets
    3          Other Secured Claims       Impaired           Yes         Cash equal to the amount of such
                                                                             Other Secured Claims; the
                                                                           Collateral securing such Other
                                                                         Secured Claims; or satisfaction of
                                                                            such Other Secured Claims
                                                                          pursuant to such other terms and
                                                                         conditions as may be agreed upon
                                                                        by the Liquidating Trustee and the
                                                                                   Holder of such
                                                                               Other Secured Claims
    4           General Unsecured         Impaired           Yes        Pro Rata share of Liquidating Trust
                     Claims                                                      Distributable Cash
    5            Interests in the         Impaired            No                        $0.00
                   Barrington

          D.       Summary of Voting Requirements for Plan Confirmation.

                   1.      In General.

         Creditors should refer only to this Disclosure Statement and the Plan to determine
 whether to vote to accept or reject the Plan. Under the Bankruptcy Code, only Holders of Claims
 that are “impaired” are entitled to vote to accept or reject the Plan. Under section 1124 of the
 Bankruptcy Code, a class of claims or interests is deemed to be “impaired” under a plan unless
 (1) the plan leaves unaltered the legal, equitable and contractual rights to which such claim or
 interest entitles the holder thereof; or (2) notwithstanding any legal right to an accelerated
 payment of such claim or interest, the plan, among other things, cures all existing defaults (other
 than defaults resulting from the occurrence of events of bankruptcy) and reinstates the maturity
 of such claim or interest as it existed before the default. An impaired class of creditors votes to
 accept a plan if the holders of at least two-thirds (2/3) in dollar amount, and more than one-half
 (1/2) in number, of those creditors that actually cast ballots vote to accept such plan. Those
 classes that are not impaired are not entitled to vote and are deemed to accept a plan. Those
 classes that are not entitled to a distribution and will not retain property under a plan are deemed
 to reject a plan.

         A class of interest holders is deemed to accept a plan if the holders of at least two-thirds
 (2/3) in amount of those interest holders that actually cast ballots vote to accept such plan. A
 class of interest holders is impaired, not entitled to vote, and deemed to reject the plan if the plan
 treats such holders by providing that they will retain no property and receive no distributions
 under the plan.



                                                      7
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23       Page 13 of
                                        120



         The Debtor has established certain procedures for soliciting and tabulating votes on the
 Plan that were approved by the Court pursuant to the Order (I) Approving Disclosure Statement,
 (II) Establishing Procedures for the Solicitation and Tabulation of Votes to Accept or Reject the
 Debtor’s Chapter 11 Plan, (III) Scheduling a Confirmation Hearing, and (IV) Approving Related
 Notice Procedures (the “Solicitation Procedures Order”) entered on August 5, 2019. Holders of
 Claims and Interests should review the Solicitation Procedures Order prior to submitting their
 Ballots.

        Pursuant to the Bankruptcy Code, only creditors who actually vote on the Plan will be
 counted for purposes of determining whether the required number of acceptances have been
 obtained. Failure to deliver a properly completed ballot by the Voting Deadline (as defined
 herein) will result in an abstention; consequently, the vote will neither be counted as an
 acceptance or rejection of the Plan.

               2.      Impaired Classes Entitled to Vote.

        The Claims in Classes 2, 3, and 4 are Impaired under the Plan and Holders of such
 Claims in these Classes are entitled to vote to accept or reject the Plan.

               3.      Unimpaired Classes Deemed to Accept the Plan.

         If a Creditor holds a Claim included within a Class that is not impaired under the Plan,
 under Bankruptcy Code section 1126(f), the Creditor is deemed to have accepted the Plan with
 respect to such Claim and its vote of such Claim will not be solicited. Class 1 is Unimpaired
 under the Plan.

               4.      Certain Classes Are Deemed to Reject the Plan and Do Not Vote.

        Under Bankruptcy Code section 1126(g), Class 5 will receive no distributions on account
 of such Interests. Thus, Class 5 is deemed to have rejected the Plan and the vote of Holders of
 such Interests in Class 5 will not be solicited.

               5.      Voting Deadline.

         The Debtor has engaged Donlin, Recano & Company, Inc. as its voting agent (the
 “Voting Agent”) to assist in the transmission of voting materials and tabulation of votes with
 respect to the Plan. If a Creditor holds a Claim classified in a voting Class of Claims under the
 Plan, the Creditor’s acceptance or rejection of the Plan is important and must be in writing and
 submitted on time. The record date for determining which Creditors may vote on the Plan is July
 19, 2019 (the “Voting Record Date”). The voting deadline is September 4, 2019 at 5:00 p.m.
 (prevailing Central Time) (the “Voting Deadline”).

               6.      Voting Instructions.

      IN ORDER FOR A VOTE TO BE COUNTED, THE BALLOT MUST BE PROPERLY
 COMPLETED IN ACCORDANCE WITH THE SOLICITATION PROCEDURES ORDER
 AND VOTING INSTRUCTIONS ON THE BALLOT.


                                                8
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 14 of
                                        120



                7.     Ballots.

         Creditors must use only the Ballot or Ballots sent to them with the notice of this
 Disclosure Statement. If a Creditor has Claims in more than one Class, it should receive multiple
 Ballots. IF A CREDITOR RECEIVES MORE THAN ONE BALLOT, THEN THE CREDITOR
 SHOULD ASSUME THAT EACH BALLOT IS FOR A SEPARATE CLAIM AND SHOULD
 COMPLETE AND RETURN ALL OF THEM.

                8.     Additional Information.

         If you have any questions about (i) the procedure for voting on your Claim, (ii) the
 package of materials that you have received, (iii) the amount of your Claim, (iv) obtaining or
 replacing a Ballot, or (v) obtaining an additional copy of the Solicitation Procedures Order, the
 Plan, this Disclosure Statement, or any exhibits to such documents, please contact the Voting
 Agent at (877) 534-8325 or DRCVote@DonlinRecano.com.

                9.     The Confirmation Hearing

         The Debtor has requested that the Court schedule a hearing to consider confirmation of
 the Plan on September 17, 2019 at 9:00 a.m. (prevailing Central Time), before the Honorable
 Judge Harlin DeWayne Hale, at the United States Bankruptcy Court, Earle Cabell Federal
 Building, 1100 Commerce Street, 14th Floor, Courtroom 3, Dallas, Texas 75242-1496. The date
 of the Confirmation Hearing may be continued at such later time(s) as the Court may announce
 during the Confirmation Hearing or any continued hearing without further notice.

         If the Plan is confirmed by the Court, it will be binding on all Holders of Claims and
 Interests regardless of whether an individual Holder has supported or opposed the Plan.

 II.    BACKGROUND INFORMATION

        A.      Overview of the Debtor’s Business.

         Incorporated in 2007, the Barrington is a not-for-profit corporation that has built a best-
 in-class senior living retirement community in Carmel, Indiana dedicated to giving its residents
 an enriching lifestyle. In particular, the Barrington operates a continuing care retirement
 community (“CCRC”) that offers its senior residents a continuum of care in a campus-style
 setting, providing living accommodations and related health care and support services to a target
 market of seniors aged sixty-two (62) and older. The Barrington is a 267 unit facility located in
 Carmel, Indiana featuring: (i) 137 independent living (“IL”) apartments; (ii) 56 assisted living
 (“AL”) units; (iii) 26 memory support (“MS”) units; and (iv) 48 skilled nursing (“SNF”) beds, all
 located on a 372,000 square foot, 19-acre campus (the “Facility”).

        The life care benefits that the Facility provides includes the following:

                       a.      Assisted Living. The Facility provides assistance with
                               daily activities, such as dressing, eating, bathing, toileting,
                               medication administration and ambulating. Services are
                               provided under three levels of care: (i) basic; (ii) level 1;
                               and (iii) level 2. A resident’s acuity level and the extent of
                                                   9
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 15 of
                                        120



                               services required are factors which determine the assigned
                               level of care.

                        b.     Memory Support. The Facility provides a monitored
                               memory support suite with services designed to assist with
                               the daily living and the special needs of MS residents in
                               accordance with applicable law.

                        c.     Nursing Care. The Facility provides licensed nursing care
                               services which may include services required by applicable
                               law to be supervised or administered by a professional
                               licensed nursing staff, e.g., medication administration,
                               condition and behavior observation and assessment,
                               creation and administration of a care plan assistance with
                               activities of daily living and communication with
                               physicians and other care providers.

          At the Facility, seniors are offered a variety of residency options, including one-bedroom,
 one-bedroom-plus den and two-bedroom styles that range in size of 757 square feet to 1,384
 square feet. Living units include, among other things, designer kitchens with granite
 countertops, full size stainless steel appliances, individually controlled heating and air
 conditioning, and washers and dryers. The Barrington also offers its residents a full roster of
 activities, wellness programs, fine dining, and trips within the City of Carmel. The Barrington
 provides its residents with a number of amenities in its 30,800 square foot common area
 including: (i) a multi-purpose room; (ii) a living room; (iii) a dining room, as well as a private
 dining room for special occasions; (iv) a bistro/café; (v) a wellness/fitness center; (vi) a
 library/business center; (vii) a beauty salon/barbershop; (viii) a creative arts center; (ix) a club
 room; (x) residential storage; and (xi) a mail alcove. Other amenities include concierge service,
 24-hour security, landscaped courtyards, and a 53,600 square foot underground parking garage.

           The Barrington receives revenue from several sources, which include: (i) entrance fees
 (“Entrance Fees”), (ii) monthly service fees for IL, AL and MS, (iii) per diem rates for SNF
 services, (iv) fees for optional services, and (v) certain unit upgrade fees. Entrance Fees range
 from approximately $316,000 to $650,000. Monthly service fees range from $2,800 to $7,600.
 Per diem rates in the SNF range from approximately $150-$550.

         As is common practice in the CCRC industry, a resident interested in occupying an
 independent living unit in the Facility must enter into a continuing care contract (a “Continuing
 Care Contract”) with the Barrington. Unlike a pure rental retirement community, whereby a
 resident pays monthly fees for services (which fees may increase as the resident’s needs change),
 the Continuing Care Contract is a life care residency contract whereby a resident will pay an
 Entrance Fee and fixed monthly fees for the Barrington’s commitment to provide life care
 services for the duration of the resident’s life, regardless of whether (i) the resident’s needs
 change over time which may require additional services to be provided by the Barrington, or (ii)
 the costs of providing such services increase for the Barrington. Significantly, the Barrington’s
 commitment to provide life care services continue even if the resident’s financial condition
 deteriorates and is unable to continue to make its payments.

                                                 10
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 16 of
                                        120



         As of the Petition Date, the Barrington offered two (2) types of Continuing Care
 Contracts: 90% refundable for single occupancy and 80% refundable for double occupancy. The
 Continuing Care Contract sets forth terms and conditions under which the resident will occupy a
 unit, including outlining the obligations for the payment of an Entrance Fee, the amount and
 timing of the refundable portion of that Entrance Fee, the amount of monthly fees to be charged,
 and other general matters.

         In general, a prospective resident must pay an Entrance Fee prior to occupying an IL unit.
 Typically, in order to reserve a residence and, at the time of execution, a prospective resident
 provides a fully refundable deposit to the Barrington that is applied toward the payment of the
 Entrance Fee. The remaining balance of the Entrance Fee is due on or before the move-in date,
 except in circumstances where a deferred portion of the Entrance Fee is negotiated.

          The Continuing Care Contract also requires residents to pay monthly service fees to the
 Barrington (the “Monthly Fee,” together with the Entrance Fee, the “Fees”). In consideration
 for payment of the Fees and other fees charged by the Barrington, residents are furnished with a
 residence and are given access to a wide array of services, including (i) dining service; (ii)
 housekeeping and laundry; (iii) utilities; (iv) security and emergency alert system; (v)
 maintenance; (vi) mail; (vii) transportation; (viii) social, educational, and wellness programs; (ix)
 property taxes and insurance; (x) storage area; (xi) a physician, to serve as a “Medical Director,”
 as that term is defined under federal and Indiana State Department of Health regulations; and
 (xii) life care benefits. The Barrington uses the Fees to fund its operations, service its debt
 obligations, and make capital improvements to the Facility.

         In addition to Continuing Care Contracts, the Barrington also offers non-life care
 contracts, pursuant to which residents have access to certain of its services and/or a residence,
 but are not provided life care services (the “Non-Life Care Agreements”).

        B.      Organizational Structure of the Debtor.

                1.      Corporate Governance.

         The Barrington is governed by a Board of Directors who are elected by Senior Quality
 Lifestyles Corporation (“SQLC”). SQLC has been the sole corporate non-voting member and
 sponsor of the Barrington since May 7, 2012. SQLC is a non-profit chartered under the laws of
 the State of Texas, a tax-exempt organization under section 501(c)(3) of the Internal Revenue
 Code of 1986, as amended (the “IRC”), and a “supporting organization” and public charity under
 section 509(a)(3) of the IRC. SQLC’s mission is to enrich lives, provide compassionate care,
 and ensure financial security.

                2.      Management by Seniority

         Seniority, Inc. (“Seniority”) is a California corporation with expertise in developing,
 operating, and managing CCRCs. SQLC is the sole owner of Seniority. Pursuant to that Master
 Management Services Agreement dated as of September 7, 2017 (the “Management
 Agreement”), SQLC retained Seniority to serve as exclusive manager of the day-to-day
 operations of the Barrington and other CCRCs affiliated with SQLC. Seniority is an integral part
 of the Facility’s managerial structure, and its services include: (i) determining operating policies,
                                                  11
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 17 of
                                        120



 procedures, and standards; (ii) developing and executing a sales plan; (iii) establishing food and
 beverage policies; (iv) establishing all employment policies, including wage and salary terms,
 benefits, retirement plans, and bonuses; (v) hiring, promoting, supervising, directing, training,
 transferring, and discharging all of the Barrington’s employees; (vi) negotiating and
 consummating such agreements as Seniority deems necessary or advisable for furnishing all
 utilities, services, supplies, food, beverages, equipment, and other materials and supplies for the
 maintenance and operation of the Facility; and (vii) establishing advertising and public relations
 policies.

         Prior to the Petition Date, the Barrington paid to Seniority a management fee of six
 percent (6%) of the actual monthly revenues (the “Management Fee”), as defined in the
 Management Agreement, attributable to the Barrington for general management, accounting,
 human resources, and sales services provided. Seniority was also paid a monthly administrative
 fee equal to three percent (3%) of the Barrington’s monthly management fee for reimbursement
 of Seniority’s out-of-pocket administrative expenses. In addition, Seniority provides an
 executive management team for the Barrington, which includes an executive director and a
 health care administrator, the costs of which are charged to the Barrington in addition to the
 management fees and monthly administrative fees. During the Chapter 11 Case, Seniority
 agreed to accept a discounted Management Fee of 3.75% percent of actual monthly revenues in
 settlement of all claims that Seniority and the Estate may have against each other, including
 rejection damages and prepetition claims.

                3.     Regulators

        The CCRC industry nationwide is regulated by various state and federal agencies. Each
 state has a different regulatory scheme governing CCRCs. As a Medicare certified CCRC
 operating in the State of Indiana, the Barrington is regulated by, among others, the State of
 Indiana Department of Health and the Indiana Secretary of State, Securities Division.

        C.      The Debtor’s Prepetition Capital Structure.

        As of the Petition Date, on a book value basis, the Barrington had approximately $96.5
 million in Assets consisting of approximately: (i) $3.5 million in cash and cash equivalents; (ii)
 $300,000 in accounts receivable; (iii) $1.1 million of deferred entrance fee receivables; (iv) $77
 million in property and equipment; (v) $8 million of restricted cash; and (vi) $6.6 million of
 other Assets.

         As of the Petition Date, Barrington had approximately $151.9 million of liabilities, which
 consisted of approximately: (i) $300,000 of trade accounts payable; (ii) $2.4 million of oversight
 fees owed to SQLC; (iii) $52.4 million of resident refund obligations; (iv) $92.7 million (plus
 accrued interest) of long-term municipal bond obligations; and (v) $4.1 million (plus accrued
 interest) of subordinated note obligations.

                1.     Long-Term Municipal Bond Obligations.

         In August 2012, the Barrington secured permanent financing through a series of bond
 offerings by the City of Carmel, Indiana (the “Issuer”) in the aggregate principal amount of
 $119,020,000 (the “Bonds”). The bond offerings are memorialized in that Master Trust
                                                 12
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                   Entered 08/05/19 22:04:23            Page 18 of
                                        120



 Indenture dated as of August 1, 2012 (the “Master Indenture”) between the Barrington and the
 Bank of New York Mellon Trust Company, N.A., as master trustee (the “Master Trustee”). As
 security for the issuance of the Bonds, the Barrington issued the following note obligations:
 (i) $94,575,000 Direct Note Obligation, Series 2012A (the “Series 2012A Obligation”);
 (ii) $3,000,000 Direct Note Obligation, Series 2012B (the “Series 2012B Obligation”);
 (iii) $3,515,000 Direct Note Obligation, Series 2012C-1 (the “Series 2012C-1 Obligation”);
 (iv) $7,905,000 Series 2012C-2 (the “Series 2012C-2 Obligation”); (v) $3,025,000 Series
 2012C-3 (the “Series 2012C-3 Obligation”); (vi) $7,000,000 Direct Note Obligation, Series
 2012D (the “Series 2012D Obligation”) (collectively, the “Series 2012 Obligations”).

         Pursuant to that Loan Agreement entered into as of August 1, 2012 between the
 Barrington and the Issuer (the “Loan Agreement”), the Issuer loaned the proceeds of the Bonds
 to the Barrington for the purpose of, among other things: (i) payment or reimbursement for the
 payment of certain costs of acquiring, constructing, renovating, remodeling, and equipping the
 Facility; (ii) payment or reimbursement for the payment of certain project costs incurred prior to
 the issuance of the Bonds; (iii) funding a debt service reserve fund; and (iv) paying a portion of
 the interest of the Bonds.

        The rights of the Issuer under the Loan Agreement were assigned to UMB Bank, N.A., as
 Bond Trustee (the “Bond Trustee”), pursuant to that Bond Indenture dated as of August 1, 2012
 (the “Bond Indenture”). As security for its obligations with respect to the Bonds, the Barrington
 entered into the Master Indenture and a Mortgage, Assignment of Leases and Rents, Security
 Agreement, and Fixture Filing dated as of August 1, 2012 (the “Mortgage and Security
 Agreement”), pursuant to which the Barrington granted the Bond Trustee a security interest in
 substantially all of the Assets of the Barrington as described in the Master Indenture and the
 Mortgage and Security Agreement.2

         The Barrington defaulted on the Series 2012 Obligations by, among other things, failing
 to make the required installments of principal and interest on November 10, 2018, December 10,
 2018, and January 10, 2019 (collectively, the “Payment Defaults”). The Payment Defaults
 constitute an event of default under the Bond Documents.

         Under the terms of the Bond Documents, certain accounts were established by the Debtor
 and are being held by the Bond Trustee, including, among others, the Revenue Fund, the Interest
 Fund, the Bond Sinking Fund, the Optional Redemption Fund, the Debt Service Reserve Fund,
 the Working Capital Fund, the Operating Reserve Fund, the Liquidity Support Fund, the
 Supplemental Liquidity Support Fund, and the Special Project Liquidity Support Fund (each as
 defined in the Bond Documents). As of the Petition Date, the total amount of funds held by the
 Bond Trustee in each of said accounts was approximately $8.071 million (the “Trustee-Held
 Funds”). Pursuant to the Final Cash Collateral Order (as defined below), the Debtor has
 stipulated that the Trustee-Held Funds are held in trust for the holders of the Bonds and shall be
 applied in accordance with the Bond Documents.


 2
   The Bond Indenture, the Loan Agreement, the Master Indenture, the Mortgage and Security Agreement and any
 other documents entered into in connection with the Bonds are collectively referred to as the “Bond Documents.”



                                                       13
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19          Entered 08/05/19 22:04:23       Page 19 of
                                        120



               2.      Subordinated Note Obligations

                       a.     The Liquidity Support Agreement

        On August 1, 2012, SQLC LSA, LLC, (“SQLC LSA”), a Texas limited liability company
 whose sole member is SQLC, SQLC, the Barrington and the Master Trustee entered into that
 certain Liquidity Support Agreement, dated August 1, 2012 (the “Liquidity Support
 Agreement”). Pursuant to the Liquidity Support Agreement, SQLC LSA agreed to transfer
 $2,000,000 to the Master Trustee for deposit into a Liquidity Support Fund (as defined in the
 Liquidity Support Agreement). Additionally, Barrington agreed to make the following
 payments: (i) $2,375,000 to the Obligated Group Master Trustee for deposit into the
 Supplemental Liquidity Support Fund (as defined in the Liquidity Support Agreement); and (ii)
 $1,875,000 to the Master Trustee for deposit into the Special Project Liquidity Support Fund (as
 defined in the Liquidity Support Agreement).

         Pursuant to that liquidity support agreement dated as of August 30, 2012 (the “SQLC
 Liquidity Support Funding Agreement”), by and between SQLC LSA, SQLC, and Northwest
 Senior Housing Corporation (“NSHC”), NSHC agreed to transfer $2,000,000 to SQLC, which in
 turn agreed to transfer said $2,000,000 to SQLC LSA for the purpose of advancing the amounts,
 on behalf of the Barrington, that the Barrington agreed to provide pursuant to the Liquidity
 Support Agreement. In order to secure its obligations under the SQLC Liquidity Support
 Funding Agreement, the Barrington provided SQLC LSA with an unsecured subordinated note
 dated August 30, 2012 in the amount of $2,000,000 (the “SQLC LSA Subordinated Note”). The
 SQLC LSA Subordinated Note is subordinated as to the Series 2012B Bonds, the Series 2012C
 Bonds, and the Series 2012D Bonds as defined in the Master Indenture.

                       b.     Loan Agreement with SQLC

         The Barrington and SQLC entered into a loan agreement on August 30, 2012 (the “Pre-
 Finance Loan Agreement”), pursuant to which SQLC agreed to advance $1,875,000 to the
 Barrington for the construction and operation of the Facility, which funds were deposited into a
 special project liquidity support fund. In order to secure its obligations under the Pre-Finance
 Loan Agreement, the Barrington provided SQLC with an unsecured subordinated promissory
 note dated August 30, 2012 in the amount of $1,875,000 (the “Pre-Finance Subordinated
 Note”). The Pre-Finance Subordinated Note is subordinated as to the Series 2012B Bonds, the
 Series 2012C Bonds, and the Series 2012D Bonds as defined in the Master Indenture.

                       c.     The Pre-Permanent Financing Funding Agreement

         Pursuant to that pre-permanent financing funding agreement dated July 1, 2012 by and
 between the Barrington, SQLC and NSHC (the “Pre-Permanent Financing Funding
 Agreement”), NSHC agreed to transfer up to $1,000,000 to SQLC, which in turn agreed to
 transfer up to said $1,000,000 to the Barrington for the purpose of pursuing the development of
 the Facility. In order to secure its obligations under the Pre-Permanent Financing Funding
 Agreement, the Barrington provided SQLC with an unsecured subordinated promissory note
 dated August 30, 2012 in the amount of $200,000 or such lesser sum as may become due under
 the Pre-Permanent Financing Funding Agreement (the “SQLC Subordinated Promissory Note”).

                                               14
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 20 of
                                        120



 The SQLC Subordinated Promissory Note is subordinated as to the Series 2012 Bonds as defined
 in the Master Indenture.

                 3.      Resident Refund Obligations

         Pursuant to the Continuing Care Contracts, Barrington is required to pay the refundable
 portion of a resident’s Entrance Fee (the “Refund”) upon the occurrence of certain conditions.
 Specifically, if: (i) a resident terminates the Continuing Care Contract; (ii) a resident dies; or (iii)
 in rare instances, the Barrington terminates the Continuing Care Contract pursuant to the
 provisions therein, then such resident is entitled to a Refund pursuant to the terms of his or her
 Continuing Care Contract. The Refund is due after a resident physically and permanently leaves
 the unit and is made within ten (10) days of the later of (i) the effective date of termination of the
 Continuing Care Contract, or (ii) the date a new Entrance Fee and executed Continuing Care
 Contract is received by the Facility and the new resident has taken occupancy of that resident’s
 unit (collectively, the “Refund Conditions”).

         As of June 6, 2019, Barrington’s Refund obligations can be summarized as follows:

            i.   Executory Life Care Agreements. Barrington is currently a party to 142
                 Continuing Care Contracts with residents currently living at the Facility.
                 Barrington believes that, as of the date hereof, there are no amounts
                 currently due to such residents. Upon the occurrence of the Refund
                 Conditions with respect to these residents, Barrington will be required to
                 pay Refunds totaling approximately $43 million in accordance with such
                 Continuing Care Contracts (the “Executory Life Care Agreements”).

          ii.    Contingent Former Life Care Agreements. Barrington is currently a
                 party to five (5) Continuing Care Contracts with residents that have
                 permanently left the Facility, but the Refund Conditions thereunder have
                 not yet been satisfied. Upon satisfaction of the Refund Conditions with
                 respect to these residents, Barrington will be required to pay Refunds
                 totaling approximately $1.6 million in accordance with such Continuing
                 Care Contracts (the “Contingent Former Life Care Agreements”).

          iii.   Non-Contingent Former Life Care Agreements. Barrington is currently
                 a party to five (5) Continuing Care Contracts with residents that have
                 permanently left the Facility and Barrington has received full payment of
                 the corresponding Entrance Fee as required under the Continuing Care
                 Contracts. Therefore, the Refund Conditions thereunder have been
                 satisfied. Accordingly, Barrington is required to pay Refunds totaling
                 approximately $1.4 million in accordance with such Continuing Care
                 Contracts (the “Non-Contingent Former Life Care Agreements”).

         As described in further detail below, the Stalking Horse has agreed to, among other
 things: (i) assume the Executory Life Care Agreements and Non-Life Care Agreements without
 modification; (ii) assume the financial obligations under the Contingent Former Life Care
 Agreements and pay such amounts as they become due; and (iii) fund the financial obligations
 owed under the Non-Contingent Former Life Care Agreements on the closing date provided in
                                                   15
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23       Page 21 of
                                        120



 the Stalking Horse APA (the “Closing Date”). Therefore, all past, current and future obligations
 to current and former residents under the Continuing Care Contracts will either be assumed or
 funded by the Stalking Horse.

        D.      Events Leading to the Chapter 11 Case.

         Since the Barrington opened the Facility, the senior housing market in Carmel, Indiana
 has been very competitive. In fact, the Barrington competes with four (4) primary competitors
 all located within a ten (10) mile radius of the Facility. Notwithstanding the competition, in
 2014, the Barrington found itself exceeding its initial monthly occupancy budget by thirteen (13)
 residents per month. Following on its initial success, the Barrington explored various avenues to
 remain competitive in the market and provided a number of monthly rent pricing concessions
 that continued through 2017 (the “Rent Credits”). Occupancy in the independent living units
 remained constant; however, the assisted living and memory support occupancy rates fell short
 of expectations, which, combined with the Rent Credits and market saturation, put downward
 pressure on operating margins. In 2017, the Barrington found its average monthly occupancy in
 assisted living and memory support decrease by approximately thirteen (13) residents per month.
 To make matters worse, the Barrington’s operating costs remained generally fixed (as is
 consistent with the CCRC industry); thus, operating costs remained relatively constant as
 occupancy rates declined.

         To address those issues, in March of 2018, SQLC retained Seniority, which immediately
 implemented a number of initiatives to control operating costs and improve service quality.
 However, due to market conditions and lower than expected occupancy, the Barrington
 continued to face pressure on its margins. In July of 2018, the Barrington retained Dixon
 Hughes Goodman LLP to prepare net operating income projections and conduct a market
 assessment, which uncovered the following: the Barrington’s (i) net resident revenue was 17.9%
 less than initially projected; (ii) AL occupancy was lower than initially projected; (iii) implied
 monthly rent per occupant was lower than initially projected; and (iv) operating expenses were
 27.5% greater than initially projected.

         Additionally, as detailed above, the Barrington has a significant debt obligation. As a
 result of its lower than projected revenues and significant debt obligations, Barrington defaulted
 on the Series 2012 Obligations in November 2018. In December 2018, Barrington’s
 restructuring professionals engaged in discussions with the Bond Trustee’s professionals
 regarding the terms of a forbearance agreement and operating budget. The Barrington also
 interviewed several investment banker candidates and selected Cushman and Wakefield as its
 real estate broker upon the recommendation of the Bond Trustee. The Bond Trustee, however,
 filed a Complaint for Breach of Contract, Replevin, Foreclosure, and Immediate Appointment of
 a Receiver (the “Complaint”) and Motion for Immediate Appointment of a Receiver (the
 “Receiver Motion,” and together with the Complaint, the “Receivership Action”) in the
 Hamilton Superior Court in the County of Hamilton, Indiana (the “State Court”) seeking the
 appointment of a receiver to, among other things, operate the Facility.

        On January 23, 2019, the Barrington filed a response opposing the Bond Trustee’s
 request for an expedited hearing on the Receiver Motion. On January 25, 2019, the State Court
 scheduled a hearing on the Receiver Motion on January 28, 2019. On January 25, 2019, the
 Barrington filed a notice of removal of the Receivership Action to the United States District
                                               16
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 22 of
                                        120



 Court for the Southern District of Indiana. After carefully considering the risks and benefits of a
 receivership and bankruptcy, the Barrington’s board of directors, with the support of SQLC,
 concluded that it was in the best interests of the Debtor and its creditors, residents, employees
 and other interested parties to seek chapter 11 relief, in order to, among other things, pursue a
 sale of the Facility.

 III.   EVENTS OCCURRING DURING DEBTOR’S CHAPTER 11 CASE

        A.      Bankruptcy Filings and First Day Orders.

         The Debtor commenced the Chapter 11 Case on the Petition Date by filing a voluntary
 petition under chapter 11 of the Bankruptcy Code. The Debtor is considered a debtor in
 possession pursuant to Bankruptcy Code sections 1107(a) and 1108. The Debtor remains in
 possession of its Assets and continues to operate its business without interruption.

         On February 1, 2019, the Bankruptcy Court held an initial hearing to consider certain
 “first day” matters and subsequently entered orders that, among other things:

                 1.     Extended the Debtor’s time to file its Schedules and statements of
 financial affairs (“SOFAs”) through March 4, 2019 [Docket No. 41];

                2.       Authorized the implementation of procedures to maintain and protect
 confidential patient information [Docket No. 42];

                3.     Permitted the Debtor to make certain payroll payments to employees and
 continue certain employee benefit plans and other practices on an interim basis [Docket No. 45];

               4.      Authorized the Debtor to pay certain prepetition taxes on an interim basis
 [Docket No. 46];

                5.     Authorized the Debtor’s maintenance of existing insurance policies and
 obligations thereunder on an interim basis [Docket No. 48];

               6.     Approved the Debtor’s continued use of its existing cash management
 system, bank accounts and business forms on an interim basis [Docket No. 50];

                7.     Authorized the Debtor’s use of the Bond Trustee’s cash collateral on an
 interim basis [Docket No. 64]; and

                 8.     Prohibited utility providers from altering, refusing or discontinuing
 services to the Debtor on account of prepetition invoices on an interim basis [Docket No. 102].

        B.      Schedules and Statements.

       On March 4, 2019, the Debtor filed its Schedules and SOFAs [Docket Nos. 129 & 130].
 On June 17, 2019, the Debtor amended certain of its Schedules [Docket No. 259].




                                                 17
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19          Entered 08/05/19 22:04:23       Page 23 of
                                        120



        C.     Retention and Employment of Bankruptcy Professionals.

        During the Chapter 11 Case, the Bankruptcy Court approved the Debtor’s retention and
 employment of the following Professionals to assist in the administration of the Debtor’s
 Chapter 11 Case: (i) DLA Piper LLP (US), as bankruptcy counsel; (ii) Ankura Consulting
 Group, LLC, to provide a Chief Restructuring Officer and certain additional personnel; (iii)
 Cushman & Wakefield, as real estate broker; (iv) Larx Advisors, Inc. as financial advisor; and
 (v) Donlin, Recano & Company, Inc., as notice, claims and solicitation agent [Docket Nos. 151,
 162, 190, 205, 208 and 252].

        D.     Appointment of Residents’ Committee.

         On February 11, 2019, an Official Residents’ Committee (the “Residents’ Committee”)
 was appointed by the United States Trustee consisting of the following five (5) residents
 currently living at the Facility: (i) Robert Reynolds; (ii) Donald E. Boelke; (iii) Ralph E.
 Lundgren; (iv) William R. Coffey; and (v) Lawrence Mark Henderson, Jr. [Docket No. 79]. The
 Residents’ Committee retained Neligan LLP and Faegre Baker Daniels LLP as its counsel
 [Docket Nos. 203-04]. Faegre Baker Daniels LLP subsequently withdrew as counsel for the
 Residents’ Committee [Docket No. 224].

        E.     Interim Compensation and Expense Reimbursement.

        On April 2, 2019, the Bankruptcy Court entered an order approving certain interim
 compensation and expense reimbursement procedures for Professionals [Docket No. 191] (the
 “Interim Compensation Order”). In accordance with the Interim Compensation Order,
 Professionals that comply with the procedures set forth therein can request payment of eighty
 percent (80%) of their fees and one hundred percent (100%) of their expenses on a monthly
 basis. The fees and expenses paid pursuant to the Interim Compensation Order are not deemed
 allowed or disallowed for purposes of sections 330 and 331 of the Bankruptcy Code, and
 Professionals are required to seek approval and allowance of such fees and expenses by filing
 and serving applications in accordance with the Bankruptcy Code and Bankruptcy Rules.

        F.     Appointment of Patient Care Ombudsman.

         On April 8, 2019, the Bankruptcy Court entered an order [Docket No. 207] (the
 “Ombudsman Order”) directing the appointment of a patient care ombudsman (“PCO”),
 pursuant to section 333 of the Bankruptcy Code, for the protection of residents who receive care
 within the Facility. In connection with the Ombudsman Order, Susan Goodman, a registered
 nurse and nurse practitioner was appointed as the PCO charged with monitoring the quality of
 care provided to the Debtor’s residents. Since her appointment, the PCO has, and will continue
 to, submit reports to the Bankruptcy Court regarding the Facility based upon onsite inspections
 and interviews of residents and staff.

        G.     The Cash Motion and Cash Motion Objection.

        As discussed in the Motion of Debtor for an Order Authorizing the Use of the Debtor’s
 Cash [Docket No. 17] (the “Cash Motion”), the Debtor believed that it did not need consent
 from the Bond Trustee or relief under section 363 of the Bankruptcy Code in order to use its

                                               18
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 24 of
                                        120



 prepetition cash held in its operating accounts (the “Pre-Petition Cash”) and the revenues it
 expected to receive postpetition (the “Post-Petition Cash,” together with the Pre-Petition Cash,
 the “Cash”) because the Bond Trustee purportedly did not have a perfected security interest in
 the Cash.

         As discussed in the Limited Objection of UMB Bank, N.A. to Debtor’s First Day Motions
 [Docket No. 27] and the Supplement to Limited Objection of UMB Bank, N.A. to Debtor’s First
 Day Motions [Docket No. 83] (together, the “Cash Motion Objection”), the Bond Trustee
 opposed the Cash Motion and disputed the Debtor’s arguments that it does not have a perfected
 security interest in the Pre-Petition Cash.

        H.      Venue Motion and Venue Motion Objection.

         On February 5, 2019, the Bond Trustee filed the Motion of UMB Bank, N.A., as Trustee,
 to Transfer Venue of Bankruptcy Case to Southern District of Indiana [Docket No. 52] (as
 supplemented, the “Venue Motion”), pursuant to which the Bond Trustee argued that venue for
 the Chapter 11 Case should be moved to Indiana. In support of the Venue Motion, the Bond
 Trustee argued, among other things, that administering the Chapter 11 Case in Indiana “promotes
 the economic and efficient administration of the estate . . . [because] . . . the operation and/or
 disposition of the property is governed by state law and the stakeholders who are most affected
 by such actions are located at or near the property.” Venue Motion, p. 5. Furthermore, the Bond
 Trustee argued that administering the case in Indiana “provides those stakeholders with
 convenient access to the Court, a voice in the process, and fair opportunity to protect their
 interests in any actions affecting the property.” Id.

          On February 26, 2019, the Debtor filed the Debtor’s Objection to Motion to Transfer
 Venue [Docket No. 113] (the “Venue Motion Objection”) wherein the Debtor argued that it
 would be neither convenient nor just to transfer the Chapter 11 Case to the Southern District of
 Indiana. In addition to arguing that the Bond Trustee failed to meet the difficult burden of
 illustrating why a transfer of venue is warranted, the Debtor argued that venue is proper in the
 Northern District of Texas for, among other things, the following reasons: (i) as the Bond
 Trustee concedes in the Venue Motion, the Debtor’s choice of venue is proper; (ii) courts give
 great deference to a debtor’s selection of venue, if proper; (iii) the principle parties responsible
 for effectuating the Debtor’s restructuring strategy all reside in this district; (iv) the Debtor’s key
 witnesses, who are likely to testify at substantive hearings in this Chapter 11 Case, work and
 reside in this district; (v) the Debtor’s financial books and records are maintained at Dallas-area
 offices of the company hired to manage the Debtor’s day-to-day operations; (vi) transferring
 venue would place unnecessary burdens on key individuals who are likely to be most active in
 this Chapter 11 Case and would needlessly increase administrative costs to the Debtor’s estate;
 and (vii) any potential concerns with respect to the involvement of the residents in this Chapter
 11 Case are alleviated by the Debtor’s protocols, which are aimed at protecting the interests of its
 residents and their families.

        I.      The Settlement with the Bond Trustee.

        As previously discussed, shortly after the Petition Date, the Debtor and the Bond Trustee
 agreed to the Settlement that resolved the various Disputed Matters between them, including
 with respect to the Cash Motion and Venue Motion. On April 11, 2019, the Bankruptcy Court
                                                   19
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 25 of
                                        120



 entered an order approving the Settlement between the Debtor and the Bond Trustee [Docket No.
 216].

         The Settlement, among other things: (i) allows the Debtor to operate its business in the
 ordinary course and administer this Chapter 11 Case in accordance with an agreed upon cash
 collateral budget; (ii) avoided time-consuming and expensive litigation over the perfection and
 extent of the Bond Trustee’s security interests; (iii) provided for consensual bid procedures and a
 sale timeline that was formulated to reach the greatest number of prospective buyers and protect
 the interests of the Debtor’s residents; (iv) ensured that all Continuing Care Contracts and all
 past, current and future resident obligations would be assumed by the Successful Bidder; (v)
 obviated the need for time-consuming and expensive litigation concerning the proper venue for
 the Chapter 11 Case; and (vi) provided for the expeditious conclusion of this Chapter 11 Case for
 the benefit of the Debtor’s Estate, residents, and creditors.

        J.      Cash Collateral.

         In the ordinary course of business, the Debtor requires Cash on hand and cash flow from
 its operations to fund its working capital, liquidity needs and other routine payables. In addition,
 the Debtor requires Cash on hand to administer the Chapter 11 Case. The Cash and cash
 proceeds of the Debtor are encumbered by security interests in favor of the Bond Trustee, and, as
 such, constitutes “Cash Collateral” of the Bond Trustee.

        On February 7, 2019, the Court entered an interim order approving the Debtor’s use of
 Cash Collateral pending an interim hearing on February 19, 2019 [Docket No. 64] (the “Interim
 Cash Order”). On February 21, 2019, the Court entered an amendment to the Interim Cash
 Order, which authorized the Debtor’s continued use of Cash Collateral through March 8, 2019
 [Docket No. 101]. After an additional amendment to the Interim Cash Order was entered on
 March 12, 2019 [Docket No. 138], the Court entered an agreed final order approving the
 Debtor’s use of Cash Collateral on April 11, 2019 [Docket No. 217] (the “Final Cash Collateral
 Order”), the terms of which were agreed to by the Debtor and the Bond Trustee as part of the
 Settlement. Pursuant to the Final Cash Collateral Order, the Debtor is authorized to use the Bond
 Trustee’s Cash Collateral through and including September 16, 2019 in accordance with the
 Budget. Additionally, pursuant to the Final Cash Collateral Order, the Debtor has stipulated that
 the Trustee-Held Funds are held in trust for the holders of the Bonds and shall be applied in
 accordance with the Bond Documents.

        K.      Bid Procedures.

         In accordance with the Settlement, on March 26, 2019, the Debtor filed a motion [Docket
 No. 164] (the “Bid Procedures Motion”) seeking an order authorizing and approving, among
 other things, (i) certain bid procedures to be employed in connection with the sale of the
 Debtor’s Assets (the “Bid Procedures”); (ii) certain bid protections the Debtor is authorized to
 offer to a potential stalking horse bidder; (iii) procedures for the assumption and assignment of
 certain executory contracts, including all past, current, and future obligations to current and
 former residents, including, but not limited to those obligations arising under the Continuing
 Care Contracts; and (iv) the Sale.


                                                 20
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 26 of
                                        120



         On April 22, 2019, the Bankruptcy Court entered an order approving the Bid Procedures
 Motion [Docket No. 223] (the “Bid Procedures Order”). The Bid Procedures Order set, among
 other things: (i) the requirements that must be met to be selected as a stalking horse; (ii) the
 requirements that must be met for a bid to be a Qualified Bid; (iii) the deadlines to submit bids;
 (iv) that, in the event of more than one qualified bid, the Debtor will conduct an Auction for the
 sale of the Assets; and (v) a hearing to approve the Sale to the Successful Bidder in accordance
 with the Bid Procedures on July 24, 2019 at 9:00 a.m. (prevailing Central Time).

        Pursuant to the Stipulation and Agreed Order Amending Bid Procedures Order to
 Reschedule Action [Docket No. 282], the Auction was scheduled to occur on July 22, 2019 at
 1:30 p.m. (prevailing Central Time). As previously noted, the Debtor did not receive any other
 bids by the Bid Deadline. Therefore, the Auction was cancelled and the Stalking Horse was
 deemed the Successful Bidder.

        L.      Selection of Stalking Horse.

          On June 13, 2019, pursuant to the Bid Procedures Order, the Debtor, with the approval of
 the Bond Trustee and after consulting with the Residents’ Committee, entered into the Stalking
 Horse APA with the Stalking Horse. A copy of the Stalking Horse APA was filed with the
 Bankruptcy Court on June 14, 2019 [Docket No. 254]. Capitalized terms not otherwise defined
 in this section shall have the meanings ascribed to them in the Stalking Horse APA.

         Pursuant to the Stalking Horse APA, the Debtor has agreed to sell the CCRC Assets (as
 defined below) for the Purchase Price and to assume and assign certain Executory Contracts and
 Unexpired Leases to the Stalking Horse. Set forth below is brief summary of: (i) the CCRC
 Assets to be purchased by the Stalking Horse; (ii) the Assets that are excluded from the Stalking
 Horse APA; (iii) the liabilities to be assumed by the Stalking Horse; (iv) the liabilities that are
 excluded from the Stalking Horse APA; and (v) the holdback of a portion of the Purchase Price
 that will provide a source of payment for the Stalking Horse with respect to certain claims that
 may arise under the Stalking Horse APA after the Closing Date (the “Holdback”).

                       a.      CCRC Assets.

        Pursuant to the Stalking Horse APA, the Debtor intends to sell substantially all of its
 Assets to the Stalking Horse, including, but not limited to, the following (collectively, the
 “CCRC Assets”):

        (i)     Certain real property located in Carmel, Indiana, together with all
                buildings, structures, fixtures, and other improvements placed, located,
                constructed or installed on such land (collectively, the “Real Property”);

        (ii)    All furniture and equipment (whether movable or attached to the Real
                Property, motor vehicles, hardware, supplies, inventory, linens, medicine,
                foodstuffs, consumable and other personal property of any type or
                description, including, without limitation, all beds, chairs, sofas,
                wheelchairs, tables, kitchen and laundry equipment;

        (iii)   Certain Executory Contracts and Continuing Care Contracts;

                                                 21
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 27 of
                                        120



        (iv)     All rights of the Debtor in and to security deposits, reservation deposits,
                 entrance fees and similar deposits received by the Debtor following the
                 Petition Date from residents having entered into Continuing Care
                 Contracts after the Petition Date and any entrance fee paid to the Debtor
                 following the Petition Date by the current residents who are occupying or
                 who will occupy the units formerly occupied by certain former residents;

        (v)      The Debtor’s right, title and interest to the name “Barrington of Carmel”
                 and any derivative name in the operation of the Facility; and

        (vi)     All of the Debtor’s claims and causes of action against the Debtor’s
                 ordinary course vendors, contract counterparties, contractors and other
                 suppliers of services related to the Debtor’s business.

                        b.      Excluded Assets.

         Certain Assets of the Debtor will not be sold to the Stalking Horse, including, but not
 limited to, the following (collectively, the “Excluded Assets”):

         (i)     All deposit accounts, pre-closing accounts receivable, all Cash, cash
                 equivalents, bank deposits or similar cash items of the Debtor, all
                 marketable securities owned by the Debtor and all documents related
                 thereto;

         (ii)    All of the Debtor’s deposits or prepaid charges, interests, ownership and
                 expenses paid in connection with or relating to any Excluded Assets;

         (iii)   All rights, claims or causes of action of the Debtor, including, but not
                 limited to, any rights, claims or causes of action of the Debtor against
                 third parties relating to any Excluded Assets, and any and all actions or
                 claims under Sections 544, 545, 547, 548, 549, 550, 551 and 724(a) of
                 the Bankruptcy Code, but excluding the certain acquired avoidance
                 actions and the guaranty actions; and

         (iv)    the Contingent Former Life Care Agreements and Non-Contingent
                 Former Life Care Agreements.

         Certain of the aforementioned Excluded Assets are subject to the security interest of the
 Bond Trustee and will be distributed to the Holders of the Bond Claims. Such encumbered
 Excluded Assets shall be referred to herein as the “Encumbered Excluded Assets.” The
 remaining unencumbered Excluded Assets, to the extent they are owned by the Debtor, will be
 transferred to the Liquidating Trust.

                        c.      Assumed Liabilities.

        As part of the consideration for the Sale, pursuant to the Stalking Horse APA, the
 Stalking Horse has agreed to assume the following liabilities of the Debtor:


                                                 22
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23        Page 28 of
                                        120



        (i)     Resident Obligations.

                a.     All obligations related to future payment or performance under
                       the Executory Life Care Agreements and Non-Life Care
                       Agreements existing as of the Closing Date;

                b.     All financial obligations under the Contingent Former Life Care
                       Agreements existing as of the Closing Date; and

                c.     All financial obligations under the Non-Contingent Former Life
                       Care Agreements existing as of the Closing Date.

        (ii)    Assigned Contracts. All of Debtor’s liabilities under the Assigned
                Contracts, except such liabilities that are satisfied or discharged by
                payment of Cure Costs (including, for the avoidance of doubt, any
                Assigned Contracts for which the Cure Costs were set at $0.00 and
                approved as such by virtue of the Sale Order or such other order
                authorizing the assumption by Debtor and assignment to Buyer of such
                Assigned Contracts).

        (iii)   Cure Costs. All Cure Costs related to the Assigned Contracts and
                Assigned Residency Agreements.

                      d.      Excluded Liabilities

        Pursuant to the Stalking Horse APA, the following liabilities, among others, are
 excluded:

        (i)     Any liabilities to the extent based upon any wrongful or negligent act or
                omission of the Debtor;

        (ii)    All indebtedness of the Debtor; all guarantees of third party obligations
                by the Debtor and reimbursement obligations to guarantors of the
                Debtor’s obligations or under letters of credit; and all liabilities of the
                Debtor to any owner or former owner of capital stock or warrants, or
                holder of indebtedness;

        (iii)   Any liability to the extent relating to any breach of contract, breach of
                warranty, tort, infringement, or violation of applicable law by the Debtor;
                and

        (iv)    Any liability related to claims of medical malpractice and/or other
                professional liability of the Debtor, or any of its employees, attending
                physicians, agents or independent contractors to the extent arising out of
                events or omissions occurring prior to the closing of the Sale.




                                               23
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 29 of
                                        120



                       e.      Holdback

         Pursuant to the Stalking Horse APA, an amount equal to One Million Dollars
 ($1,000,000.00) (the “Gross Holdback Escrow Amount”) will be deposited into a third-party
 escrow account on the Closing Date to provide a source of payment in the event the Stalking
 Horse suffers or incurs any losses directly resulting from, or arising directly out of, among other
 things: (i) any inaccuracy or breach of the Debtor’s representations and warranties under the
 Stalking Horse APA; (ii) any breach or non-fulfillment of any covenant, agreement or obligation
 to be performed by the Debtor under the Stalking Horse APA; and (iii) any liabilities of the
 Debtor under Medicare or other government programs. Pursuant to the Stalking Horse APA, the
 Gross Holdback Escrow Amount will be held in escrow until the date that is the twelve (12)
 month anniversary of the Closing Date (the “Holdback Escrow Termination Date”). Upon the
 occurrence of the Holdback Escrow Termination Date, the Debtor’s interest in the Gross
 Holdback Escrow Amount existing on that date shall be distributed to the Bond Trustee in
 accordance with the Plan.

        M.      Approval of Sale to Stalking Horse.

         On August 2, 2019, the Bankruptcy Court entered the Sale Order pursuant to which the
 Sale to the Stalking Horse was approved. Subject to the terms of the Sale Order, all amounts
 received by the Debtor at closing shall be paid directly to the Bond Trustee, and the Debtor is
 authorized and directed to pay such amounts directly to the Bond Trustee in an amount up to the
 aggregate amount of outstanding prepetition and postpetition obligations of the Debtor to the
 Bond Trustee for indefeasible application by the Bond Trustee to all outstanding obligations to
 the Bond Trustee; provided, however, that funds will be withheld and reserved from such
 payment to the Bond Trustee by the Debtor in the total amount of $5.0 million (the “Distribution
 Reserve”) for payment by the Debtor of administrative expenses, certain tax liabilities, statutory
 fees, and other amounts required to be paid by the Plan to the extent the Debtor is not anticipated
 to have cash to pay such amounts on the Effective Date of the Plan, with the Bond Trustee
 retaining its Claim and Lien against such Distribution Reserve and all rights and claims with
 respect to the ultimate amount reserved for the payments set forth above.

 IV.    THE CHAPTER 11 PLAN

      THIS SECTION PROVIDES A SUMMARY OF THE STRUCTURE,
 CLASSIFICATION, TREATMENT AND IMPLEMENTATION OF THE PLAN, AND IS
 QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN, WHICH IS
 ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT 1.

         The Claims against the Debtor are divided into Classes according to their seniority and
 other criteria. The Classes of Claims for the Debtor and the funds and other property to be
 distributed under the Plan are described more fully below.

      THE DEBTOR BELIEVES THAT THE PLAN AFFORDS CREDITORS THE
 POTENTIAL FOR THE GREATEST REALIZATION OF THE VALUE OF THE
 DEBTOR’S ASSETS. ADDITIONALLY, THE DEBTOR BELIEVES THAT THE PLAN
 AVOIDS SIGNIFICANT HARDSHIP TO RESIDENTS THAT WOULD OTHERWISE
 OCCUR AS A RESULT OF A LIQUIDATION.
                                 24
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 30 of
                                        120



        A.      Treatment of Claims and Interests Under the Plan.

                1.     Administrative and Priority Claims.

                       a.      Administrative Expense Claims.

         Except to the extent that a Holder of an Allowed Administrative Expense Claim agrees to
 different treatment with the Debtor or Liquidating Trustee, each Holder of an Allowed
 Administrative Expense Claim shall receive Cash in an amount equal to the unpaid amount of
 such Allowed Administrative Expense Claim on the later of the Effective Date or the date on
 which such Administrative Expense Claim becomes an Allowed Administrative Expense Claim,
 or as soon thereafter as is reasonably practicable; provided, however, that Allowed
 Administrative Expense Claims representing liabilities incurred in the ordinary course of
 business by the Debtor, as Debtor in Possession, or liabilities arising under obligations incurred
 by the Debtor, as Debtor in Possession, prior to the Effective Date, shall be paid by the Debtor in
 the ordinary course of business, consistent with past practice and in accordance with the terms
 and subject to the conditions of any agreements governing, instruments evidencing, or other
 documents relating to such transactions, including, but not limited to, the Budget, Final Cash
 Collateral Order and all other orders entered by the Bankruptcy Court related to the foregoing.
 In addition, Allowed Administrative Expense Claims of the United States Trustee for statutory
 fees under 28 U.S.C. § 1930 incurred prior to the Effective Date shall be paid on the Effective
 Date by the Debtor, and thereafter, as such fees may thereafter accrue and be due and payable, by
 the Liquidating Trustee in accordance with the applicable schedule for payment of such fees.

                       b.      Administrative Expense Claims Bar Date.

         To be eligible to receive Distributions under the Plan on account of an Administrative
 Expense Claim that is not otherwise Allowed by the Plan, a request for payment of an
 Administrative Expense Claim must have been or be filed with the Bankruptcy Court on or
 before the Administrative Expense Claims Bar Date. Any Administrative Expense Claim that is
 not asserted in accordance with section 2.1 of the Plan shall be deemed disallowed under the
 Plan and shall be forever barred against the Debtor, the Debtor’s Estate, the Liquidating Trust, or
 any of their Assets or property, and the Holder thereof shall be enjoined from commencing or
 continuing any action, employment of process or act to collect, offset, recoup or recover such
 Claim.

                2.     Accrued Professional Compensation Claims.

          All Professionals seeking payment of Accrued Professional Compensation Claims shall
 (i) file their respective final applications for allowance of compensation for services rendered
 and reimbursement of expenses incurred in the Chapter 11 Case by the date that is thirty (30)
 days after the Effective Date and (ii) be paid (a) the full unpaid amount as is Allowed by the
 Bankruptcy Court within five (5) Business Days after the date that such Claim is Allowed by
 order of the Bankruptcy Court, or (b) upon such other terms as may be mutually agreed upon
 between the Holder of such an Allowed Accrued Professional Compensation Claim and the
 Debtor or Liquidating Trustee; provided, however, in no event shall any amounts paid to any
 Professional exceed the amounts set forth for such Professional in the Budget, the Final Cash
 Collateral Order and all other orders entered by the Bankruptcy Court related to the foregoing.
                                                 25
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 31 of
                                        120



 Any Accrued Professional Compensation Claim that is not asserted in accordance with section
 2.2 of the Plan shall be deemed disallowed under the Plan and shall be forever barred against the
 Debtor, the Debtor’s Estate, the Liquidating Trust, or any of their Assets or property, and the
 Holder thereof shall be enjoined from commencing or continuing any action, employment of
 process or act to collect, offset, recoup or recover such Claim.

                3.      Priority Tax Claims.

         Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by a
 Holder of an Allowed Priority Tax Claim and the Debtor, or the Liquidating Trustee, each
 Holder of an Allowed Priority Tax Claim shall receive, in full satisfaction of its Priority Tax
 Claim, payment in full in Cash of the Allowed amount of the Priority Tax Claim on the later of
 the Effective Date or as soon as practicable after the date when such Claim becomes an Allowed
 Claim.

                4.      Classification of Claims and Interests.

         Except as set forth in the Plan, all Claims against and Interests in the Debtor are placed in
 a particular Class. The Debtor has not classified Administrative Expense Claims, Accrued
 Professional Compensation Claims, and Priority Tax Claims.

         The following table classifies Claims against and Interests in the Debtor for all purposes,
 including voting, confirmation and Distribution pursuant to the Plan and pursuant to sections
 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or Interest to be
 classified in a particular Class only to the extent that the Claim or Interest qualifies within the
 description of that Class and shall be deemed classified in a different Class to the extent that any
 remainder of such Claim or Interest qualifies within the description of such different Class. A
 Claim or Interest is in a particular Class only to the extent that any such Claim or Interest is
 Allowed in that Class and has not been paid or otherwise settled prior to the Effective Date.
 Each Class set forth below is treated under the Plan as a distinct Class for voting and Distribution
 purposes.

         Subject to all other applicable provisions of the Plan (including its Distribution
 provisions), classified Claims shall receive the treatment described in section 4 of the Plan. The
 Plan will not provide any Distributions on account of a Claim to the extent that such Claim has
 been disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective
 Date, including, without limitation, payments by third parties.

          The following table designates the Classes of Claims against and Interests in the Debtor
 and specifies which of those Classes are (i) Impaired or Unimpaired by the Plan, (ii) entitled to
 vote to accept the Plan in accordance with section 1126 of the Bankruptcy Code, (iii) deemed to
 reject the Plan, or (iv) deemed to accept the Plan.




                                                  26
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 32 of
                                        120



  Class     Claims and Interests        Status       Entitled to          Estimated Recovery
                                                       Vote
    1       Other Priority Claims     Unimpaired        No                         100%
    2       Bondholder Secured         Impaired         Yes         Net Sale Proceeds, Net Holdback
                   Claim                                            Escrow Amount and Encumbered
                                                                             Excluded Assets
    3       Other Secured Claims       Impaired          Yes        Cash equal to the amount of such
                                                                        Other Secured Claims; the
                                                                      Collateral securing such Other
                                                                    Secured Claims; or satisfaction of
                                                                       such Other Secured Claims
                                                                     pursuant to such other terms and
                                                                    conditions as may be agreed upon
                                                                        by the Liquidating Trustee
                                                                          and the Holder of such
                                                                          Other Secured Claims
    4        General Unsecured         Impaired          Yes       Pro Rata share of Liquidating Trust
                  Claims                                                    Distributable Cash
    5         Interests in the         Impaired          No                        $0.00
                Barrington

                5.      Treatment of Claims and Interests.

                       a.     Other Priority Claims (Class 1). This Class consists of all
 Allowed Other Priority Claims against the Debtor that are specified as having priority in section
 507(a) of the Bankruptcy Code, if any such Claims exist as of the Effective Date. Except to the
 extent that a Holder of an Allowed Other Priority Claim against the Debtor has agreed to a
 different treatment of such Claim, each such Holder shall receive, in full satisfaction of such
 Allowed Other Priority Claim, Cash in an amount equal to such Allowed Other Priority Claim,
 on or as soon as reasonably practicable after the later of (i) the Effective Date; (ii) the date the
 Other Priority Claim becomes an Allowed Claim; or (iii) the date for payment provided by any
 agreement or arrangement between the Debtor and the Holder of the Allowed Other Priority
 Claim against the Debtor.

                         b.     Bondholder Secured Claim (Class 2). This Class consists of the
 Bondholder Secured Claim of the holders of the Bonds and Bond Trustee against the Debtor.
 The Bondholder Secured Claim is an Allowed Claim. Upon the terms and subject to the
 conditions set forth in the Plan, in full and final satisfaction, settlement, release, and discharge of
 the Bondholder Secured Claim, the Bond Trustee shall receive, on behalf of the Holders of the
 Bondholder Secured Claim, (i) on the Effective Date or as soon as practicable thereafter, the Net
 Sale Proceeds of the Sale and the Encumbered Excluded Assets, including the Debtor’s Cash on
 hand on the Effective Date, following funding of the Liquidating Trust Contribution; and (ii) as
 soon as practicable after the Holdback Escrow Termination Date, the Net Holdback Escrow
 Amount. In addition, the Liquidating Trustee shall pay to the Bond Trustee on account of the
 Bondholder Secured Claim the proceeds of any Liquidating Trust Assets on which the Bond
 Trustee has a Lien. All distributions made on account of the Bondholder Secured Claim shall be
 paid to the Bond Trustee, and the Bond Trustee shall make further distributions to the holders of
 the Bonds as set forth in the Bond Documents. In addition to the foregoing and as allowed by
 the Final Cash Collateral Order, the Bond Trustee may apply any and all funds in its possession
                                                    27
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 33 of
                                        120



 as set forth in the Bond Documents free from the automatic stay imposed by section 362 of the
 Bankruptcy Code or any rights of the Debtor.

                         c.     Other Secured Claims (Class 3). This Class consists of all Other
 Secured Claims against the Debtor. In full satisfaction of an Allowed Other Secured Claim, on
 the later of the Effective Date and the date on which the Other Secured Claim is Allowed, each
 Holder of an Allowed Other Secured Claim shall receive, at the sole and exclusive option of the
 Liquidating Trustee: (a) Cash equal to the amount of such Claim; (b) the Collateral securing
 such Claim; or (c) satisfaction of such Claim pursuant to such other terms and conditions as may
 be agreed upon by the Liquidating Trustee and the Holder of such Other Secured Claim.

                        d.     General Unsecured Claims (Class 4). This Class consists of all
 General Unsecured Claims against the Debtor, including the Bondholder Deficiency Claim of the
 holders of Bonds. Except to the extent that a Holder of an Allowed General Unsecured Claim
 against the Debtor agrees to a different treatment of such Claim, in full and final satisfaction of
 each Allowed General Unsecured Claim against the Debtor, each Holder of an Allowed General
 Unsecured Claim against the Debtor will receive its Pro Rata share of Liquidating Trust
 Distributable Cash as soon as practicable as determined by the Liquidating Trustee.

                         e.       Interests in the Barrington (Class 5). This Class consists of
 SQLC’s interests in the Barrington, which will be cancelled as of the Effective Date. SQLC
 shall not be entitled to a Distribution on account of its Interests in the Debtor.

        B.      Means for Implementation of the Plan

                1.     Transfers to the Bond Trustee.

         The Bond Trustee shall receive the following on account of the Bondholder Secured
 Claim: (i) on the Effective Date or as soon as practicable thereafter, the Net Sale Proceeds of the
 Sale and the Encumbered Excluded Assets, including the Debtor’s Cash on hand on the Effective
 Date, following funding of the Liquidating Trust Contribution; and (ii) as soon as practicable
 after the Holdback Escrow Termination Date, the Net Holdback Escrow Amount. In addition,
 the Liquidating Trustee shall pay to the Bond Trustee, on account of the Bondholder Secured
 Claim, the proceeds of any Liquidating Trust Assets transferred to the Liquidating Trust on
 which the Bond Trustee has a Lien. All distributions made on account of the Bondholder
 Secured Claim shall be paid to the Bond Trustee, and the Bond Trustee shall make further
 distributions to the holders of the Bonds as set forth in the Bond Documents.

                2.     Liquidating Trust.

                       a.      Establishment of Liquidating Trust.

         On the Effective Date, the Liquidating Trustee shall execute the Liquidating Trust
 Agreement and, in his capacity as Liquidating Trustee, accept all Liquidating Trust Assets on
 behalf of the Beneficiaries thereof, and be authorized to obtain, seek the turnover, liquidate, and
 collect all of the Liquidating Trust Assets not in his possession. The Liquidating Trust will then
 be deemed created and effective without any further action by the Bankruptcy Court or any
 Person as of the Effective Date. The Liquidating Trust shall be established for the purposes of (i)

                                                 28
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 34 of
                                        120



 liquidating any non-Cash Liquidating Trust Assets; (ii) maximizing recovery of the Liquidating
 Trust Assets for the benefit of the Beneficiaries; and (iii) distributing the proceeds of the
 Liquidating Trust Assets to the Beneficiaries in accordance with the Plan and the Liquidating
 Trust Agreement, with no objective to continue or engage in the conduct of a trade or business,
 except only in the event and to the extent necessary for, and consistent with, the liquidating
 purpose of the Liquidating Trust.

                        b.     Liquidating Trust Reserve.

          On the Effective Date, an amount to be negotiated between the Debtor and the Bond
 Trustee ten (10) days prior to the Confirmation Hearing will be funded to the Liquidating Trust
 that is sufficient to permit the Debtor and the Liquidating Trustee to satisfy all obligations under
 the Plan and Liquidating Trust Agreement, including: (i) 100% of the Allowed Accrued
 Professional Compensation Claims that have not been previously paid; (ii) 100% of the Allowed
 Administrative Expenses Claims that have not been previously paid; (iii) 100% of the Allowed
 Priority Claims that have not been previously paid; (iv) such other amounts that need to be paid
 pursuant to the Plan and Liquidating Trust Agreement; and (v) an amount the Debtor determines,
 with the approval of the Bond Trustee, is necessary to administer and operate the Liquidating
 Trust in accordance with the Plan and Liquidating Trust Agreement (the “Liquidating Trust
 Reserve”). The Liquidating Trust Reserve will be funded, first, from any Cash on hand of the
 Debtor on the Effective Date, and, second, from the proceeds of the Sale that would otherwise be
 paid to the Bond Trustee. To the extent not paid prior to the Effective Date, the Liquidating
 Trustee shall be authorized to pay all Allowed Professional Compensation Claims, Allowed
 Administrative Expense Claims, Allowed Priority Claims and such amounts necessary to
 administer and operate the Liquidating Trust from the Liquidating Trust Reserve in accordance
 with the Plan and the Liquidating Trust Agreement. To the extent the Liquidating Trust Reserve
 is not needed to fund the foregoing Claims and amounts, such excess funds shall remain subject
 to the Bond Trustee’s Lien and transferred to the Bond Trustee.

                        c.     Appointment of the Liquidating Trustee.

         The Liquidating Trustee shall be appointed pursuant to the Confirmation Order and
 subject to removal only by the Bankruptcy Court upon application or motion by a Beneficiary of
 the Liquidating Trust, after notice and a hearing, and for cause shown, including (i) the willful
 and continued refusal by the Liquidating Trustee to perform his duties under the Plan and the
 Liquidating Trust Agreement, and (ii) gross negligence, gross misconduct, fraud, embezzlement
 or theft. The Liquidating Trustee will be chosen by the Debtor, after consultation with the Bond
 Trustee. During the term of the Liquidating Trust, the Liquidating Trustee shall be entitled to
 compensation payable from the Liquidating Trust Assets as set forth in the Liquidating Trust
 Agreement.

                        d.     Beneficiaries of Liquidating Trust.

        The Holders of Allowed General Unsecured Claims against the Debtor that are entitled to
 Distributions shall be the Beneficiaries of the Liquidating Trust. Such Beneficiaries shall be
 bound by the Liquidating Trust Agreement. The interests of the Beneficiaries in the Liquidating
 Trust shall be uncertificated and nontransferable except upon death of the interest holder or by
 operation of law.
                                                 29
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23       Page 35 of
                                        120



                       e.     Vesting and Transfer of Liquidating Trust Assets to the
                              Liquidating Trust.

         On the Effective Date, pursuant to section 1141(b) of the Bankruptcy Code, the
 Liquidating Trust Assets, including the Liquidating Trust Contribution, shall vest in the
 Liquidating Trust free and clear of all Liens, Claims and Interests, except as otherwise
 specifically provided in the Plan or in the Confirmation Order; provided, however, that the
 Liquidating Trustee may abandon or otherwise not accept any non-Cash Liquidating Trust Assets
 that the Liquidating Trustee believes, in good faith, have no value to the Liquidating Trust. Any
 non-Cash Liquidating Trust Assets that the Liquidating Trustee so abandons or otherwise does
 not accept shall not be property of the Liquidating Trust. Notwithstanding the foregoing, all
 Excluded Encumbered Assets, including, but not limited to, the accounts receivable of the
 Debtor as of the Closing Date, whether in the possession, dominion or control of the Debtor or
 transferred to the Liquidating Trust, shall remain subject to the Bond Trustee’s Lien and be
 promptly distributed to the Bond Trustee on behalf of the holders of Bonds.

                       f.     Retention of Professionals.

         The Liquidating Trustee shall have the right to retain the services of attorneys,
 accountants, and other professionals (collectively, the “Liquidating Trust Professionals”) that
 are necessary to assist the Liquidating Trustee in the performance of his duties pursuant to the
 Plan, the Liquidating Trust Agreement and the Confirmation Order. The reasonable fees and
 expenses of such professionals shall be paid by the Liquidating Trustee from the Liquidating
 Trust Reserve and, if necessary, the Liquidating Trust Assets upon submission of monthly
 statements (“Liquidating Trust Monthly Fee Statements”) for services rendered and costs
 incurred to the Liquidating Trustee and Bond Trustee for review and approval. The Liquidating
 Trustee and Bond Trustee will have thirty (30) days from receipt of each Liquidating Trust
 Monthly Fee Statement to object to the Liquidating Trust Monthly Fee Statement. In the event
 that any objection is received by the relevant Liquidating Trust Professional that cannot be
 promptly resolved by the Liquidating Trust Professional and the objecting party, the dispute will
 be submitted by the Liquidating Trustee to the Bankruptcy Court for adjudication. The
 Bankruptcy Court will retain jurisdiction to adjudicate objections to Liquidating Trust Monthly
 Fee Statements. In the event that no objection is raised to a Liquidating Trust Monthly Fee
 Statement within the thirty (30) day period, the requested amount in the Liquidating Trust
 Monthly Fee Statement will be promptly paid by the Liquidating Trustee, subject to any
 requirements under the Plan.

                       g.     Liquidating Trust Expenses.

         Subject to the provisions of the Liquidating Trust Agreement, all costs, expenses and
 obligations incurred by the Liquidating Trustee in administering the Plan, the Liquidating Trust,
 or in any manner connected, incidental or related thereto, in effecting distributions from, as
 applicable, the Liquidating Trust shall be a charge against the Liquidating Trust Reserve and, if
 necessary, the Liquidating Trust Assets remaining from time to time in the hands of the
 Liquidating Trustee. Such expenses shall be paid in accordance with the Liquidating Trust
 Agreement.


                                                30
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23      Page 36 of
                                        120



                       h.      Certain Powers and Duties of the Liquidating Trust and
                               Liquidating Trustee.

                               (i)     General Powers of the Liquidating Trustee.

         The Liquidating Trustee shall be the exclusive trustee of the Liquidating Trust and the
 Liquidating Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3). The
 powers, rights, and responsibilities of the Liquidating Trustee shall be specified in the
 Liquidating Trust Agreement and shall include the authority and responsibility to: (a) receive,
 manage, invest, supervise, and protect the Liquidating Trust Assets; (b) pay taxes or other
 obligations incurred by the Liquidating Trust; (c) retain and compensate, without further order of
 the Bankruptcy Court, the services of employees, professionals and consultants to advise and
 assist in the administration, prosecution and distribution of Liquidating Trust Assets; (d)
 calculate and implement Distributions of Liquidating Trust Assets; (e) investigate, prosecute,
 compromise, and settle, in accordance with the specific terms of the Liquidating Trust
 Agreement, Causes of Action vested in the Liquidating Trust; (f) resolve issues involving Claims
 and Interests in accordance with the Plan; and (g) undertake all administrative functions of the
 Chapter 11 Case, including the payment of fees payable to the United States Trustee and the
 ultimate closing of the Chapter 11 Case. The Liquidating Trust is the successor to the Debtor
 and its Estate.

                               (ii)    Books and Records.

        On the Effective Date, the Liquidating Trust shall: (a) take possession of all books,
 records, and files of the Debtor and its Estate; and (b) provide for the retention and storage of
 such books, records, and files until such time as the Liquidating Trust determines, in accordance
 with the Liquidating Trust Agreement, that retention of same is no longer necessary or required.

                               (iii)   Investments of Cash.

         The Liquidating Trust may invest Cash (including any earnings thereon or proceeds
 therefrom) as permitted by section 345 of the Bankruptcy Code or in other prudent investments,
 provided, however, that such investments are permitted to be made by a liquidating trust within
 the meaning of Treasury Regulation section 301.7701-4(d), as reflected therein, or under
 applicable IRS guidelines, rulings, or other controlling authorities.

                               (iv)    Claims Process.

        The Liquidating Trust shall have the right to object to Claims not otherwise Allowed in
 connection with post-Effective Date Claims allowance process or other order of the Bankruptcy
 Court. Following any such objection, the Liquidating Trustee may resolve any such Claims,
 which shall require: (i) approval only of the Liquidating Trustee if the resolved Claim amount
 and the amount of any reduction from the asserted amount of the Claim are each less than One
 Hundred Thousand Dollars ($100,000.00); and (ii) approval of the Liquidating Trustee and the
 Bankruptcy Court, upon notice and a hearing, if the amount asserted by the claimant or the
 amount of the reduction is equal to or greater than One Hundred Thousand Dollars
 ($100,000.00)).


                                                31
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 37 of
                                        120



                               (v)     Reporting.

         In no event later than thirty (30) days after the end of the first full month following the
 Effective Date and on a quarterly basis thereafter until all Cash in the Liquidating Trust has been
 distributed in accordance with the Plan, the Liquidating Trustee shall file with the Bankruptcy
 Court a report setting forth the amounts, recipients and dates of all Distributions made by the
 Liquidating Trustee under the Plan through each applicable reporting period.

                               (vi)    Tax Reporting.

        The Liquidating Trustee shall file tax returns for the Liquidating Trust as a grantor trust
 pursuant to Treasury Regulation section 1.671-4(a) and in accordance with the Plan. The
 Liquidating Trust also shall annually (for tax years in which Distributions from the Liquidating
 Trust are made) send to each Beneficiary a separate statement setting forth the Beneficiary’s
 share of items of income, gain, loss, deduction or credit and all such holders shall report such
 items on their federal income tax returns; provided, however, that no such statement need be sent
 to any Class that is not expected to receive any Distribution from the Liquidating Trust. The
 Liquidating Trust’s taxable income, gain, loss, deduction or credit will be allocated to the
 Liquidating Trust’s Beneficiaries in accordance with their relative beneficial interests in the
 Liquidating Trust.

          As soon as possible after the Effective Date, the Liquidating Trust shall make a good
 faith valuation of the Liquidating Trust Assets, and such valuation shall be used consistently by
 all parties for all federal income tax purposes. The Liquidating Trust also shall file (or cause to
 be filed) any other statements, returns, or disclosures relating to the Liquidating Trust that are
 required by any Governmental Unit for taxing purposes. The Liquidating Trust may request an
 expedited determination of taxes of the Debtor or of the Liquidating Trust under section 505(b)
 of the Bankruptcy Code for all tax returns filed for, or on behalf of, the Debtor and the
 Liquidating Trust for all taxable periods through the dissolution of the Liquidating Trust.

         The Liquidating Trust shall be responsible for filing all federal, state, and local tax
 returns for the Debtor and the Liquidating Trust. The Liquidating Trust shall comply with all
 withholding and reporting requirements imposed by any federal, state, or local taxing authority,
 and all distributions made by the Liquidating Trust shall be subject to any such withholding and
 reporting requirements; provided, however, that, if the Liquidating Trustee fails to withhold in
 respect of amounts received or distributable with respect to any Beneficiaries and the Liquidating
 Trustee is later held liable for the amount of such withholding, such Beneficiaries shall
 reimburse the Liquidating Trustee for such liability. All such amounts withheld and paid to the
 appropriate taxing authority shall be treated as amounts distributed to such Beneficiaries for all
 purposes of the Liquidating Trust Agreement. The Liquidating Trustee shall be authorized to
 collect such tax information from the Beneficiaries (including, without limitation, social security
 numbers or other tax identification numbers) as it, in its sole discretion, deems necessary to
 effectuate the Plan, the Liquidating Trust Agreement and the Confirmation Order. In order to
 receive distributions under the Plan, all Beneficiaries will need to identify themselves to the
 Liquidating Trustee and provide tax information and the specifics of their holdings, to the extent
 the Liquidating Trustee deems appropriate (including completing the appropriate Form W-8 or
 Form W-9, as applicable).

                                                 32
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 38 of
                                        120



                               (vii)   Payment of Taxes.

        The Liquidating Trust shall be responsible for payments of all Allowed tax obligations of
 the Debtor.

                        i.     Preservation of Right to Conduct Investigations.

        The preservation for the Liquidating Trust of any and all rights to conduct investigations
 pursuant to Bankruptcy Rule 2004 is necessary and relevant to the liquidation and administration
 of the Liquidating Trust Assets. Accordingly, any and all rights to conduct investigations
 pursuant to Bankruptcy Rule 2004 held by the Debtor prior to the Effective Date shall vest with
 the Liquidating Trust and shall continue until dissolution of the Liquidating Trust.

                        j.     Prosecution and Resolution of Causes of Action.

                               (i)     The Liquidating Trust’s Exclusive Authority to
                                       Pursue, Settle, or Abandon Causes of Action.

         From and after the Effective Date, prosecution and settlement of all Causes of Action,
 including Avoidance Actions, transferred to the Liquidating Trust shall be the sole responsibility
 of the Liquidating Trust pursuant to the Plan and the Confirmation Order. From and after the
 Effective Date, the Liquidating Trust shall have exclusive rights, powers, and interests of the
 Debtor’s Estate to pursue, settle or abandon such Causes of Action as the sole representative of
 the Debtor’s Estate pursuant to section 1123(b)(3) of the Bankruptcy Code. Proceeds recovered
 from all Causes of Action will be deposited into the Liquidating Trust and will be distributed by
 the Liquidating Trustee to the Beneficiaries in accordance with the provisions of the Plan and
 Liquidating Trust Agreement. All Causes of Action, including Avoidance Actions, that are not
 expressly released or waived under the Plan are reserved and preserved and vest in the
 Liquidating Trust in accordance with the Plan. No Person may rely on the absence of a specific
 reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action
 against it as any indication that the Debtor or Liquidating Trustee will not pursue any and all
 available Causes of Action against such Person. The Liquidating Trustee expressly reserves all
 Causes of Action, except for any Causes of Action against any Person that are expressly released
 or waived under the Plan, and, therefore, no preclusion doctrine, including the doctrines of res
 judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
 otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of
 confirmation or consummation of the Plan. No claims or Causes of Action against the Released
 Parties expressly released or waived pursuant to the Plan shall be transferred to the Liquidating
 Trust, the Liquidating Trustee shall not have standing to pursue such claims or Causes of Action,
 and all such claims and Causes of Action shall be waived, released and discharged pursuant to
 the Plan.

                               (ii)    Settlement of Causes of Action.

         Settlement by the Liquidating Trust of any Cause of Action transferred to the Liquidating
 Trust shall require: (i) approval only of the Liquidating Trustee if the amount claimed by the
 Liquidating Trust against a defendant is less than One Hundred Thousand Dollars ($100,000.00);
 and (ii) approval of the Liquidating Trustee and the Bankruptcy Court, upon notice and a
                                                 33
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23       Page 39 of
                                        120



 hearing, if the amount claimed by the Liquidating Trust against a defendant is unliquidated or
 equals to or exceeds One Hundred Thousand Dollars ($100,000.00).

                        k.     Federal Income Tax Treatment of the Liquidating
                               Trust for the Liquidating Trust Assets.

         For federal income tax purposes, it is intended that the Liquidating Trust be classified as
 a liquidating trust under section 301.7701-4 of the Treasury regulations and that such trust be
 owned by its beneficiaries. Accordingly, for federal income tax purposes, it is intended that the
 Beneficiaries be treated as if they had received a distribution from the Debtor’s Estate of an
 undivided interest in each of the Liquidating Trust Assets in satisfaction of their Allowed Claims
 (to the extent of the value of their respective share in the applicable Assets) and then contributed
 such interests to the Liquidating Trust in exchange for their interests in the Liquidating Trust,
 and the Liquidating Trust’s Beneficiaries will be treated as the grantors and owners thereof.

                        l.     Limitation of Liability.

         No recourse will ever be had, directly or indirectly, against the Liquidating Trustee or his
 or her respective employees, professionals, representatives, agents, successors or assigns, by
 legal or equitable proceedings or by virtue of any statute or otherwise, or any deed of trust,
 mortgage, pledge or note, nor upon any promise, contract, instrument, undertaking, obligation,
 covenant or agreement whatsoever executed by the Liquidating Trust under the Plan or by reason
 of the creation of any indebtedness by the Liquidating Trust or the Liquidating Trustee under the
 Plan. All such liabilities under the Plan will be enforceable only against, and will be satisfied
 only out of, the Liquidating Trust Assets. The Liquidating Trust and the Liquidating Trustee and
 their respective officers, directors, employees, professionals, representatives, agents, successors
 or assigns will not be liable for any act they may do, or omit to do under the Plan in good faith
 and in the exercise of their sound judgment; provided, however, that this section will not apply to
 any gross negligence or willful misconduct by the Liquidating Trust and the Liquidating Trustee
 or their respective officers, directors, employees, professionals, representatives, agents,
 successors or assigns.

                        m.     Term of Liquidating Trust.

         The Liquidating Trustee shall be discharged and the Liquidating Trust shall be
 terminated, at such time as (i) all Disputed Claims have been resolved, (ii) all of the Liquidating
 Trust Assets have been liquidated, (iii) all duties and obligations of the Liquidating Trustee
 under the Liquidating Trust Agreement have been fulfilled, (iv) all Distributions required to be
 made by the Liquidating Trust under the Plan and the Liquidating Trust Agreement have been
 made, and (v) the Chapter 11 Case has been closed; provided, however, that in no event shall the
 Liquidating Trust be dissolved later than five (5) years from the Effective Date unless the
 Bankruptcy Court, upon motion within the six-month period prior to the fifth anniversary (or the
 end of any extension period approved by the Bankruptcy Court), determines that a fixed period
 extension not to exceed one (1) year is necessary to facilitate or complete the recovery and
 liquidation of the Liquidating Trust Assets.




                                                 34
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 40 of
                                        120



                       n.      Conflicts Between the Liquidating Trust Agreement
                               and the Plan.

        In the event of any inconsistencies or conflict between the Liquidating Trust Agreement
 and the Plan, the terms and provisions of the Plan shall control.

                       o.      Excess Funds.

         In the event there is Liquidating Trust Distributable Cash remaining after all required
 Distributions under the Plan and the Liquidating Trust Agreement have been made, such Cash
 will be turned over to the Attorney General for the State of Indiana in accordance with Indiana
 law.

        C.      Acceptance or Rejection of the Plan.

                1.     Holders of Claims and Interests Entitled to Vote.

         Pursuant to section 1126 of the Bankruptcy Code, each Impaired Class of Claims or
 Interests that will receive a Distribution pursuant to the Plan may vote separately to accept or
 reject the Plan. Each Holder of an Allowed Claim in such an Impaired Class shall receive a
 Ballot and may cast a vote to accept or reject the Plan. Classes 2, 3, and 4 are Impaired under the
 Plan and are entitled to vote to accept or reject the Plan.

                2.     Classes Deemed to Reject.

        Under Bankruptcy Code section 1126(g), Class 5 will receive no distributions on account
 of such interests. Thus, Class 5 is deemed to have rejected the Plan and the vote of holders of
 such Interests in these Classes will not be solicited.

                3.     Classes Deemed to Accept.

        Class 1 is Unimpaired under the Plan and is, therefore, conclusively presumed to have
 accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

                4.     Acceptance by a Class.

        A Class of Claims entitled to vote to accept or reject the Plan accepts the Plan if the
 Holders of Claims in such voting Class that hold at least two-thirds (2/3) in amount and more
 than one-half (1/2) in number of the Claims that complete and return Ballots in such Class vote
 to accept the Plan. A Class of Interests is deemed to accept the Plan if the Plan has been
 accepted by Holders of at least two-thirds (2/3) of the amount of the Allowed Interests held by
 Holders of such Interests who vote in such Class.

                5.     Cramdown Under Section 1129(b) of the Bankruptcy Code.

        If all applicable requirements for confirmation of the Plan are met as set forth in section
 1129(a) of the Bankruptcy Code except subsection (8) thereof, the Debtor may request that the
 Bankruptcy Court confirm the Plan in accordance with section 1129(b) of the Bankruptcy Code
 on the bases that the Plan is fair and equitable and does not discriminate unfairly with respect to
                                                 35
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 41 of
                                        120



 each Class of Claims or Interests that is Impaired under, and has not accepted or is deemed to
 reject, the Plan.

        D.      Distributions

                1.     Distribution Record Date.

         As of the close of business on the Distribution Record Date, the various transfer registers
 for each of the Classes of Claims or Interests as maintained by the Debtor or its agents shall be
 deemed closed, and there shall be no further changes in the record Holders of any of the Claims
 or Interests. The Debtor or the Liquidating Trustee shall have no obligation to recognize any
 ownership transfer of the Claims or Interests occurring after the Distribution Record Date. The
 Debtor, the Liquidating Trustee, or any party responsible for making Distributions shall be
 entitled to recognize and deal for all purposes under the Plan only with those record Holders
 stated on the transfer ledgers as of the close of business on the Distribution Record Date, to the
 extent applicable.

                2.     Date of Distributions.

         Except as otherwise provided in the Plan, on the Effective Date or as soon as reasonably
 practicable thereafter (or if a Claim is not an Allowed Claim on the Effective Date, on the date
 that such a Claim becomes an Allowed Claim or as soon as reasonably practicable thereafter),
 each Holder of an Allowed Claim against the Debtor shall receive the full amount of the
 Distributions that the Plan provides for Allowed Claims in the applicable Class and in the
 manner provided therein. Distributions made after the Effective Date to Holders of Allowed
 Claims shall be deemed to have been made on the Effective Date and, except as otherwise
 provided in the Plan, no interest shall be payable by the Debtor or the Liquidating Trustee with
 respect to such Claims or any Distribution related thereto. In the event that any payment or act
 under the Plan is required to be made or performed on a date that is not a Business Day, then the
 making of such payment or the performance of such act may be completed on the next
 succeeding Business Day, but shall be deemed to have been completed as of the required date. If
 there are Disputed Claims, Distributions on account of any such Disputed Claims shall be made
 pursuant to the provisions set forth in the Plan. Except as otherwise provided in the Plan,
 Holders of Claims shall not be entitled to interest, dividends or accruals on Distributions
 provided for thereunder, regardless of whether such Distributions are delivered on or at any time
 after the Effective Date.

                3.     Disbursing Agent.

        Except as otherwise provided in the Plan, all Distributions under the Plan shall be made
 by the Liquidating Trustee as Disbursing Agent or such other Person designated by the
 Liquidating Trustee as a Disbursing Agent on the Effective Date.

                4.     Rights and Powers of Disbursing Agent.

       The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
 agreements, instruments and other documents necessary to perform its duties under the Plan; (b)
 make all Distributions contemplated under the Plan; (c) employ professionals to represent it with

                                                 36
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23       Page 42 of
                                        120



 respect to its responsibilities, subject to the review and approval of the Bond Trustee; and (d)
 exercise such other powers as may be vested in the Disbursing Agent by order of the Bankruptcy
 Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be necessary and proper to
 implement the provisions of the Plan.

               5.      Delivery of Distributions in General.

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims
 shall be made to Holders of record as of the Distribution Record Date by the Disbursing Agent.
 Distributions to Holders of Allowed Claims will be made at the address of each such Holder as
 set forth in the Debtor’s books and records. Distributions under the Plan on account of such
 Allowed Claims shall not be subject to levy, garnishment, attachment or like legal process, so
 that each Holder of an Allowed Claim shall have and receive the benefit of the distributions in
 the manner set forth in the Plan. None of the Debtor, the Liquidating Trustee, and the applicable
 Disbursing Agent shall incur any liability whatsoever on account of any distributions under the
 Plan except for gross negligence, willful misconduct or fraud. Any distributions on account of
 the Bond Claims shall be made to the Bond Trustee, and the Bond Trustee shall make such
 further distributions to the holders of the Bonds as set forth in the Bond Documents.

               6.      Payments and Distributions on Disputed Claims.

        Distributions made after the Effective Date to Holders of Disputed Claims that are not
 Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
 deemed to have been made on the Effective Date. Notwithstanding any provision otherwise in
 the Plan and except as may be agreed to by the Debtor or the Liquidating Trustee, on the one
 hand, and the Holder of a Disputed Claim, on the other hand, no partial payments and no partial
 Distributions shall be made with respect to any Disputed Claim until all Disputed Claims held by
 the Holder of such Disputed Claim have become Allowed Claims or have otherwise been
 resolved by settlement or Final Order.

               7.      Manner of Payment.

        Any Distributions to be made by or on behalf of the Debtor or the Liquidating Trustee, as
 applicable, pursuant to the Plan shall be made by checks drawn on accounts maintained by the
 Debtor or the Liquidating Trustee, respectively, or by wire transfer if circumstances justify, at
 the option of the Debtor or the Liquidating Trustee, as applicable; provided, however, any
 payments made to the Bond Trustee shall be made by wire transfer.

               8.      Undeliverable Distributions and Unclaimed Property.

         In the event that any Distribution to any Holder is returned as undeliverable, no
 Distribution to such Holder shall be made unless and until the Disbursing Agent has determined
 the then current address of such Holder, at which time such Distribution shall be made as soon as
 practicable after such Distribution has become deliverable; provided, however, that such
 Distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
 and forfeited at the expiration of six months from the date of the Distribution. After such date,
 all “unclaimed property” or interests in property shall revert to the Liquidating Trust
 (notwithstanding any applicable federal or state escheat, abandoned or unclaimed property laws
                                                37
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 43 of
                                        120



 to the contrary), and the Claim of any Holder to such property shall be discharged and forever
 barred.

                9.      Withholding and Reporting Requirements.

        In connection with the Plan and all instruments issued in connection therewith, the
 Disbursing Agent shall comply with all applicable withholding and reporting requirements
 imposed by any federal, state or local taxing authority, and all Distributions under the Plan shall
 be subject to any such withholding or reporting requirements.

                10.     Surrender Instruments.

         Pursuant to section 1143 of the Bankruptcy Code, as a condition precedent to receiving
 any Distribution under the Plan, except with respect to the Bonds, each holder of a certificated
 instrument or note must surrender such instrument or note held by it to the Disbursing Agent or
 its designee. Any such holder of such instrument or note that fails to (i) surrender the instrument
 or note or (ii) execute and deliver an affidavit of loss and/or indemnity reasonably satisfactory to
 the Disbursing Agent, as applicable, before the fifth anniversary of the Confirmation Date shall
 be deemed to have forfeited all rights and claims and may not participate in any Distribution
 under the Plan. Any Distribution so forfeited shall become property of the Liquidating Trust.

                11.     Setoffs.

         Except for the payments to be made to the Bond Trustee, the Debtor and the Liquidating
 Trustee may, but shall not be required to, set off against any Claim (for purposes of determining
 the Allowed amount of such Claim on which a Distribution shall be made), any claims of any
 nature whatsoever that the Debtor and the Liquidating Trustee may have against the Holder of
 such Claim, but neither the failure to do so nor the allowance of any Claim under the Plan shall
 constitute a waiver or release by the Debtor and the Liquidating Trustee of any such claim the
 Debtor and the Liquidating Trustee may have against the Holder of such Claim.

                12.     Insurance Claims.

        Except for the payments to be made to the Bond Trustee, no Distributions under the Plan
 shall be made on account of Allowed Claims until the Holder of such Allowed Claim has
 exhausted all remedies with respect to the Debtor’s Insurance Policies. To the extent that the
 Debtor’s insurers agree to satisfy in full a Claim, then immediately upon such insurers’
 agreement, such Claim may be expunged without a Claims objection having to be filed and
 without any further notice to or action, order or approval of the Bankruptcy Court.

                13.     Applicability of Insurance Policies.

         Except as otherwise provided in the Plan, Distributions to Holders of Allowed Claims
 shall be made in accordance with the provisions of any applicable Insurance Policy. Nothing
 contained in the Plan shall constitute or be deemed a waiver of any Cause of Action that the
 Debtor, Liquidating Trustee or any Person may hold against any insurers under any of the
 Debtor’s Insurance Policies, nor shall anything contained in the Plan or herein constitute or be


                                                 38
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 44 of
                                        120



 deemed a waiver by such insurers of any defenses, including coverage defenses, held by such
 insurers.

                14.    No Postpetition Interest.

         Unless otherwise specifically provided for in the Plan or in the Confirmation Order, or
 required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on any
 Claims or Interests, and no Holder of a Claim or Interest shall be entitled to interest accruing on
 or after the Petition Date on such Claim or Interest. Notwithstanding the foregoing, nothing in
 the Plan shall prohibit holders of the Bonds from allocating payments received from the Bond
 Trustee or the Debtor to principal or interest on the Bonds, in their sole discretion in accordance
 with applicable law.

                15.    Distributions Free and Clear.

         Except as may be otherwise provided for in the Plan, all Distributions under the Plan
 shall be free and clear of any Liens, Claims, encumbrances, and other interests.

                16.    Fractional Dollars; De Minimis Distributions

         Notwithstanding any other provision of the Plan, Cash payments of fractions of dollars
 shall not be made. Whenever any Distribution to a Holder of a Claim would otherwise call for
 Distribution of Cash in a fractional dollar amount, the actual Distribution of such Cash shall be
 rounded to the nearest whole dollar (up or down), with half dollars (or less) being rounded down.
 Neither the Debtor nor the Liquidating Trustee shall be required to make any Cash payment of
 less than ten dollars ($10.00) with respect to any Claim or Interest unless a request therefor is
 made in writing to the Debtor or the Liquidating Trustee, as applicable; provided, however, that
 neither the Debtor nor the Liquidating Trustee shall have any obligation to make any
 Distribution, whether final or not, unless and until the total amount of such Distribution to a
 specific Holder of an Allowed Claim or Interest is equal to or greater than ten dollars ($10.00).

        E.      Procedures for Disputed Claims

                1.     Allowance of Claims and Interests.

         Except as expressly provided in the Plan, or in any order entered in the Chapter 11 Case
 prior to the Effective Date, including the Confirmation Order, no Claim or Interest shall be
 deemed Allowed unless and until such Claim or Interest is deemed Allowed under the Plan or the
 Bankruptcy Code or Allowed by the Bankruptcy Court by entry of a Final Order allowing such
 Claim or Interest. On and following the Effective Date, the Liquidating Trust shall be vested
 with any and all rights and defenses the Debtor had with respect to any Claim or Interest
 immediately prior to the Effective Date.

                2.     Objections to Claims.

         The Debtor (before the Effective Date) or the Liquidating Trustee (on or after the
 Effective Date), as applicable, shall have the exclusive authority to file, settle, compromise,
 withdraw or litigate to judgment any objections to Claims as permitted under the Plan. Any
 objections to Claims shall be filed and served on or before the later of (i) one hundred eighty
                                               39
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 45 of
                                        120



 (180) days after the Effective Date or (ii) such date as may be fixed by the Bankruptcy Court.
 From and after the Effective Date, the Liquidating Trustee may settle or compromise any
 Disputed Claim without approval of the Bankruptcy Court. The Debtor and the Liquidating
 Trustee reserve all rights to resolve any Disputed Claim outside the Bankruptcy Court under
 applicable governing law.

                3.     Estimation of Claims.

         The Debtor (before the Effective Date) or the Liquidating Trustee (on or after the
 Effective Date) may, at any time, and from time to time, request that the Bankruptcy Court
 estimate any Contingent Claim or Disputed Claim pursuant to section 502(c) of the Bankruptcy
 Code for any reason, regardless of whether an objection was previously filed with the
 Bankruptcy Court with respect to such Claim, or whether the Bankruptcy Court has ruled on any
 such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at any
 time during litigation concerning any objection to any Claim, including, without limitation,
 during the pendency of any appeal relating to such objection. In the event that the Bankruptcy
 Court estimates any Contingent Claim or Disputed Claim, the amount so estimated shall
 constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
 determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation
 on the amount of such Claim, the Debtor or the Liquidating Trustee may pursue supplementary
 proceedings to object to the allowance of such Claim; provided, however, the Liquidating
 Trustee may elect not to pursue such supplementary proceedings, instead electing to treat such
 maximum amount as the Allowed amount of such Claim.

                4.     No Distribution Pending Allowance.

        Notwithstanding any other provision of the Plan, if any portion of a Claim is Disputed, no
 payment or distribution provided under the Plan shall be made on account of such Claim unless
 and until such Disputed Claim becomes an Allowed Claim.

                5.     Distributions after Allowance.

          At such time as a Contingent Claim or a Disputed Claim becomes an Allowed Claim, a
 Distribution shall be made to the Holder of such Allowed Claim in accordance with the
 provisions of the Plan as soon as practicable after the date that the order or judgment of the
 Bankruptcy Court allowing any Contingent Claim or Disputed Claim becomes a Final Order. To
 the extent that all or a portion of a Contingent Claim or a Disputed Claim is disallowed, the
 Holder of such Claim shall not receive any Distribution on account of the portion of such Claim
 that is disallowed.

                6.     Preservations of Rights to Settle Claims.

         In accordance with section 1123(b) of the Bankruptcy Code, the Liquidating Trustee shall
 have the discretion to retain and enforce, sue on, settle, or compromise all claims, rights, causes
 of action, suits, and proceedings, whether in law or in equity, whether known or unknown, that
 the Debtor or its Estate may hold against any person or entity without the approval of the
 Bankruptcy Court, subject to the terms of the Plan, the Confirmation Order, the Liquidating
 Trust Agreement, and any contract, instrument, release, indenture, or other agreement entered
                                                 40
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 46 of
                                        120



 into in connection herewith. The Liquidating Trustee may pursue such retained claims, rights, or
 causes of action, suits, or proceedings, as appropriate, in accordance with the best interests of the
 Liquidating Trust and its Beneficiaries.

                7.      Disallowed Claims.

         All Claims held by persons or entities against whom or which the Debtor or Liquidating
 Trustee has commenced a proceeding asserting a cause of action under sections 542, 543, 544,
 545, 547, 548, 549, and/or 550 of the Bankruptcy Code shall be deemed Disallowed Claims
 pursuant to section 502(d) of the Bankruptcy Code and Holders of such Claims shall not be
 entitled to vote to accept or reject the Plan. Disallowed Claims pursuant to this section shall
 continue to be Disallowed Claims for all purposes until the avoidance action against such party
 has been settled or resolved by Final Order and any sums due to the Debtor or Liquidating
 Trustee from such party have been paid.

        F.      Executory Contracts and Unexpired Leases

                1.      Assumption and Rejection of Executory Contracts and Unexpired
 Leases.

         Except as otherwise provided in the Plan, or in any contract, instrument, release,
 indenture or other agreement or document entered into in connection with the Plan, including the
 Stalking Horse APA, each of the Executory Contracts and Unexpired Leases of the Debtor shall
 be deemed rejected as of the Effective Date, unless such Executory Contract or Unexpired Lease:
 (1) was assumed or rejected previously by the Debtor; (2) expired or terminated pursuant to its
 own terms before the Effective Date; (3) is the subject of a motion to assume or reject filed on or
 before the Effective Date; or (4) is identified as an Executory Contract or Unexpired Lease to be
 assumed in connection with the Sale.

                2.      Inclusiveness.

         Unless otherwise specified, each Executory Contract and Unexpired Lease assumed or
 rejected by the Debtor shall include any and all modifications, amendments, supplements,
 restatements or other agreements made directly or indirectly by any agreement, instrument or
 other document that in any manner affects such Executory Contract or Unexpired Lease.

                3.      Rejection Claims.

         Except as otherwise provided in orders entered by the Bankruptcy Court, all Proofs of
 Claim with respect to Claims arising from the rejection of Executory Contracts or Unexpired
 Leases, if any, must be filed with the Bankruptcy Court and served on counsel to the Debtor or
 the Liquidating Trustee on or before the date that is thirty (30) days after the date of entry of an
 order of the Bankruptcy Court (including the Confirmation Order) approving such rejection;
 provided, that any such Claims arising from the rejection of an Unexpired Lease shall be subject
 to the cap on rejection damages imposed by section 502(b)(6) of the Bankruptcy Code. Any
 Claims arising from the rejection of an Executory Contract or Unexpired Lease not filed with the
 Bankruptcy Court within such time will be automatically disallowed, forever barred from
 assertion and shall not be enforceable against the Debtor or the Liquidating Trustee, the Debtor’s

                                                  41
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23       Page 47 of
                                        120



 Estate or their property without the need for any objection by the Debtor or the Liquidating
 Trustee or further notice to, or action, order or approval of the Bankruptcy Court. All Allowed
 Claims arising from the rejection of the Debtor’s Executory Contracts or Unexpired Leases shall
 be classified as General Unsecured Claims against the Debtor and shall be treated in accordance
 with the Plan.

                4.     Cure of Defaults.

        Any monetary amounts by which any Executory Contract or Unexpired Lease to be
 assumed under the Plan or otherwise is in default shall be satisfied, under section 365(b)(1) of
 the Bankruptcy Code, by Cure. If there is a dispute regarding (i) the nature or amount of any
 Cure, or (ii) any other matter pertaining to assumption, Cure shall occur following the entry of a
 Final Order of the Bankruptcy Court resolving the dispute and approving the assumption.

                5.     Full Release and Satisfaction.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
 otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
 monetary or nonmonetary, including defaults of provisions restricting the change in control or
 ownership interest composition or other bankruptcy related defaults, arising under any assumed
 Executory Contract or Unexpired Lease at any time before the effective date of the assumption.

                6.     Reservation of Rights.

        Nothing contained in the Plan or the Plan Supplement shall constitute an admission by
 the Debtor or the Liquidating Trustee that any such contract or lease is in fact an Executory
 Contract or Unexpired Lease or that the Debtor or the Liquidating Trustee have any liability
 thereunder.

        G.      Conditions Precedent to Confirmation and the Effective Date

                1.     Conditions Precedent to Confirmation.

         Confirmation of the Plan shall not occur, and the Confirmation Order shall not be
 entered, until each of the following conditions precedent have been satisfied or waived pursuant
 to the provisions of the Plan:

                        a.     The Bankruptcy Court shall have entered an order, which shall not
 be subject to any stay or subject to an unresolved request for revocation under section 1144 of
 the Bankruptcy Code, in form and substance acceptable to the Debtor, approving the Disclosure
 Statement with respect to the Plan and the solicitation of votes thereon as being in compliance
 with section 1125 of the Bankruptcy Code and applicable non-bankruptcy law;

                      b.      The Bankruptcy Court shall have entered one or more orders, in
 form and substance acceptable to the Debtor and the Bond Trustee, (i) authorizing the Sale to the
 Stalking Horse pursuant to section 363 of the Bankruptcy Code and (ii) authorizing the
 assumption and assignment of those Executory Contracts and Unexpired Leases identified to be
 assumed and assigned in the Stalking Horse APA;

                                                42
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 48 of
                                        120



                         c.       The proposed Confirmation Order shall be in form and substance
 satisfactory in all respects to the Debtor and the Bond Trustee; and

                      d.      The Plan and the Plan Supplement, including any schedules,
 documents, supplements and exhibits thereto shall be, in form and substance, acceptable to the
 Debtor and the Bond Trustee.

                2.      Conditions Precedent to the Effective Date.

        The Effective Date shall not occur until each of the following conditions precedent have
 been satisfied or waived pursuant to the provisions of the Plan:

                       a.       The Bankruptcy Court shall have entered the Confirmation Order,
 in form and substance acceptable to the Debtor and the Bond Trustee, and such Confirmation
 Order shall not be subject to any stay or an unresolved request for revocation under section 1144
 of the Bankruptcy Code;

                        b.     The Debtor shall have closed on the Sale; and

                       c.     All actions, documents, certificates, and agreements necessary to
 implement the Plan, including, without limitation, the Liquidating Trust Agreement, shall have
 been effected or executed and delivered to the required parties and, to the extent required, filed
 with the applicable governmental units in accordance with applicable laws.

                3.      Waiver of Conditions.

         The conditions to confirmation and consummation of the Plan may be waived at any time
 by the Debtor, with the consent of the Bond Trustee, without notice to any other parties in
 interest or the Bankruptcy Court and without a hearing; provided, however, that the Debtor may
 not waive the conditions set forth in sections 10.1(b), 10.2(a) and 10.2(b) of the Plan or the entry
 of the order approving the Disclosure Statement and the Confirmation Order.

                4.      Effect of Failure of Conditions.

         If consummation of the Plan does not occur, the Plan shall be null and void in all respects
 and nothing contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or
 release of any claims by or Claims against the Debtor; (2) prejudice in any manner the rights of
 the Debtor, any Holders of Claims or Interests or any other Person; or (3) constitute an
 admission, acknowledgment, offer or undertaking by the Debtor, any Holders of Claims or
 Interests or any other Person in any respect.

        H.      Effect of Confirmation

                1.      Immediate Binding Effect.

        Notwithstanding Bankruptcy Rules 3020(e), 6004(h) or 7062 or any other Bankruptcy
 Rule, upon the occurrence of the Effective Date, the terms of the Plan and the Liquidating Trust
 Agreement shall be immediately effective and enforceable and deemed binding upon the Debtor,
 the Liquidating Trustee, the Liquating Trust and any and all Holders of Claims or Interests
                                               43
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 49 of
                                        120



 (irrespective of whether such Claims or Interests are deemed to have accepted the Plan), all
 Persons that are parties to or are subject to the settlements, compromises, releases, discharges
 and injunctions described in the Plan, each Person acquiring property under the Plan, and any
 and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtor.

                2.      Compromise and Settlement of Claims, Interests and Controversies.

         Pursuant to sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019
 and in consideration for the Distributions and other benefits provided pursuant to the Plan, the
 provisions of the Plan shall constitute a good faith compromise of all Claims, Interests and
 controversies relating to the contractual, legal and subordination rights that a Holder of a Claim
 or Interest may have with respect to any Allowed Claim or Interest, or any Distribution to be
 made on account of such Allowed Claim or Interest. The entry of the Confirmation Order shall
 constitute the Bankruptcy Court’s approval of the compromise or settlement of all such Claims,
 Interests and controversies, as well as a finding by the Bankruptcy Court that such compromise
 or settlement is in the best interests of the Debtor, its Estate and Holders of Claims and Interests
 and is fair, equitable and reasonable.

                3.      Releases by the Debtor.

         Pursuant to section 1123(b) of the Bankruptcy Code and except as otherwise specifically
 provided in the Plan or the Plan Supplement, for good and valuable consideration, including the
 service of the Released Parties to facilitate the expeditious liquidation of the Debtor and the
 consummation of the transactions contemplated by the Plan, on and after the Effective Date, the
 Released Parties are deemed released and discharged by the Debtor and its Estate from any and
 all claims, obligations, rights, suits, damages, Causes of Action, remedies and liabilities
 whatsoever, including any derivative claims asserted or assertable on behalf of the Debtor,
 whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
 equity or otherwise, that the Debtor or its Estate would have been legally entitled to assert in its
 own right (whether individually or collectively) or on behalf of the Holder of any Claim or
 Interest or other Person, based on or relating to, or in any manner arising from, in whole or in
 part, the Debtor, the Chapter 11 Case, the Sale or the transactions or events giving rise to any
 Claim or Interest that is treated in the Plan, the business or contractual arrangements between the
 Debtor and any Released Party, the restructuring of Claims and Interests before or during the
 Chapter 11 Case, the negotiation, formulation or preparation of the Plan, the Disclosure
 Statement, any Plan Supplement or related agreements, instruments or other documents
 (collectively, the “Debtor Released Claims”), other than Debtor Released Claims against a
 Released Party arising out of the gross negligence, willful misconduct, intentional fraud, or
 criminal liability of any such person or entity.

                4.      Releases by Holders of Claims.

      ON THE EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED IN THE
 PLAN AND EXCEPT FOR THE RIGHT TO ENFORCE THE PLAN, ALL PERSONS
 WHO (I) VOTED TO ACCEPT THE PLAN OR WHO ARE PRESUMED OR DEEMED
 TO HAVE VOTED TO ACCEPT THE PLAN UNDER SECTION 1126(f) OF THE
 BANKRUPTCY CODE; OR (II) ARE ENTITLED TO VOTE TO ACCEPT OR REJECT
 THE PLAN AND WHO VOTE TO REJECT THE PLAN OR ABSTAIN FROM VOTING
                                                  44
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19         Entered 08/05/19 22:04:23       Page 50 of
                                        120



 AND DO NOT MARK THEIR BALLOTS AS OPTING OUT OF THE RELEASES
 GRANTED UNDER THIS SECTION, SHALL, TO THE FULLEST EXTENT
 PERMITTED BY APPLICABLE LAW, BE DEEMED TO FOREVER RELEASE,
 WAIVE AND DISCHARGE THE RELEASED PARTIES OF AND FROM ALL LIENS,
 CLAIMS, CAUSES OF ACTION, LIABILITIES, ENCUMBRANCES, SECURITY
 INTERESTS, INTERESTS OR CHARGES OF ANY NATURE OR DESCRIPTION
 WHATSOEVER RELATING TO THE DEBTOR, THE CHAPTER 11 CASE OR
 AFFECTING PROPERTY OF THE ESTATE, WHETHER KNOWN OR UNKNOWN,
 SUSPECTED OR UNSUSPECTED, SCHEDULED OR UNSCHEDULED, CONTINGENT
 OR NOT CONTINGENT, UNLIQUIDATED OR FIXED, ADMITTED OR DISPUTED,
 MATURED OR UNMATURED, SENIOR OR SUBORDINATED, WHETHER
 ASSERTABLE DIRECTLY OR DERIVATIVELY BY, THROUGH, OR RELATED TO
 ANY OF THE RELEASED PARTIES AND THEIR SUCCESSORS AND ASSIGNS
 WHETHER AT LAW, IN EQUITY OR OTHERWISE, BASED UPON ANY
 CONDITION, EVENT, ACT, OMISSION OCCURRENCE, TRANSACTION OR OTHER
 ACTIVITY, INACTIVITY, INSTRUMENT OR OTHER AGREEMENT OF ANY KIND
 OR NATURE OCCURRING, ARISING OR EXISTING PRIOR TO THE EFFECTIVE
 DATE IN ANY WAY RELATING TO OR ARISING OUT OF, IN WHOLE OR IN PART,
 THE DEBTOR, THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF
 THE PLAN, THE NEGOTIATION AND CONSUMMATION OF THE SALE, THE
 CONSUMMATION OF THE PLAN OR THE ADMINISTRATION OF THE PLAN,
 INCLUDING WITHOUT LIMITATION, THE NEGOTIATION AND SOLICITATION
 OF THE PLAN, ALL REGARDLESS OF WHETHER (A) A PROOF OF CLAIM OR
 EQUITY INTEREST HAS BEEN FILED OR IS DEEMED TO HAVE BEEN FILED, (B)
 SUCH CLAIM OR EQUITY INTEREST IS ALLOWED OR (C) THE HOLDER OF
 SUCH CLAIM OR EQUITY INTEREST HAS VOTED TO ACCEPT OR REJECT THE
 PLAN, EXCEPT FOR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. FOR
 THE AVOIDANCE OF DOUBT, NOTHING CONTAINED HEREIN SHALL IMPACT
 THE RIGHT OF ANY HOLDER OF AN ALLOWED CLAIM TO RECEIVE A
 DISTRIBUTION ON ACCOUNT OF ITS ALLOWED CLAIM IN ACCORDANCE
 WITH SECTION 4 OF THE PLAN. THE RELEASES SET FORTH IN THE PLAN,
 INCLUDING BUT NOT LIMITED TO IN THIS SECTION 11.4, SHALL NOT RELEASE
 ANY CLAIMS OR CAUSES OF ACTION AGAINST SENIORITY, INC. OR SQLC
 WITH RESPECT TO ACTIONS OR CONDUCT RELATED TO FACILITIES OTHER
 THAN THE DEBTOR.

               5.     Exculpation.

        None of the Exculpated Parties shall have or incur any liability to any Holder of a
 Claim or Interest, or other party in interest, or any of their respective members, officers,
 directors, employees, advisors, professionals, attorneys or agents or any of their successors
 and assigns, with respect to any Exculpated Claim, including, without limitation, any act or
 omission in connection with, related to, or arising out of, in whole or in part, the Chapter
 11 Case, except for their willful misconduct or gross negligence as determined by a Final
 Order of a court of competent jurisdiction, and, in all respects, the Exculpated Parties shall
 be entitled to rely upon the advice of counsel with respect to their duties and
 responsibilities under the Plan.

                                              45
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19   Entered 08/05/19 22:04:23   Page 51 of
                                        120



             6.    Injunction.

      FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS WHO HAVE
 HELD, HOLD OR MAY HOLD CLAIMS AGAINST OR INTEREST IN THE DEBTOR
 ARE PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY
 MANNER, ANY CAUSE OF ACTION RELEASED OR TO BE RELEASED PURSUANT
 TO THE PLAN OR THE CONFIRMATION ORDER.

      FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE
 RELEASES AND EXCULPATION GRANTED IN THE PLAN, THE RELEASING
 PARTIES SHALL BE PERMANENTLY ENJOINED FROM COMMENCING OR
 CONTINUING IN ANY MANNER AGAINST THE RELEASED PARTIES AND THE
 EXCULPATED PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE
 MAY BE, ANY SUIT, ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR
 RESPECTING ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT,
 CAUSE OF ACTION, INTEREST OR REMEDY RELEASED OR TO BE RELEASED
 PURSUANT TO THE PLAN.

      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN, THE
 PLAN SUPPLEMENT OR RELATED DOCUMENTS, OR FOR OBLIGATIONS
 PURSUANT TO THE PLAN, ALL PERSONS WHO HAVE HELD, HOLD OR MAY
 HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED, DISCHARGED, OR
 ARE SUBJECT TO EXCULPATION, ARE PERMANENTLY ENJOINED, FROM AND
 AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING
 ACTIONS: (A) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
 OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION
 WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (B)
 ENFORCING, ATTACHING, COLLECTING OR RECOVERING BY ANY MANNER
 OR MEANS ANY JUDGMENT, AWARD, DECREE OR ORDER AGAINST SUCH
 PERSONS ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
 ANY SUCH CLAIMS OR INTERESTS; (C) CREATING, PERFECTING OR
 ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST SUCH PERSONS OR
 THE PROPERTY OR ESTATES OF SUCH PERSONS ON ACCOUNT OF OR IN
 CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
 INTERESTS; AND (D) COMMENCING OR CONTINUING IN ANY MANNER ANY
 ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
 CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS
 RELEASED, SETTLED OR DISCHARGED PURSUANT TO THE PLAN.

      THE RIGHTS AFFORDED IN THE PLAN AND THE TREATMENT OF ALL
 CLAIMS AND INTERESTS THEREUNDER SHALL BE IN EXCHANGE FOR AND IN
 COMPLETE SATISFACTION OF ALL CLAIMS AND INTERESTS OF ANY NATURE
 WHATSOEVER, INCLUDING ANY INTEREST ACCRUED ON CLAIMS FROM AND
 AFTER THE PETITION DATE, AGAINST THE DEBTOR OR ANY OF ITS ASSETS,
 PROPERTY OR ESTATE. ON THE EFFECTIVE DATE, ALL SUCH CLAIMS
 AGAINST THE DEBTOR SHALL BE FULLY RELEASED, AND THE INTERESTS
 SHALL BE CANCELLED (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
 THE PLAN).
                                46
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 52 of
                                        120



      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THE PLAN OR IN
 OBLIGATIONS PURSUANT THERETO FROM AND AFTER THE EFFECTIVE DATE,
 ALL CLAIMS AGAINST THE DEBTOR SHALL BE FULLY RELEASED, AND ALL
 INTERESTS SHALL BE CANCELLED, AND THE DEBTOR’S LIABILITY WITH
 RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING
 ANY LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(g) OF THE
 BANKRUPTCY CODE.

      ALL PERSONS SHALL BE PRECLUDED FROM ASSERTING AGAINST THE
 DEBTOR, THE DEBTOR’S ESTATE, ITS RESPECTIVE SUCCESSORS AND
 ASSIGNS, AND ITS ASSETS AND PROPERTIES, ANY OTHER CLAIMS OR
 INTERESTS BASED UPON ANY DOCUMENTS, INSTRUMENTS OR ANY ACT OR
 OMISSION, TRANSACTION OR OTHER ACTIVITY OF ANY KIND OR NATURE
 THAT OCCURRED BEFORE THE EFFECTIVE DATE.

                7.      Term of Injunctions or Stays.

         Unless otherwise provided in the Plan or Confirmation Order, all injunctions or stays
 provided for under the Plan and ordered in the Confirmation Order or pursuant to sections 105 or
 362 of the Bankruptcy Code arising under or entered during the Chapter 11 Case, or otherwise,
 and in existence on the Confirmation Date, shall remain in full force and effect until the later of
 the Effective Date and the date indicated in the order providing for such injunction or stay and to
 the extent consistent with the terms and provisions of the Plan or the Confirmation Order, as
 applicable.

                8.      Injunction Against Interference with Plan.

         Upon the Bankruptcy Court’s entry of the Confirmation Order, all Holders of Claims and
 Interests, the Debtor, and other parties in interest, along with their respective present or former
 employees, agents, officers, directors, or principals, shall be enjoined from taking any actions to
 interfere with the Debtor’s, the Liquidating Trust’s, the Liquidating Trustee’s, and their
 respective affiliates’, employees’, advisors’, officers’ and directors’, and agents’ implementation
 or consummation of the Plan.

                9.      Release of Liens.

         Except as otherwise provided in the Plan, or in any contract, instrument, release or other
 agreement or document created pursuant to the Plan, on the Effective Date and concurrently
 with, and conditioned upon, the applicable Distributions made pursuant to the Plan and, in the
 case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed
 as of the Effective Date, all mortgages, deeds of trust, Liens, pledges or other security interests
 against any property of the Estate shall be fully released. Except as otherwise provided in the
 Plan, all mortgages, deeds of trust, Liens, pledges or other security interests against any property
 of the Debtor’s Estate shall be fully released on the Effective Date without any further action of
 any party, including, but not limited to, further order of the Bankruptcy Court or filing updated
 schedules or statements typically filed pursuant to the Uniform Commercial Code. The liens of
 the Secured Lenders on their respective Encumbered Excluded Assets shall not be released or

                                                 47
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 53 of
                                        120



 discharged until such Assets are distributed to the applicable Secured Lender in accordance with
 the Plan.

                10.     Effectuating Documents and Further Transactions.

         Upon entry of the Confirmation Order, the appropriate officers of the Debtor and the
 Liquidating Trustee shall be authorized to execute, deliver, file, or record such contracts,
 instruments, releases, consents, certificates, resolutions, programs, and other agreements and/or
 documents, and take such acts and actions as may be reasonably necessary or appropriate to
 effectuate, implement, consummate, and/or further evidence the terms and conditions of the Plan
 and any transactions described in or contemplated by the Plan. The Debtor or Liquidating
 Trustee, as applicable, may, and all Holders of Allowed Claims or Interests receiving
 Distributions pursuant to the Plan, at the request or direction of the Debtor or Liquidating
 Trustee, as applicable, shall, from time to time, prepare, execute, and deliver any agreements or
 documents, and take any other actions as may be necessary or advisable to effectuate the
 provisions and intent of the Plan.

                11.     Corporate Action.

         Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized
 and approved in all respects (whether to occur before, on or after the Effective Date). All
 matters provided for in the Plan involving the corporate structure of the Debtor, and any
 corporate action required by the Debtor in connection with the Plan shall be deemed to have
 occurred and shall be in effect, without any requirement of further action by the directors or
 officers of the Debtor.

                12.     Cancellation of Documents.

          On the Effective Date, except to the extent otherwise provided in the Plan, any and all
 notes, instruments, debentures, certificates and other documents evidencing Claims and Interests
 in the Debtor including, without limitation, the Bond Documents shall be deemed inoperative
 and unenforceable against the Debtor and the Debtor shall have no continuing obligations
 thereunder; provided, however, the Bonds and the Bond Documents shall be deemed to continue
 in effect solely to the extent they relate to and are necessary to: (i) allow applicable distributions
 pursuant to the Plan and Bond Documents, (ii) permit the Bond Trustee to be compensated for
 fees and reimbursed for expenses, including expenses of its professionals and enforce its
 indemnity and other rights and protections with respect to and pursuant to the Bond Documents,
 (iii) permit the Bond Trustee to set one or more record dates and distribution dates with respect
 to the distribution of funds to beneficial holders of the Bonds, (iv) permit the Bond Trustee to
 appear in the Bankruptcy Case with respect to matters relevant to the holders of the Bonds and to
 enforce their rights under the Plan, (v) otherwise continue to govern relationships of the Bond
 Trustee and holders of the Bonds, and (vi) permit the Bond Trustee to perform any functions that
 are necessary in connection with the foregoing clauses (i) through (v).

                13.     Dissolution of the Debtor.

         On the Effective Date and upon the Debtor causing the Liquidating Trust Assets to be
 transferred to the Liquidating Trust in accordance with section 6.2 of the Plan, the Debtor shall
                                                  48
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23       Page 54 of
                                        120



 have no further duties or responsibilities in connection with implementation of the Plan. Upon
 entry of a final decree closing the Chapter 11 Case, the Debtor shall be deemed dissolved for all
 purposes in accordance with applicable state law without the need to take any further action or
 file any plan of dissolution, notice, or application with any applicable Governmental Unit.

               14.     Preservation of Causes of Action of the Debtor.

         In accordance with section 1123(b) of the Bankruptcy Code, and except where such
 Causes of Action have been expressly released (including, for the avoidance of doubt, pursuant
 to the releases by the Debtor and exculpation provisions provided in the Plan), the Debtor and
 Liquidating Trustee shall retain and may enforce all rights to commence and pursue, as
 appropriate, any and all Causes of Action.

        I.     Modification, Revocation or Withdrawal of the Plan

               1.      Modification and Amendments.

        The Plan or any exhibits thereto may be amended, modified, or supplemented by the
 Debtor in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
 permitted by law without additional disclosure pursuant to section 1125 of the Bankruptcy Code.
 In addition, after the Confirmation Date, the Debtor or Liquidating Trustee may institute
 proceedings in the Bankruptcy Court to remedy any defect or omission or reconcile any
 inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be
 necessary to carry out the purposes and effects of the Plan.

               2.      Effect of Confirmation on Modifications.

        Entry of a Confirmation Order shall mean that all modifications or amendments to the
 Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
 Bankruptcy Code and do not require additional disclosure or re solicitation under Bankruptcy
 Rule 3019.

               3.      Revocation or Withdrawal of the Plan.

        The Debtor reserves the right to, consistent with its fiduciary duties, revoke or withdraw
 the Plan before the Effective Date. If the Debtor revokes or withdraws the Plan, or if the
 Confirmation Date does not occur, then: (a) the Plan shall be null and void in all respects; (b)
 any settlement or compromise embodied in the Plan (including the fixing or limiting to an
 amount certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection
 of Executory Contracts or Unexpired Leases effected by the Plan, and any document or
 agreement executed pursuant to the Plan, shall be deemed null and void; and (c) nothing
 contained in the Plan shall: (i) constitute a waiver or release of any Claims or Interests; (ii)
 prejudice in any manner the rights of the Debtor or any other Person; or (iii) constitute an
 admission, acknowledgement, offer or undertaking of any sort by the Debtor or any other Person.

        J.     Retention of Jurisdiction

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
 Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all
                                               49
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 55 of
                                        120



 matters arising out of, or related to, the Chapter 11 Case and the Plan, including, but not limited
 to, jurisdiction to:

                 1.      allow, disallow, determine, liquidate, classify, estimate or establish the
 priority, secured or unsecured status or amount of any Claim or Interest, including the resolution
 of any request for payment of any Administrative Expense Claim and the resolution of any and
 all objections to the secured or unsecured status, priority, amount or allowance of Claims;

               2.      decide and resolve all matters related to the granting and denying, in
 whole or in part, of any applications for allowance of compensation or reimbursement of
 expenses to Professionals authorized pursuant to the Bankruptcy Code or the Plan;

                 3.     resolve any matters related to: (i) the assumption, assumption and
 assignment or rejection of any Executory Contract or Unexpired Lease to which the Debtor is
 party or with respect to which the Debtor may be liable in any manner and to hear, determine
 and, if necessary, liquidate, any Claims arising therefrom, including rejection Claims and cure
 Claims, pursuant to section 365 of the Bankruptcy Code or any other matter related to such
 Executory Contract or Unexpired Lease; (ii) any potential contractual obligation under any
 Executory Contract or Unexpired Lease that is assumed; (iii) the assumption, assumption and
 assignment or rejection of any Executory Contract or Unexpired Lease in connection with the
 Sale; and (iv) any dispute regarding whether a contract or lease is or was executory or expired;

                4.      ensure that Distributions to Holders of Allowed Claims are accomplished
 pursuant to the provisions of the Plan;

                 5.     adjudicate, decide or resolve any motions, adversary proceedings,
 contested or litigated matters and any other matters, and grant or deny any applications involving
 the Debtor that may be pending on the Effective Date;

                 6.     adjudicate, decide or resolve any motions, adversary proceedings,
 contested or litigated matters and any other matters, including, but not limited to, the Causes of
 Action, involving the Liquidating Trustee or the Liquidating Trust;

                7.     adjudicate, decide or resolve any and all matters related to any Cause of
 Action;

               8.     adjudicate, decide or resolve any and all matters related to section 1141 of
 the Bankruptcy Code;

               9.      enter and enforce any order for the sale of property pursuant to sections
 363, 1123 or 1146(a) of the Bankruptcy Code;

              10.    issue injunctions, enter and implement other orders or take such other
 actions as may be necessary or appropriate to restrain interference by any Person with
 consummation or enforcement of the Plan;

              11.    resolve any cases, controversies, suits, disputes or Causes of Action with
 respect to the discharge, releases, injunctions, exculpations, indemnifications and other

                                                 50
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23        Page 56 of
                                        120



 provisions contained in the Plan and enter such orders as may be necessary or appropriate to
 implement such releases, injunctions and other provisions;

               12.     enter and implement such orders as are necessary or appropriate if the
 Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

               13.     resolve any cases, controversies, suits, disputes or Causes of Action that
 may arise in connection with or relate to the Plan, the Disclosure Statement, the Confirmation
 Order, the Liquidating Trust, the Liquidating Trust Agreement, any transactions or payments
 contemplated thereby, or any contract, instrument, release, indenture or other agreement or
 document relating to any of the foregoing;

                14.    adjudicate any and all disputes arising from or relating to Distributions
 under the Plan;

                15.    consider any modifications of the Plan, cure any defect or omission or
 reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                16.     determine requests for the payment of Claims entitled to priority pursuant
 to section 507 of the Bankruptcy Code;

                17.    hear and determine matters concerning state, local and federal taxes in
 accordance with sections 346, 505 and 1146 of the Bankruptcy Code (including any requests for
 expedited determinations under section 505(b) of the Bankruptcy Code);

                18.    hear and determine all disputes involving the existence, nature or scope of
 the Debtor’s discharge;

               19.     enforce all orders previously entered by the Bankruptcy Court;

               20.     hear any other matter not inconsistent with the Bankruptcy Code; and

               21.     enter a final decree closing the Chapter 11 Case.

        K.     Miscellaneous Provisions

               1.      Payment of Statutory Fees.

         All fees payable pursuant to 28 U.S.C. § 1930 shall be paid on the earlier of when due or
 the Effective Date by the Debtor. After the Effective Date, the Liquidating Trustee shall be
 liable for payment of any such fees until entry of a final decree closing the Chapter 11 Case.

               2.      Dissolution of Residents’ Committee.

        On the Effective Date, the Residents’ Committee shall dissolve and members thereof
 shall be released and discharged from all rights and duties from or related to the Chapter 11
 Case.



                                                51
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 57 of
                                        120



                3.      Section 1125(e) Good Faith Compliance.

         As of and subject to the occurrence of the Confirmation Date, the Debtor and its Related
 Persons shall be deemed to have solicited acceptances of the Plan in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code and any applicable non-
 bankruptcy law, rule, or regulation governing the adequacy of disclosure in connection with such
 solicitation.

                4.      Substantial Consummation.

        On the Effective Date, the Plan shall be deemed to be substantially consummated within
 the meaning set forth in section 1101 and pursuant to section 1127(b) of the Bankruptcy Code.

                5.      Section 1146 Exemption.

         To the fullest extent permitted under section 1146(a) of the Bankruptcy Code, the
 issuance, transfer or exchange of any security under or pursuant to the Plan, and the execution,
 delivery, or recording of any instrument of transfer under or pursuant to the Plan, and the
 revesting, transfer, or sale of any property of or to the Liquidating Trust or the Stalking Horse at
 the Sale, shall not be taxed under any state or local law imposing a stamp tax, transfer tax, or
 similar tax or fee. Consistent with the foregoing, each recorder of deeds or similar official for
 any county, city or other Governmental Unit in which any instrument under the Plan is to be
 recorded in accordance with the Plan shall, pursuant to the Confirmation Order, be ordered and
 directed to accept such instrument, without requiring the payment of any documentary stamp tax,
 deed stamps, stamp tax, transfer tax, mortgage recording tax, intangible tax, or similar tax.

                6.      Closing of the Chapter 11 Case.

         When all Liquidating Trust Assets have been liquidated and converted into Cash and
 such Cash has been distributed in accordance with the Liquidating Trust Agreement and the
 Confirmation Order, the Liquidating Trustee shall seek authority from the Bankruptcy Court to
 close the Chapter 11 Case in accordance with the Bankruptcy Code and the Bankruptcy Rules.

                7.      Plan Supplement.

       Any exhibits or schedules not filed with the Plan may be contained in the Plan
 Supplement, if any, and the Debtor reserves the right to file such exhibits or schedules as a Plan
 Supplement.

                8.      Further Assurances.

          The Debtor or the Liquidating Trustee may file with the Bankruptcy Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further
 evidence the terms and conditions of the Plan. The Debtor, the Liquidating Trustee, and all
 Holders of Claims receiving Distributions pursuant to the Plan and all other parties in interest
 shall, from time to time, prepare, execute and deliver any agreements or documents and take any
 other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.


                                                 52
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 58 of
                                        120



                9.     Exhibits Incorporated.

         All exhibits to the Plan, including the Plan Supplement, are incorporated into and are part
 of the Plan as if fully set forth therein.

                10.    Inconsistency.

         In the event of any inconsistency among the Plan, the Disclosure Statement and any
 exhibit to the Disclosure Statement, the provisions of the Plan shall govern.

                11.    No Admissions.

         If the Effective Date does not occur, the Plan shall be null and void in all respects, and
 nothing contained in the Plan shall (a) constitute a waiver or release of any Claims by or against,
 or any Interests in, the Debtor, (b) prejudice in any manner the rights of the Debtor or any other
 party in interest, or (c) constitute an admission of any sort by the Debtor or other party in
 interest.

                12.    Reservation of Rights.

         Except as expressly set forth therein, the Plan shall have no force or effect unless the
 Bankruptcy Court shall enter the Confirmation Order and the Effective Date has occurred. None
 of the Plan, any statement or provision contained in the Plan or any action taken or not taken by
 the Debtor with respect to the Plan, the Disclosure Statement or the Plan Supplement shall be or
 shall be deemed to be an admission or waiver of any rights of the Debtor with respect to the
 Holders of Claims or Interests before the Effective Date.

                13.    Successors and Assigns.

        The rights, benefits and obligations of any Person named or referred to in the Plan shall
 be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or
 assign, affiliate, officer, director, manager, agent, representative, attorney, beneficiaries or
 guardian, if any, of each Person.

                14.    Entire Agreement.

        On the Effective Date, the Plan, supersedes all previous and contemporaneous
 negotiations, promises, covenants, agreements, understandings, and representations on such
 subjects, all of which have become merged and integrated into the Plan.

                15.    Notices.

         All notices, requests, and demands to or upon the Debtor in the Chapter 11 Case shall be
 in writing and, unless otherwise provided in the Plan, shall be deemed to have been duly given or
 made when actually delivered or, if by facsimile transmission, when received and telephonically
 confirmed to the below recipients:



                                                 53
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 59 of
                                        120



                              MAYFLOWER COMMUNITIES, INC.
                                c/o Ankura Consulting Group LLC
                                 Attention: Louis E. Robichaux IV
                                      15950 Dallas Parkway
                                        Dallas, Texas 75248
                                    Telephone: (214) 200-3689
                                    Facsimile: (214) 200-3686
                               E-mail: louis.robichaux@ankura.com

                                           with copies to:

                                      DLA PIPER LLP (US)
                                 Attention: Thomas R. Califano
                                  1251 Avenue of the Americas
                                New York, New York 10020-1104
                                   Telephone: (212) 335-4500
                                   Facsimile: (212) 335-4501
                              E-mail: thomas.califano@dlapiper.com

                                               - and -

                                     DLA PIPER LLP (US)
                                    Attention: Rachel Nanes
                            200 South Biscayne Boulevard, Suite 2500
                                      Miami, Florida 33131
                                  Telephone: (305) 423-8563
                                   Facsimile: (305) 675-8206
                               E-mail: rachel.nanes@dlapiper.com
                                              - and -

                                     DLA PIPER LLP (US)
                                   Attention: Daniel B. Prieto
                                1900 North Pearl Street, Suite 2200
                                       Dallas, Texas 75201
                                   Telephone: (214) 743-4500
                                    Facsimile: (214) 743-4545
                                 E-mail: dan.prieto@dlapiper.com

         All notices and requests to Persons holding any Claim or Interest in any Class shall be
 sent to them at their last known address or to the last known address of their attorney of record in
 the Chapter 11 Case. Any such Holder of a Claim or Interest may designate in writing any other
 address for purposes of this section, which designation will be effective upon receipt by the
 Debtor.




                                                 54
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 60 of
                                        120



                16.     Severability.

         If, prior to the entry of the Confirmation Order, any term or provision of the Plan is held
 by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court shall have
 the power to alter and interpret such term or provision to make it valid or enforceable to the
 maximum extent practicable, consistent with the original purpose of the term or provision, and
 such term or provision shall then be applicable as altered or interpreted. Notwithstanding any
 such holding, alteration or interpretation, the remainder of the terms and provisions of the Plan
 will remain in full force and effect and will in no way be affected, impaired or invalidated by
 such holding, alteration or interpretation. The Confirmation Order shall constitute a judicial
 determination and shall provide that each term and provision of the Plan, as it may have been
 altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its
 terms.

                17.     Governing Law.

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
 Code and the Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of
 Texas, without giving effect to the principles of conflicts of laws, shall govern the rights,
 obligations, construction, and implementation of the Plan and the transactions consummated or
 to be consummated in connection therewith.

 V.     RISK FACTORS IN CONNECTION WITH THE PLAN

        The Holders of Claims against the Debtor should read and carefully consider the
 following risk factors, as well as the other information set forth in this Disclosure Statement (and
 the documents delivered together herewith), before deciding whether to vote to accept or reject
 the Plan. These risk factors should not, however, be regarded as constituting the only risks
 associated with the Plan and its implementation.

        A.      Bankruptcy Considerations.

         Although the Debtor believes the Plan will satisfy all requirements necessary for
 confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
 confirm the Plan as proposed. Moreover, there can be no assurance that modifications of the
 Plan will not be required for confirmation or that such modifications would not necessitate the
 re-solicitation of votes.

        In addition, the occurrence of the Effective Date is conditioned on the satisfaction (or
 waiver) of the conditions precedent set forth in section 10 of the Plan, and there can be no
 assurance that such conditions will be satisfied or waived. In the event the conditions precedent
 described in section 10 of the Plan have not been satisfied, or waived (to the extent possible) by
 the Debtor or applicable parties (as provided for in the Plan) as of the Effective Date, then the
 Confirmation Order will be vacated, no Distributions will be made pursuant to the Plan, and the
 Debtor and all Holders of Claims and Interests will be restored to the status quo ante as of the
 day immediately preceding the Confirmation Date as though the Confirmation Date had never
 occurred.


                                                 55
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 61 of
                                        120



         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
 interest in a particular class only if such claim or equity interest is substantially similar to the
 other claims or equity interests in such class. The Debtor believes that the classification of
 Claims and Interests under the Plan complies with the requirements set forth in the Bankruptcy
 Code because each Class of Claims and Interests encompass Claims or Interests, as applicable,
 that are substantially similar to the other Claims and Interests in each such Class. Nevertheless,
 there can be no assurance that the Bankruptcy Court will reach the same conclusion.

         The Plan provides that Holders of Claims in Class 4 are to receive a Pro Rata share of
 Liquidating Trust Distributable Cash, which will be generated, in part, by the liquidation of
 certain Assets and the prosecution of certain Causes of Action. The potential recoveries from
 such actions, however, are unknown. In addition, there can be no assurance that the Liquidating
 Trust Assets will be sufficient to pay the fees and expenses of the Liquidating Trustee and/or the
 Liquidating Trust Professionals or make any Distributions to the Beneficiaries.

        The Plan provides for no Distribution to certain Classes as specified in sections 3 and 4 of
 the Plan. The Bankruptcy Code conclusively deems these Classes to have rejected the Plan.
 Pursuant to section 1129(a)(10) of the Bankruptcy Code, notwithstanding the fact that these
 Classes are deemed to have rejected the Plan, the Bankruptcy Court may confirm the Plan if at
 least one Impaired Class votes to accept the Plan (with such acceptance being determined
 without including the vote of any “insider” in such class). As to each Impaired Class that has not
 accepted the Plan, the Plan may be confirmed if the Bankruptcy Court determines that the Plan
 “does not discriminate unfairly” and is “fair and equitable” with respect to these Classes. The
 Debtor believes that the Plan satisfies these requirements.

        B.      Risks Related to the Sale.

         The Plan contemplates that the Sale will be consummated with the Stalking Horse and
 that the Net Sale Proceeds from the Sale will distributed to certain Holders of Claims in
 accordance with the Plan. Although the Debtor has executed the Stalking Horse APA with the
 Stalking Horse and the Stalking Horse has been deemed the Successful Bidder, there is no
 guarantee that the Stalking Horse will close on the transactions. Moreover, there is no guarantee
 that the Stalking Horse will obtain the requisite approval from state and federal regulatory
 authorities in connection with the Sale.

        C.      No Duty to Update Disclosures.

         The Debtor has no duty to update the information contained in this Disclosure Statement
 as of the date hereof, unless otherwise specified herein, or unless the Debtor is required to do so
 pursuant to an order of the Bankruptcy Court. Delivery of the Disclosure Statement after the
 date hereof does not imply that the information contained herein has remained unchanged.

        D.      Representations Outside this Disclosure Statement.

         This Disclosure Statement contains representations concerning or related to the Debtor
 and the Plan that are authorized by the Bankruptcy Code and the Bankruptcy Court. Please be
 advised that any representations or inducements outside this Disclosure Statement and any
 related documents which are intended to secure your acceptance or rejection of the Plan should
                                                 56
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 62 of
                                        120



 not be relied upon by Holders of Claims or Interests that are entitled to vote to accept or reject
 the Plan.

        E.      No Admission.

        The information and representations contained herein shall not be construed to constitute
 an admission of, or be deemed evidence of, any legal effect of the Plan on the Debtor or Holders
 of Claims and Interests.

        F.      Tax and Other Related Considerations.

         A discussion of potential tax consequences of the Plan is provided in section VIII hereof;
 however, the content of this Disclosure Statement is not intended and should not be construed as
 tax, legal, business or other professional advice. Holders of Claims and/or Interests should seek
 advice from their own independent tax, legal or other professional advisors based on their own
 individual circumstances.

 VI.    PLAN CONFIRMATION AND CONSUMMATION

        A.      The Confirmation Hearing.

         Bankruptcy Code section 1128(a) requires the Bankruptcy Court, after appropriate notice,
 to hold a hearing on confirmation of a plan (the “Confirmation Hearing”). On, or as promptly
 as practicable after the filing of the Plan and this Disclosure Statement, the Debtor will request,
 pursuant to the requirements of the Bankruptcy Code and the Bankruptcy Rules, that the
 Bankruptcy Court schedule the Confirmation Hearing. Notice of the Confirmation Hearing (the
 “Confirmation Hearing Notice”) will be provided to all known Creditors or their
 representatives. The Confirmation Hearing may be adjourned from time to time by the
 Bankruptcy Court without further notice except for an announcement of the adjourned date made
 at the Confirmation Hearing or any subsequent adjourned Confirmation Hearing.

         Pursuant to Bankruptcy Code section 1128(b), any party in interest may object to
 confirmation of a plan of reorganization or liquidation. Any objection to confirmation of the
 Plan must be in writing, must conform to the Bankruptcy Rules, must set forth the name of the
 objector, the nature and amount of Claims or Interests held or asserted by the objector against the
 Debtor, the basis for the objection and the specific grounds of the objection, and must be filed
 with the Bankruptcy Court, together with proof of service thereof, and served upon: (i) counsel
 for the Debtor, DLA Piper LLP (US), 1251 Avenue of the Americas, New York, New York
 10020, Attn: Thomas R. Califano (thomas.califano@dlapiper.com), DLA Piper LLP (US), 1900
 North Pearl Street, Suite 2200, Dallas, Texas 75201, Attn: Dan Prieto (dan.prieto@dlapiper.com)
 and DLA Piper LLP (US), 200 South Biscayne Boulevard, Suite 2500, Miami, Florida 33131,
 Attn: Rachel Nanes (rachel.nanes@dlapiper.com); (ii) the Debtor’s Chief Restructuring Officer
 and restructuring advisor, Ankura Consulting Group LLC, 15601 Dallas Parkway, Suite 200,
 Dallas, Texas 75001, Attn: Louis E. Robichaux IV (louis.robichaux@ankura.com) and Michael
 Morton (michael.morton@ankura.com); (iii) counsel for UMB Bank, N.A., Mintz, Levin, Cohn,
 Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, Massachusetts 02111, Attn:
 Daniel Bleck (dbleck@mintz.com) and Charles W. Azano (cwazano@mintz.com); (iv) counsel
 for the Residents’ Committee, Neligan LLP, 325 N. St. Paul Street, Suite 3600, Dallas, Texas
                                                 57
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 63 of
                                        120



 75201; Attn: Patrick J. Neligan, Jr. (pneligan@neliganlaw.com); (v) the Office of the United
 States Trustee, 1100 Commerce St, Room 976, Dallas, Texas 75242-1699, Attn: Lisa Lambert;
 and (vi) such other parties as the Bankruptcy Court may order, so as to be actually received no
 later than the date and time designated in the Confirmation Hearing Notice.

      Bankruptcy Rule 9014 governs objections to confirmation of the Plan. UNLESS AN
 OBJECTION TO CONFIRMATION OF THE PLAN IS TIMELY SERVED UPON THE
 PARTIES LISTED ABOVE AND FILED WITH THE BANKRUPTCY COURT, IT MAY
 NOT BE CONSIDERED BY THE BANKRUPTCY COURT IN DETERMINING
 CONFIRMATION OF THE PLAN.

        B.      Plan Confirmation Requirements Under the Bankruptcy Code.

         In order for the Plan to be confirmed, the Bankruptcy Code requires that the Bankruptcy
 Court determine that the Plan complies with the technical requirements of chapter 11 of the
 Bankruptcy Code and that the disclosures concerning the Plan have been adequate and have
 included information concerning all payments made or promised in connection with the Plan and
 this Chapter 11 Case. The Bankruptcy Code also requires that: (1) the Plan be accepted by the
 requisite votes of Creditors except to the extent that confirmation despite dissent is available
 under Bankruptcy Code section 1129(b); (2) the Plan is feasible (that is, there is a reasonable
 probability that the Debtor will be able to perform its obligations under the Plan without needing
 further financial reorganization not contemplated by the Plan); and (3) the Plan is in the “best
 interests” of all Creditors (that is, Creditors will receive at least as much under the Plan as they
 would receive in a hypothetical liquidation case under chapter 7 of the Bankruptcy Code). To
 confirm the Plan, the Bankruptcy Court must find that all of the above conditions are met, unless
 the applicable provisions of Bankruptcy Code section 1129(b) are employed to confirm the Plan,
 subject to satisfying certain conditions, over the dissent or deemed rejections of Classes of
 Claims.

                1.      Best Interests of Creditors.

          The Bankruptcy Code requires that, with respect to an impaired class of claims or
 interests, each holder of an impaired claim or interest in such class either (i) accepts the plan or
 (ii) receives or retains under the plan property of a value, as of the effective date of the plan, that
 is not less than the amount (value) such holder would receive or retain if the debtor was
 liquidated under chapter 7 of the Bankruptcy Code on the Effective Date.

         The Debtor, with the assistance of its professionals, have prepared the Liquidation
 Analysis attached hereto as Exhibit 2. The Liquidation Analysis is based upon a hypothetical
 liquidation in a chapter 7 case. In preparing the Liquidation Analysis, the Debtor has taken into
 account the nature, status and underlying value of its Assets, the ultimate realizable value of its
 Assets, and the extent to which such Assets are subject to liens and security interests. In
 addition, the Liquidation Analysis also reflects the required time and resources necessary to
 effectuate an orderly wind down of the Facility, which provides critical care to residents and
 must comply with numerous federal and state regulations.

        Based upon the Liquidation Analysis, the Debtor believes that liquidation under chapter 7
 would result in smaller distributions, if any, being made to Creditors than those provided for in
                                                   58
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 64 of
                                        120



 the Plan because of: (a) the likelihood that other Assets of the Debtor would have to be sold or
 otherwise disposed of in a less orderly fashion; (b) additional administrative expenses attendant
 to the appointment of a trustee and the trustee’s employment of attorneys and other
 professionals; and (c) additional expenses and Claims, some of which would be entitled to
 priority, which would be generated during the liquidation and from the rejection of leases and
 other executory contracts in connection with a cessation of the Debtor’s operations. In the
 opinion of the Debtor, the recoveries projected to be available in a chapter 7 liquidation are not
 likely to afford the Holders of Claims as great a realization potential as afforded to them under
 the Plan.

        Accordingly, the Debtor believes that in a chapter 7 liquidation, Holders of Claims would
 receive less than such Holders would receive under the Plan. There can be no assurance,
 however, as to values that would actually be realized in a chapter 7 liquidation, nor can there be
 any assurance that a Bankruptcy Court would accept the Debtor’s conclusions or concur with
 such assumptions in making its determinations under section 1129(a)(7) of the Bankruptcy Code.

                2.      Feasibility of the Plan.

         Pursuant to section 1129(a)(11) of the Bankruptcy Code, a debtor must demonstrate that a
 bankruptcy court’s confirmation of a plan is not likely to be followed by the liquidation or need
 for further financial reorganization of the debtor or its successor under the plan, unless such
 liquidation or reorganization is proposed under the plan. Pursuant to the Plan, the Debtor intends
 to sell the CCRC Assets to the Stalking Horse and transfer the Excluded Assets (to the extent
 they are unencumbered), the Causes of Action and all remaining unencumbered Assets to the
 Liquidating Trust to be liquidated and distributed to Beneficiaries in accordance with the Plan
 and Liquidating Trust Agreement. Therefore, the Bankruptcy Court’s confirmation of the Plan is
 not likely to be followed by liquidation or the need for any further reorganization.

                3.      Acceptance by Impaired Classes.

         The Bankruptcy Code requires, as a condition to confirmation, that, except as described
 below, each class of claims or equity interests that is impaired under a plan, accept the plan. A
 class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore,
 solicitation of acceptances with respect to such class is not required. As a general matter under
 the Bankruptcy Code, a class is “impaired,” unless the plan: (a) leaves unaltered the legal,
 equitable and contractual rights to which the claim or the equity interest entitles the holder of
 such claim or equity interest; (b) cures any default and reinstates the original terms of such claim
 or equity interest; or (c) provides that, on the consummation date, the holder of such claim or
 equity interest receives cash equal to the allowed amount of that claim or, with respect to any
 equity interest, any fixed liquidation preference to which the holder of such equity interest is
 entitled to any fixed price at which the debtor may redeem the security.

         Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
 impaired claims as acceptance by holders of at least two-thirds (2/3) in dollar amount and more
 than one-half (1/2) in number of claims in that class, but for that purpose counts only those who
 actually vote to accept or to reject the plan. Thus, a class of claims will have voted to accept the
 plan only if two-thirds (2/3) in amount and a majority in number actually voting cast their ballots
 in favor of acceptance. A vote may be disregarded if the Bankruptcy Court determines, after
                                                   59
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 65 of
                                        120



 notice and a hearing, that acceptance or rejection was not solicited or procured in good faith or in
 accordance with the provisions of the Bankruptcy Code.

         Any Class of Claims that is not occupied as of the commencement of the Confirmation
 Hearing by an Allowed Claim or a Claim temporarily Allowed under Bankruptcy Rule 3018
 shall be deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and
 for purposes of determining acceptance or rejection of the Plan by such Class pursuant to section
 1129(a)(8) of the Bankruptcy Code. If no votes to accept or reject the Plan are received with
 respect to a Class whose votes have been solicited under the Plan (other than a Class that is
 deemed eliminated under the Plan), such Class shall be deemed to have voted to accept the Plan.

                 4.      Section 1129(b).

         The Bankruptcy Code permits confirmation of a plan even if it is not accepted by all
 impaired classes, as long as: (a) the plan otherwise satisfies the requirements for confirmation;
 (b) at least one impaired class of claims has accepted it without taking into consideration the
 votes of any insiders in such class; and (c) the plan is “fair and equitable” and does not
 “discriminate unfairly” as to any impaired class that has not accepted the plan. These so called
 “cramdown” provisions are set forth in section 1129(b) of the Bankruptcy Code.

                 5.      No Unfair Discrimination.

        The “no unfair discrimination” test requires that the plan not provide for unfair treatment
 with respect to classes of claims or interests that are of equal priority, but are receiving different
 treatment under the plan.

                 6.      Fair and Equitable.

          The fair and equitable requirement applies to classes of claims of different priority and
 status, such as secured versus unsecured. The plan satisfies the fair and equitable requirement if
 no class of claims receives more than 100% of the allowed amount of the claims in such class.
 Further, if a class of claims is considered a dissenting class (“Dissenting Class”), i.e., a Class of
 Claims that is deemed to reject the Plan because the required majorities in amount and number of
 votes is not received from the Class, the following requirements apply:

                         a.      Class of Secured Claims.

         Each holder of an impaired secured claim either: (i) retains its liens on the subject
 property, to the extent of the allowed amount of its secured claim and receives deferred cash
 payments having a value, as of the effective date of the plan, of at least the allowed amount of
 such claim; (ii) has the right to credit bid the amount of its claim if its property is sold and retains
 its liens on the proceeds of the sale (or if sold, on the proceeds thereof); or (iii) receives the
 “indubitable equivalent” of its allowed secured claim.

                         b.      Class of Unsecured Creditors.

        Either (i) each holder of an impaired unsecured claim receives or retains under the plan
 property of a value equal to the amount of its allowed claim or (ii) the holders of claims and

                                                   60
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 66 of
                                        120



 interests that are junior to the claims of the Dissenting Class will not receive any property under
 the plan.

                        c.      Class of Interests.

         Either (i) each interest holder will receive or retain under the plan property of a value
 equal to the greater of (a) the fixed liquidation preference or redemption price, if any, of such
 stock and (b) the value of the stock, or (ii) the holders of interests that are junior to the interests
 of the Dissenting Class will not receive any property under the plan.

        The Debtor believes the Plan does not “discriminate unfairly” and will satisfy the “fair
 and equitable” requirement notwithstanding that certain Classes of Interests are deemed to reject
 the Plan because no Class that is junior to such Class will receive or retain any property on
 account of the Claims and Interests in such Class and the Plan does not provide for unfair
 treatment with respect to Classes of Claims or Interests that are of equal priority.

 VII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
 PLAN

         The Debtor believes the Plan is in the best interests of its Creditors and should
 accordingly be accepted and confirmed. If the Plan as proposed, however, is not confirmed, the
 following three alternatives may be available to the Debtor: (i) a liquidation of the Debtor’s
 Assets pursuant to chapter 7 of the Bankruptcy Code; (ii) an alternative plan of reorganization or
 liquidation may be proposed and confirmed; or (iii) the Debtor’s Chapter 11 Case may be
 dismissed.

        A.      Chapter 7 Liquidation.

         If a plan pursuant to chapter 11 of the Bankruptcy Code is not confirmed by the
 Bankruptcy Court, the Debtor’s Chapter 11 Case may be converted to a liquidation case under
 chapter 7 of the Bankruptcy Code, in which a trustee would be elected or appointed, pursuant to
 applicable provisions of chapter 7 of the Bankruptcy Code, to liquidate the Assets of the Debtor
 for distribution in accordance with the priorities established by the Bankruptcy Code. The
 Debtor believes that such a liquidation would result in smaller distributions being made to the
 Debtor’s Creditors than those provided for in the Plan because: (a) the likelihood that other
 Assets of the Debtor would have to be sold or otherwise disposed of in a less orderly fashion; (b)
 additional administrative expenses attendant to the appointment of a trustee and the trustee’s
 employment of attorneys and other professionals; and (c) additional expenses and Claims, some
 of which would be entitled to priority, which would be generated during the liquidation and from
 the rejection of leases and other executory contracts in connection with a cessation of the
 Debtor’s operations. The Debtor has found that confirmation of the Plan will provide each
 Holder of an Allowed Claim with a recovery that is not less than such Holder would receive
 pursuant to liquidation of the Debtor under chapter 7 of the Bankruptcy Code.

        B.      Alternative Plan Pursuant to Chapter 11 of the Bankruptcy Code.

        If the Plan is not confirmed, the Debtor may propose a different plan, which might
 involve an alternative means for the reorganization or liquidation of the Debtor’s Assets.

                                                   61
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 67 of
                                        120



 However, the Debtor believes that the terms of the Plan provide for an orderly and efficient
 liquidation of the Debtor’s Assets and will result in the realization of the most value for Holders
 of Claims against the Debtor’s Estate.

        C.      Dismissal of the Debtor’s Chapter 11 Case.

         Dismissal of the Debtor’s Chapter 11 Case would have the effect of restoring (or
 attempting to restore) all parties to the status quo ante. Upon dismissal of the Debtor’s Chapter
 11 Case, the Debtor would lose the protection of the Bankruptcy Code, thereby requiring, at the
 very least, an extensive and time-consuming process of negotiation with the various creditors of
 the Debtor, and possibly resulting in costly and protracted litigation in various jurisdictions.
 Most significantly, dismissal of the Debtor’s Chapter 11 Case would permit secured Creditors to
 foreclose upon any Assets that are subject to their Liens. Dismissal will also permit unpaid
 unsecured creditors to obtain and enforce judgments against the Debtor. The Debtor believes
 that these actions could lead ultimately to the liquidation of the Debtor’s Assets under chapter 7
 of the Bankruptcy Code. Therefore, the Debtor believes that dismissal of the Debtor’s Chapter
 11 Case is not a preferable alternative to the Plan.

 VIII. CERTAIN FEDERAL TAX CONSEQUENCES

      THE FOLLOWING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
 CERTAIN U.S. FEDERAL TAX CONSEQUENCES OF THE PLAN AND IS NOT A
 SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE
 FOLLOWING DISCUSSION IS FOR INFORMATION PURPOSES ONLY AND IS NOT
 TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN
 AND MAY VARY DEPENDING ON A HOLDER’S PARTICULAR CIRCUMSTANCES.
 ACCORDINGLY, EACH HOLDER IS STRONGLY URGED TO CONSULT ITS TAX
 ADVISOR REGARDING THE U.S. FEDERAL, STATE, LOCAL, AND APPLICABLE
 NON-U.S. INCOME AND OTHER TAX CONSEQUENCES OF THE PLAN.

        A.      General.

         The following discussion summarizes certain material U.S. federal income tax
 consequences to the Debtor, the Liquidating Trust and Holders entitled to vote on the Plan. This
 discussion is based on current provisions of the IRC, applicable Treasury Regulations, judicial
 authority and current administrative rulings and pronouncements of the Internal Revenue Service
 (the “Service”). There can be no assurance that the Service will not take a contrary view, no
 ruling from the Service has been or will be sought nor will any counsel provide a legal opinion as
 to any of the expected tax consequences set forth below.

         Legislative, judicial or administrative changes or interpretations may be forthcoming that
 could alter or modify the statements and conclusions set forth herein. Any such changes or
 interpretations may or may not be retroactive and could affect the tax consequences to Holders of
 Claims, the Liquidating Trust or the Debtor. It cannot be predicted at this time whether any tax
 legislation will be enacted or, if enacted, whether any tax law changes contained therein would
 affect the tax consequences described herein.



                                                 62
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 68 of
                                        120



         The following summary is for general information only. The tax treatment of a Holder
 may vary depending upon such Holder’s particular situation. This summary does not address
 foreign, state or local tax consequences of the transactions contemplated under the Plan, nor does
 it address all of the tax consequences that may be relevant to a Holder, including any alternative
 minimum tax consequences and does not address the tax consequences to a Holder that has made
 an agreement to resolve its Claim in a manner not explicitly provided for in the Plan. This
 summary also does not address the U.S. federal income tax consequences to persons not entitled
 to vote on the Plan or Holders subject to special treatment under the U.S. federal income tax
 laws, such as brokers or dealers in securities or currencies, certain securities traders, tax-exempt
 entities, financial institutions, insurance companies, foreign persons, partnerships and other pass-
 through entities, Holders that have a “functional currency” other than the United States dollar
 and Holders that have acquired Claims in connection with the performance of services. The
 following summary assumes that the Claims are held by Holders as “capital assets” within the
 meaning of Section 1221 of the IRC and that all Claims denominated as indebtedness are
 properly treated as debt for U.S. federal income tax purposes.

         The tax treatment of Holders and the character, amount and timing of income, gain or
 loss recognized as a consequence of the Plan and the distributions provided for by the Plan may
 vary, depending upon, among other things: (i) whether the Claim (or portion thereof) constitutes
 a Claim for principal or interest; (ii) the type of consideration received by the Holder in exchange
 for the Claim and whether the Holder receives Distributions under the Plan in more than one
 taxable year; (iii) whether the Holder is a citizen or resident of the United States for tax purposes,
 is otherwise subject to U.S. federal income tax on a net basis, or falls into any special class of
 taxpayers, such as those that are excluded from this discussion as noted above; (iv) the manner in
 which the Holder acquired the Claim; (v) the length of time that the Claim has been held;
 (vi) whether the Claim was acquired at a discount; (vii) whether the Holder has taken a bad debt
 deduction with respect to the Claim (or any portion thereof) in the current or prior years;
 (viii) whether the Holder has previously included in income accrued but unpaid interest with
 respect to the Claim; (ix) the method of tax accounting of the Holder; (x) whether the Claim is an
 installment obligation for U.S. federal income tax purposes; and (xi) whether the “market
 discount” rules are applicable to the Holder. Therefore, each Holder should consult its tax
 advisor for information that may be relevant to its particular situation and circumstances, and the
 particular tax consequences to such Holder of the transactions contemplated by the Plan.

        B.      U.S. Federal Income Tax Consequences to the Debtor.

         The Debtor is a not-for-profit corporation that is exempt from federal income taxation
 under 501(c)(3) of the IRC. It is intended that nothing in the Plan shall adversely affect the tax-
 exempt status of the Debtor. Accordingly, the Debtor does not expect the implementation of the
 Plan to have any adverse federal income tax consequences on the Debtor before or after the
 Effective Date. If the tax-exempt status of the Debtor would terminate, the Debtor may be
 subject to tax on its income, which would reduce the amount of distributions payable to the
 Holders of Claims.

        C.      U.S. Federal Income Tax Treatment With Respect to the Liquidating Trust.

       It is intended that the Liquidating Trust will be treated as a “grantor trust” for U.S. federal
 income tax purposes. In general, a grantor trust is not a separate taxable entity. The Service, in
                                                 63
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 69 of
                                        120



 Revenue Procedure 94-45, 1994-2 C.B. 684, set forth the general criteria for obtaining an
 advanced ruling as to the grantor trust status of a liquidating trust under a chapter 11 plan. The
 Debtor is not requesting a private letter ruling regarding the status of the Liquidating Trust as a
 grantor trust. Consistent with the requirements of Revenue Procedure 94-45, however, the
 Liquidating Trust Agreement requires all relevant parties to treat, for federal income tax
 purposes, the transfer of the Liquidating Trust Assets to the Liquidating Trust as (i) a transfer of
 such Assets to the Beneficiaries of the Liquidating Trust (to the extent of the value of their
 respective interests in the applicable Liquidating Trust Assets) followed by (ii) a transfer of such
 Assets by such Beneficiaries to the Liquidating Trust (to the extent of the value of their
 respective interests in the applicable Liquidating Trust Assets), with the beneficiaries of the
 Liquidating Trust being treated as the grantors and owners of the Liquidating Trust. Each
 beneficiary of the Liquidating Trust will generally recognize gain (or loss) in its taxable year that
 includes the Effective Date in an amount equal to the difference between the amount realized in
 respect of its Claim and its adjusted tax basis in such Claim (other than basis attributable to
 accrued but unpaid interest previously included in the U.S. Holder’s taxable income). The
 amount realized for this purpose should generally equal the amount of cash and the fair market
 value of any other Assets received or deemed received for U.S. federal income tax purposes
 under the Plan in respect of such Holder’s Claim (other than any consideration attributable to an
 Allowed Claim for accrued but unpaid interest described more fully below). A Holder that is
 deemed to receive for U.S. federal income tax purposes a non-cash asset under the Plan in
 respect of its Claim should generally have a tax basis in such asset (other than attributable to
 accrued but unpaid interest, if any, as described more fully below) in an amount equal to the fair
 market value of such asset on the date of its deemed receipt.

         The Plan and the Liquidating Trust Agreement generally provide that the Beneficiaries of
 the Liquidating Trust must value the Liquidating Trust Assets consistently with the values
 determined by the Liquidating Trustee for all U.S. federal, state, and local income tax purposes.
 As soon as possible after the Effective Date, the Liquidating Trustee shall make a good faith
 valuation of the Liquidating Trust Assets.

         Consistent with the treatment of the Liquidating Trust as a grantor trust, the Liquidating
 Trust Agreement and the Plan will require each Holder to report on its U.S. federal income tax
 return its allocable share of the Liquidating Trust’s income. Therefore, a Holder may incur a
 U.S. federal income tax liability with respect to its allocable share of the income of the
 Liquidating Trust whether or not the Liquidating Trust has made any distributions to such
 Holder. The character of items of income, gain, deduction, and credit to any Holder and the
 ability of such Holder to benefit from any deduction or losses will depend on the particular
 situation of such Holder.

         In general, a distribution of underlying assets from the Liquidating Trust to a Beneficiary
 thereof may not be taxable to such Holder because such Holders are already regarded for U.S.
 federal income tax purposes as owning such assets. Holders are urged to consult their tax
 advisors regarding the appropriate U.S. federal income tax treatment of distributions from the
 Liquidating Trust.

        The Liquidating Trustee will file with the Service tax returns for the Liquidating Trust as
 a grantor trust pursuant to Treasury Regulation Section 1.671-4(a) and will also send to each
 Holder a separate statement setting forth such Holder’s share of items of Liquidating Trust
                                                64
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 70 of
                                        120



 income, gain, loss, deduction, or credit. Each such Holder will be required to report such items
 on its U.S. federal income tax return.

         The discussion above assumes that the Liquidating Trust will be respected as a grantor
 trust for U.S. federal income tax purposes. If the Service were to successfully challenge such
 classification, the U.S. federal income tax consequences to the Liquidating Trust and the
 beneficiaries of the Liquidating Trust could differ materially from those discussed herein
 (including the potential for an entity level tax to be imposed on all income of the Liquidating
 Trust).

       D.      U.S. Federal Income Tax Treatment With Respect to Holders of Allowed
 Claims that are Beneficiaries of the Liquidating Trust.

         Holders of Allowed Claims as of the Effective Date that are Beneficiaries of the
 Liquidating Trust should be treated as receiving from the Debtor their respective shares of the
 applicable Liquidating Trust Assets in satisfaction of their Allowed Claims, and simultaneously
 transferring such assets to the Liquidating Trust. Accordingly, a Holder of such Claim should
 generally recognize gain or loss in an amount equal to the amount deemed realized on the
 Effective Date (as described above) less its adjusted tax basis of its Claim (other than basis
 attributable to accrued but unpaid interest previously included in the U.S. Holder’s taxable
 income). Additionally, such Holders should generally recognize their allocable share of income,
 gain, loss and deductions recognized by the Liquidating Trust on an annual basis.

         Because a Holder’s ultimate share of the Liquidating Trust Assets based on its Allowed
 Claim will not be determinable on the Effective Date due to, among other things, the existence of
 Disputed Claims and the value of the assets at the time of actual receipt not being ascertainable
 on the Effective Date, such Holder should recognize additional or offsetting gain or loss if, and
 to the extent that, the aggregate amount of cash and fair market value of the Liquidating Trust
 Assets ultimately received by such Holder is greater than or less than the amount used in initially
 determining gain or loss in accordance with the procedures described in the preceding paragraph.
 It is unclear when a Holder of an Allowed Claim that is a beneficiary of the Liquidating Trust
 should recognize, as an additional amount received for purposes of computing gain or loss, an
 amount attributable to the disallowance of a Disputed Claim.

        It is possible that the Service may assert that any loss should not be recognizable until the
 Liquidating Trustee makes its final distribution of the Liquidating Trust Assets. Holders should
 consult their tax advisors regarding the possibility that the recognition of gain or loss may be
 deferred until the final distribution of the Liquidating Trust Assets.

         Although not free from doubt, Holders of Disputed Claims should not recognize any gain
 or loss on the date that the Liquidating Trust Assets are transferred to the Liquidating Trust, but
 should recognize gain or loss in an amount equal to: (i) the amount of cash and the fair market
 value of any other property actually distributed to such Holder (other than any consideration
 attributable to accrued but unpaid interest) less (ii) the adjusted tax basis of its Claim (other than
 attributable to accrued but unpaid interest, if any). It is possible, however, that such Holders may
 be required to recognize the fair market value of such Holder’s allocable share of the Liquidating
 Trust Assets, as an amount received for purposes of computing gain or loss, either on the
 Effective Date or the date such Holder’s Claim becomes an Allowed Claim.
                                                  65
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 71 of
                                        120



         To the extent a Holder of an Allowed Claim receives consideration that is attributable to
 unpaid accrued interest on the Allowed Claim, the Holder will be required to treat such
 consideration as a payment of interest (except to the extent of unpaid accrued interest previously
 included in gross income by the Holder). A Holder’s tax basis in property received pursuant to
 the Plan that is considered attributable to unpaid accrued interest should be equal to the amount
 of interest income treated as satisfied by the receipt of the property, and its holding period in the
 property should begin on the day after the Effective Date. A Holder generally will be entitled to
 recognize a loss to the extent any accrued interest previously included in its gross income is not
 paid in full. Although not entirely clear, such a loss may be treated as an ordinary loss rather
 than a capital loss. Each Holder should consult its tax advisor regarding the determination of the
 amount of consideration received under the Plan that is attributable to interest (if any).

        E.      Market Discount.

         Any Holder of a Claim with tax basis less than the amount payable at maturity (or
 possibly the “adjusted issue price”) generally will be subject to the market discount rules of the
 IRC (unless such difference is less than a prescribed de minimis amount). Under the market
 discount rules, a Holder is required to treat any principal payment on, or any gain recognized on
 the sale, exchange, retirement or other disposition of, a Claim as ordinary income (instead of
 capital gain) to the extent of the market discount that has not previously been included in income
 and is treated as having accrued on such Claim at the time of such payment or disposition.

        Any market discount will be considered to accrue on a straight-line basis during the
 period from the date of acquisition of such Claims to their maturity date, unless the holder
 irrevocably elects to compute the accrual on a constant yield basis. This election can be made on
 a Claim-by-Claim basis.

        F.      Limitation on Use of Capital Losses

         A Holder of a Claim who recognizes capital losses as a result of the implementation of
 the Plan will be subject to limits on the use of such capital losses. For a non-corporate Holder,
 capital losses may be used to offset any capital gains (without regard to holding periods), and
 also ordinary income to the extent of the lesser of (1) $3,000 ($1,500 for married individuals
 filing separate returns) or (2) the excess of the capital losses over the capital gains. A non-
 corporate Holder may carry over unused capital losses and apply them against future capital
 gains and a similar portion of their ordinary income for an unlimited number of years. For
 corporate Holders, capital losses may only be used to offset capital gains. A corporate Holder
 that has more capital losses than may be used in a tax year may carry back unused capital losses
 to the three (3) years preceding the capital loss year, but may carry over unused capital losses for
 only the five (5) years following the capital loss year.




                                                  66
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23       Page 72 of
                                        120



 IX.    RECOMMENDATION AND CONCLUSION

         The Debtor believes the Plan is in the best interests of its Estate, Creditors and other
 interested parties and urge the Holders of Impaired Claims entitled to vote to accept the Plan and
 to evidence such acceptance by properly voting and timely returning their ballots.


 Dated: August 5, 2019                            Respectfully submitted,

                                                 Mayflower Communities, Inc.

                                                  By:   /s/ Louis E. Robichaux IV
                                                        Name: Louis E. Robichaux IV
                                                        Title: Chief Restructuring Officer




                                                67
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19       Entered 08/05/19 22:04:23   Page 73 of
                                        120



                                       Exhibit 1

                  Debtor’s First Amended Plan of Liquidation Pursuant to
                 Chapter 11 of the Bankruptcy Code, dated August 5, 2019
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                       Entered 08/05/19 22:04:23              Page 74 of
                                        120



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                                               §
                                                          §           CHAPTER 11
     MAYFLOWER COMMUNITIES,                     INC.1     §
                                                          §           CASE NO. 19-30283 (HDH)
                             Debtor.

                   DEBTOR’S FIRST AMENDED PLAN OF LIQUIDATION
                 PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

     Daniel B. Prieto, State Bar No. 24048744
     DLA Piper LLP (US)
     1900 North Pearl Street, Suite 2200
     Dallas, Texas 75201
     Telephone: (214) 743-4500
     Facsimile: (214) 743-4545
     E-mail: dan.prieto@dlapiper.com

     Thomas R. Califano (admitted pro hac vice)
     DLA Piper LLP (US)
     1251 Avenue of the Americas
     New York, New York 10020-1104
     Telephone: (212) 335-4500
     Facsimile: (212) 335-4501
     E-mail: thomas.califano@dlapiper.com

     Rachel Nanes (admitted pro hac vice)
     DLA Piper LLP (US)
     200 South Biscayne Boulevard, Suite 2500
     Miami, Florida 33131
     Telephone: (305) 423-8563
     Facsimile: (305) 675-8206
     E-mail: rachel.nanes@dlapiper.com

     Attorneys for the Debtor and Debtor in Possession

     Dated: August 5, 2019




 1
    The last four digits of the Debtor’s federal tax identification number are 6350. The mailing address for the Debtor
 is 1335 S. Guilford Road Carmel, Indiana 46032-2810.
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                                    Entered 08/05/19 22:04:23                             Page 75 of
                                        120


                                                 TABLE OF CONTENTS

 SECTION 1.        DEFINITIONS AND INTERPRETATION .............................................................. 4
       1.1    Definitions .......................................................................................................................... 4
       1.2    Interpretation, Application of Definitions and Rules of Construction .............................. 14
       1.3    Computation of Time ........................................................................................................ 14
 SECTION 2.        ADMINISTRATIVE AND PRIORITY CLAIMS .................................................. 15
       2.1    Administrative Expense Claims ........................................................................................ 15
       2.2    Accrued Professional Compensation Claims .................................................................... 15
       2.3    Priority Tax Claims ........................................................................................................... 16
 SECTION 3.        CLASSIFICATION OF CLAIMS AND INTERESTS .......................................... 16
 SECTION 4.        TREATMENT OF CLAIMS AND INTERESTS ................................................... 17
       4.1    Other Priority Claims (Class 1)......................................................................................... 17
       4.2    Bondholder Secured Claim (Class 2) ................................................................................ 17
       4.3    Other Secured Claims (Class 3) ........................................................................................ 17
       4.4    General Unsecured Claims (Class 4) ................................................................................ 18
       4.5    Interests in the Barrington (Class 5) ................................................................................. 18
 SECTION 5.        CRAMDOWN. ........................................................................................................... 18
 SECTION 6.        MEANS FOR IMPLEMENTATION OF THE PLAN .......................................... 18
       6.1    Transfers to Bond Trustee................................................................................................. 18
       6.2    Liquidating Trust .............................................................................................................. 18
 SECTION 7.        DISTRIBUTIONS ..................................................................................................... 24
       7.1    Distribution Record Date .................................................................................................. 24
       7.2    Date of Distributions ......................................................................................................... 24
       7.3    Disbursing Agent .............................................................................................................. 25
       7.4    Rights and Powers of Disbursing Agent ........................................................................... 25
       7.5    Delivery of Distributions in General................................................................................. 25
       7.6    Payments and Distributions on Disputed Claims .............................................................. 25
       7.7    Manner of Payment ........................................................................................................... 25
       7.8    Undeliverable Distributions and Unclaimed Property ...................................................... 26
       7.9    Withholding and Reporting Requirements ....................................................................... 26
       7.10   Surrender Instruments ....................................................................................................... 26
       7.11   Setoffs ............................................................................................................................... 26
       7.12   Insurance Claims............................................................................................................... 26
       7.13   Applicability of Insurance Policies ................................................................................... 26
       7.14   No Postpetition Interest .................................................................................................... 27
       7.15   Distributions Free and Clear ............................................................................................. 27
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                                     Entered 08/05/19 22:04:23                             Page 76 of
                                        120


       7.16     Fractional Dollars; De Minimis Distributions .................................................................. 27
 SECTION 8.         PROCEDURES FOR DISPUTED CLAIMS .......................................................... 27
       8.1      Allowance of Claims and Interests ................................................................................... 27
       8.2      Objections to Claims ......................................................................................................... 27
       8.3      Estimation of Claims ........................................................................................................ 28
       8.4      No Distribution Pending Allowance ................................................................................. 28
       8.5      Distributions after Allowance ........................................................................................... 28
       8.6      Preservations of Rights to Settle Claims ........................................................................... 28
       8.7      Disallowed Claims ............................................................................................................ 28
 SECTION 9.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................... 29
       9.1      Assumption and Rejection of Executory Contracts and Unexpired Leases ...................... 29
       9.2      Inclusiveness ..................................................................................................................... 29
       9.3      Rejection Claims ............................................................................................................... 29
       9.4      Cure of Defaults ................................................................................................................ 29
       9.5      Full Release and Satisfaction ............................................................................................ 29
       9.6      Reservation of Rights........................................................................................................ 30
  SECTION 10.        CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
                    DATE .......................................................................................................................... 30
       10.1     Conditions Precedent to Confirmation.............................................................................. 30
       10.2     Conditions Precedent to the Effective Date ...................................................................... 30
       10.3     Waiver of Conditions ........................................................................................................ 31
       10.4     Effect of Failure of Conditions ......................................................................................... 31
 SECTION 11.        EFFECT OF CONFIRMATION ............................................................................. 31
       11.1     Immediate Binding Effect ................................................................................................. 31
       11.2     Compromise and Settlement of Claims, Interests and Controversies ............................... 31
       11.3     Releases by the Debtor ..................................................................................................... 31
       11.4     Releases by Holders of Claims ......................................................................................... 32
       11.5     Exculpation ....................................................................................................................... 33
       11.6     Injunction .......................................................................................................................... 33
       11.7     Term of Injunctions or Stays............................................................................................. 34
       11.8     Injunction Against Interference with Plan ........................................................................ 34
       11.9     Release of Liens ................................................................................................................ 35
       11.10    Effectuating Documents and Further Transactions........................................................... 35
       11.11    Corporate Action............................................................................................................... 35
       11.12    Cancellation of Documents ............................................................................................... 35
       11.13    Dissolution of the Debtor .................................................................................................. 36
       11.14    Preservation of Causes of Action of the Debtor ............................................................... 36
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                                     Entered 08/05/19 22:04:23                            Page 77 of
                                        120


 SECTION 12.       MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN ...... 36
       12.1    Modification and Amendments......................................................................................... 36
       12.2    Effect of Confirmation on Modifications ......................................................................... 36
       12.3    Revocation or Withdrawal of this Plan ............................................................................. 36
 SECTION 13.       RETENTION OF JURISDICTION ......................................................................... 37
 SECTION 14.       MISCELLANEOUS PROVISIONS ........................................................................ 38
       14.1    Payment of Statutory Fees ................................................................................................ 38
       14.2    Dissolution of Residents’ Committee ............................................................................... 39
       14.3    Section 1125(e) Good Faith Compliance .......................................................................... 39
       14.4    Substantial Consummation ............................................................................................... 39
       14.5    Section 1146 Exemption ................................................................................................... 39
       14.6    Closing of the Chapter 11 Case ........................................................................................ 39
       14.7    Plan Supplement ............................................................................................................... 39
       14.8    Further Assurances ........................................................................................................... 39
       14.9    Exhibits Incorporated........................................................................................................ 39
       14.10   Inconsistency .................................................................................................................... 40
       14.11   No Admissions.................................................................................................................. 40
       14.12   Reservation of Rights........................................................................................................ 40
       14.13   Successors and Assigns .................................................................................................... 40
       14.14   Entire Agreement .............................................................................................................. 40
       14.15   Notices .............................................................................................................................. 40
       14.16   Severability ....................................................................................................................... 41
       14.17   Governing Law ................................................................................................................. 41
       14.18   Request for Confirmation ................................................................................................. 42
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 78 of
                                        120



                                        INTRODUCTION

         On January 30, 2019, Mayflower Communities, Inc. d/b/a The Barrington of Carmel filed
 a voluntary petition for relief under chapter 11 of title 11 of the United States Code. Subject to
 certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and rule
 3019 of the Federal Rules of Bankruptcy Procedure, the Debtor reserves the right to alter, amend,
 modify, revoke, or withdraw this Debtor’s First Amended Plan of Liquidation Pursuant to Chapter
 11 of the Bankruptcy Code prior to its substantial consummation. Reference is made to the First
 Amended Disclosure Statement for the Debtor’s First Amended Plan of Liquidation Pursuant to
 Chapter 11 of the Bankruptcy Code for a discussion of the Debtor’s history and assets, a summary
 and analysis of this Plan, and certain related matters, including the distributions to be made under
 this Plan and the risk factors relating to consummation of this Plan. Capitalized terms used but
 not defined herein have the meanings ascribed to them in Section 1 of this Plan.

 SECTION 1. DEFINITIONS AND INTERPRETATION

                1.1     Definitions.

        The following terms used herein shall have the respective meanings below:

                 Accrued Professional Compensation Claim means, at any given time, all accrued,
 contingent and/or unpaid fees (including any payments owed to Cushman & Wakefield U.S., Inc.
 in connection with the Sale) for legal, financial advisory, investment banking, accounting, real
 estate brokerage and other services and obligations for reimbursement of expenses rendered or
 incurred before the Effective Date under sections 328, 330(a), 331 or 363 of the Bankruptcy Code
 by any retained Professional in the Chapter 11 Case, or under section 503 of the Bankruptcy Code,
 that the Bankruptcy Court has not denied by a Final Order, all to the extent that any such fees and
 expenses have not been previously paid and all subject to the amounts set forth in the Budget and
 all other orders entered by the Bankruptcy Court related to the foregoing.

                Administrative Expense Claim means any Claim for costs and expenses of
 administration pursuant to sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code,
 including: (a) the actual and necessary costs and expenses incurred on or after the Petition Date
 and through the Effective Date of preserving the Debtor’s Estate and operating the business of the
 Debtor; (b) all fees and charges assessed against the Estate pursuant to 28 U.S.C. § 1930; (c)
 Claims for the value of any goods received by the Debtor within twenty (20) days before the
 Petition Date allowed in accordance with section 503(b)(9) of the Bankruptcy Code; and (d) all
 requests for compensation or expense reimbursement for making a substantial contribution in the
 Chapter 11 Case pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code.

                 Administrative Expense Claims Bar Date means the first Business Day that is
 thirty (30) days after the Effective Date or such other date ordered by the Bankruptcy Court.

                 Allowed means, with reference to any Claim against the Debtor, a Claim (i) as to
 which no objection or request for estimation has been filed on or before any deadline therefor set
 by the Bankruptcy Court or the expiration of such other applicable period fixed by the Bankruptcy
 Court or this Plan; (ii) as to which any objection has been settled, waived, withdrawn or denied by
 a Final Order or in accordance with this Plan; or (iii) that is allowed (a) by a Final Order, (b) by
                                                  4
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 79 of
                                        120



 an agreement between the Holder of such Claim and the Debtor or Liquidating Trustee or (c)
 pursuant to the terms of this Plan; provided, however, that, notwithstanding anything herein to the
 contrary, by treating a Claim as “Allowed” under clause (i) above (the expiration of the applicable
 deadline), neither the Debtor nor the Liquidating Trustee waives its rights to contest the amount
 and validity of any disputed, contingent and/or unliquidated Claim in the time, manner and venue
 in which such Claim would have been determined, resolved or adjudicated if the Chapter 11 Case
 had not been commenced. An Allowed Claim shall be net of any valid setoff exercised with respect
 to such Claim pursuant to the provisions of the Bankruptcy Code and applicable law. Moreover,
 any portion of a Claim that is satisfied, released, or waived during the Chapter 11 Case is not an
 Allowed Claim. Unless otherwise specified in this Plan, in section 506(b) of the Bankruptcy Code
 or by Final Order of the Bankruptcy Court, “Allowed” Claims shall not, for purposes of
 Distributions under this Plan, include interest on such Claim accruing from and after the Petition
 Date.

                 Assets means all assets of the Debtor of any nature whatsoever, including, without
 limitation, all property of the Debtor’s Estate pursuant to section 541 of the Bankruptcy Code,
 Cash, Avoidance Actions, Causes of Action, equipment, inventory, tax refunds, claims of right,
 interests and property, real and personal, tangible and intangible, and proceeds of any of the
 foregoing.

                Avoidance Actions means any and all avoidance, recovery, subordination or other
 actions or remedies that may be brought on behalf of the Debtor or the Estate under sections 510,
 542, 543, 544, 545, 547, 548, 549, 550, 551 or 553 of the Bankruptcy Code and under similar state
 or federal statutes and common law, including, without limitation, fraudulent transfer laws,
 whether or not litigation is commenced to prosecute such actions or remedies.

                 Ballot means the ballots upon which Holders of Impaired Claims entitled to vote
 on this Plan have indicated their acceptance or rejection of this Plan in accordance with the
 instructions regarding voting.

                Bankruptcy Code means title 11 of the United States Code, as now in effect or
 hereafter applicable to this Chapter 11 Case.

                Bankruptcy Court means the United States Bankruptcy Court for the Northern
 District of Texas having jurisdiction over the Chapter 11 Case.

                 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as amended,
 and the local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

                Barrington means the Debtor.

                Beneficiaries means Holders of Allowed General Unsecured Claims and
 Deficiency Claims against the Debtor’s Estate as beneficiaries of the Liquidating Trust, as defined
 in the Liquidating Trust Agreement.

                Bond Claims means, collectively, the Bondholder Secured Claim and the
 Bondholder Deficiency Claim, which Claims are Allowed in the total amount of $94,096,671.88
 pursuant to the Final Cash Collateral Order.

                                                 5
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 80 of
                                        120



               Bond Documents means, collectively, the Bond Indenture, Master Indenture,
 Mortgage and Security Agreement, Loan Agreement, and any other documents entered into in
 connection with the Bonds.

                Bond Indenture means that certain Bond Trust Indenture, dated as of August 1,
 2012, between the City of Carmel, Indiana and The Bank of New York Mellon Trust Company,
 N.A., as predecessor to the Bond Trustee.

               Bond Trustee means (i) UMB Bank, N.A., in its capacity as successor trustee under
 the Bond Indenture, (ii) UMB Bank, N.A., in its capacity as successor master trustee under the
 Master Indenture, and (iii) any successor trustee in either capacity.

                Bondholder Deficiency Claim means the Allowed General Unsecured Claim of the
 holders of the Bonds for the difference between (a) $94,096,671.88 and (b) the amount of the
 Bondholder Secured Claim.

                Bondholder Secured Claim means the Allowed Secured Claim of the holders of
 the Bonds in the amount of the value paid to the holders of the Bonds pursuant to section 4.2 of
 the Plan.

               Bonds means, collectively, the Series 2012A Bonds, the Series 2012B Bonds, the
 Series 2012C Bonds, and the Series 2012D Bonds.

               Budget shall mean the cash collateral budget agreed to between the Debtor and the
 Bond Trustee attached to the Final Order (1) Authorizing the Debtor to Use the Cash Collateral
 of UMB Bank, N.A. as Bond Trustee; (2) Providing UMB Bank, N.A. as Bond Trustee, Adequate
 Protection; and (3) Modifying the Automatic Stay [Docket No. 217].

                Business Day means any day of the calendar week, except Saturday, Sunday, a
 “legal holiday,” as defined in Bankruptcy Rule 9006(a), or any day on which commercial banks
 are authorized or required by law to close in Dallas, Texas.

                 Cash means cash and cash equivalents including, without limitation, checks and
 wire transfers; provided, that other than as set forth in the Bond Documents, as applicable, no
 Distributions to be made in Cash under this Plan shall be comprised of any funds held by the Bond
 Trustee pursuant to the Bond Documents.

                 Causes of Action means any claim, cause of action, controversy, demand,
 agreement, right (including to legal or equitable remedies), action, lien, indemnity, guaranty, suit,
 obligation, liability, damage, judgment, account, defense, offset, power, privilege, license, and
 franchise of any kind or character whatsoever, known, unknown, contingent or non-contingent,
 matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
 undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on,
 or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory
 of law, asserted or which may be asserted by or on behalf of the Debtor and/or the Estate, including:
 (a) any right of setoff, counterclaim, or recoupment and any claim on contracts or for breaches of
 duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any Avoidance


                                                    6
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 81 of
                                        120



 Action; and (d) any claim or defense including fraud, mistake, duress, and usury, and any other
 defenses set forth in section 558 of the Bankruptcy Code.

               Chapter 11 Case means the Debtor’s chapter 11 case pending in the Bankruptcy
 Court under case number 19-30283-hdh11.

                Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

                 Class means a class or category of Claims or Interests as classified and described
 in Section 3 of this Plan.

                  Closing Date means the date on which the Debtor closes on the sale of substantially
 all of its Assets to the Stalking Horse.

                Collateral means any property or interest in property of the Estate subject to a Lien,
 charge or other encumbrance to secure the payment or performance of a Claim, which Lien, charge
 or other encumbrance is not subject to avoidance or otherwise invalid under the Bankruptcy Code
 or other applicable law.

                Confirmation Date means the date on which the clerk of the Bankruptcy Court
 enters the Confirmation Order on the Bankruptcy Court’s docket in the Chapter 11 Case.

                Confirmation Hearing means the hearing on confirmation of this Plan pursuant to
 section 1129 of the Bankruptcy Code, as such hearing may be continued from time to time.

                 Confirmation Order means the order entered by the Bankruptcy Court confirming
 this Plan in accordance with chapter 11 of the Bankruptcy Code.

               Contingent Claim means any contingent or unliquidated Claim asserted or which
 may be asserted against the Debtor.

                Continuing Care Contract means those certain residence and care agreements
 entered into by and between the residents of the Barrington, on the one hand, and the Barrington,
 on the other hand, and any additional documents related thereto including resident parking
 agreements.

                Creditor means a Holder of a Claim.

               Cure means the payment of Cash by the Debtor, the Stalking Horse, or the
 Liquidating Trustee, as applicable, as necessary to (i) cure a monetary default by the Debtor in
 accordance with the terms of an Executory Contract or Unexpired Lease of the Debtor, and (ii)
 permit the Debtor to assume such Executory Contract or Unexpired Lease under section 365(a) of
 the Bankruptcy Code.

                Debtor means the Barrington as debtor and debtor in possession, and includes the
 Estate.



                                                  7
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 82 of
                                        120



                Debtor in Possession means the Debtor in its capacity as debtor in possession in
 the Chapter 11 Case pursuant to sections 1101, 1107(a) and 1108 of the Bankruptcy Code.

                Debtor Released Claims shall have the meaning set forth in section 11.3.

                Deficiency Claim means a General Unsecured Claim for the difference between (a)
 the aggregate amount of an Allowed Claim and (b) the value received on account of the portion of
 such Allowed Claim that is a Secured Claim.

               Disallowed Claim means any Claim or portion thereof which has been disallowed
 by a Final Order and includes any Claim which is not an Allowed Claim for any other reason.

                Disclosure Statement means the disclosure statement (including all exhibits and
 schedules thereto or referenced therein) that relates to the Plan, as such disclosure statement may
 be altered, modified, or amended.

                 Disputed Claim means a Claim that has neither been Allowed nor disallowed
 pursuant to a Final Order of the Bankruptcy Court, and (a) if no Proof of Claim has been filed by
 the applicable deadline: (i) a Claim that has been or hereafter is listed on the Schedules as disputed,
 contingent, or unliquidated; or (ii) a Claim that has been or hereafter is listed on the Schedules as
 other than disputed, contingent, or unliquidated, but as to which the Debtor, Liquidating Trustee,
 or any other party in interest has interposed an objection or request for estimation which has not
 been withdrawn or determined by a Final Order; or (b) if a Proof of Claim or other request for
 payment has been filed by the applicable deadline: (i) a Claim for which no corresponding Claim
 has been or hereafter is listed on the Schedules or Allowed in this Plan; (ii) a Claim for which a
 corresponding Claim has been or hereafter is listed on the Schedules as other than disputed,
 contingent, or unliquidated, but the nature or amount of the Claim or as asserted in the Proof of
 Claim varies from the nature and amount of such Claim as listed on the Schedules to the extent of
 such positive variance; (iii) a Claim for which a corresponding Claim has been or hereafter is listed
 on the Schedules as disputed, contingent, or unliquidated; or (iv) a Claim for which a timely
 objection or request for estimation is interposed by the Debtor, the Liquidating Trustee, or any
 other party in interest which has not been withdrawn or determined by a Final Order.

                Distribution means Cash, property, interests in property or other value distributed
 to Holders of Allowed Claims, or their designated agents, under this Plan.

                Distribution Record Date means five (5) Business Days prior to the Confirmation
 Date.

                Effective Date means the first Business Day after the Confirmation Date on which
 the conditions precedent specified in Section 10 of this Plan have been either satisfied or waived.

                Encumbered Excluded Assets shall have the meaning set forth in section III(L)(b)
 of the Disclosure Statement.

                 Estate means the estate created in the Chapter 11 Case containing all property and
 other interests of the Debtor pursuant to section 541 of the Bankruptcy Code.


                                                   8
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 83 of
                                        120



                Excluded Assets shall have the meaning set forth in section III(L)(b) of the
 Disclosure Statement.

                  Exculpated Claim means any claim related to any act or omission in connection
 with, relating to or arising out of (i) any in-court or out-of-court forbearance or restructuring
 arrangement involving the Debtor and its current and former employees, agents, representatives,
 advisors, consultants and attorneys, (ii) the Chapter 11 Case, (iii) the negotiation or consummation
 of the Sale, (iv) the negotiation, administration or consummation of any cash collateral
 arrangement in the Chapter 11 Case, (v) the formulation, preparation, dissemination, negotiation
 or filing of the Disclosure Statement or this Plan or any contract, instrument, release or other
 agreement or document created or entered into in connection with the Disclosure Statement or this
 Plan, (vi) the filing of the Chapter 11 Case, (vii) the pursuit of confirmation of this Plan, (viii) the
 administration and implementation of this Plan, or (ix) the Distribution of property under this Plan
 and/or any other related agreement; provided, however, that Exculpated Claims shall not include
 any act or omission that is determined in a Final Order to have constituted gross negligence or
 willful misconduct under applicable non-bankruptcy law. No Cause of Action, obligation or
 liability expressly preserved by the Plan or the Plan Supplement constitutes an Exculpated Claim.

                 Exculpated Party means each of: (i) the Debtor, (ii) the Residents’ Committee;
 (iii) the Bond Trustee, (iv) the Liquidating Trustee, (v) the Liquidating Trust, and (vi) the current
 and former officers, directors, members, managers, employees, attorneys, consultants and
 advisors, each in their respective capacities as such, of each of the foregoing.

               Executory Contract means a contract to which the Debtor is a party that is capable
 of assumption or rejection under section 365 of the Bankruptcy Code.

                Facility means the continuing care retirement community owned and operated by
 the Barrington, known as “The Barrington of Carmel.”

                Final Cash Collateral Order means any order, whether interim or final, authorizing
 the use by the Debtor during the Chapter 11 Case of the cash collateral of the Bond Trustee.

                  Final Order means an order or judgment of the Bankruptcy Court, or other court
 of competent jurisdiction, that has been entered on the docket in the Chapter 11 Case or the docket
 of any other court of competent jurisdiction, and, which has not been reversed, vacated, or stayed
 and as to which (i) the time to appeal, petition for certiorari, or move for a new trial, reargument,
 or rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
 a new trial, reargument, or rehearing shall then be pending, or (ii) if an appeal, writ of certiorari,
 new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
 been affirmed by the highest court to which such order was appealed, or certiorari shall have been
 denied, or a new trial, reargument, or rehearing shall have been denied or resulted in no
 modification of such order, and the time to take any further appeal, petition for certiorari or move
 for a new trial, reargument, or rehearing shall have expired; provided, however, that the possibility
 that a motion under Rule 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rule 9024,
 may be filed relating to such order shall not cause such order to not be a Final Order.




                                                    9
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 84 of
                                        120



                General Unsecured Claim means a Deficiency Claim and any Claim asserted
 against the Debtor which is not included within the other specifically defined Classes hereunder.

               Governmental Unit has the meaning ascribed to such term in section 101(27) of
 the Bankruptcy Code.

                 Gross Holdback Escrow Amount means any amount of the Purchase Price held in
 a third-party escrow account in connection with the Sale.

                Holdback Escrow Termination Date means the date that is the twelve (12) month
 anniversary of the Closing Date or such other date on which the Debtor’s interest in the Gross
 Holdback Escrow Amount is released from escrow.

                Holder means the legal or beneficial holder of a Claim or Interest.

                 Impaired means, with respect to a Claim or Interest, that such Class of Claims or
 Interests is impaired within the meaning of section 1124 of the Bankruptcy Code.

                Insurance Policies means, collectively, all of the Debtor’s insurance policies.

                Interest means the interest of any Holder in an equity security of the Debtor, within
 the meaning of section 101(16) of the Bankruptcy Code represented by any issued and outstanding
 shares of common or preferred stock or other instrument evidencing a present ownership or
 membership interest in the Debtor, whether or not transferable, or any option, warrant, or right,
 contractual or otherwise, to acquire any such interest, including a partnership, limited liability
 company or similar interest in the Debtor.

                Issuer means the City of Carmel pursuant to the Bond Indenture.

                Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                 Liquidating Trust means the grantor trust to be created upon the Effective Date for
 the benefit of the Beneficiaries.

                Liquidating Trust Agreement means the agreement, substantially in the form
 included in the Plan Supplement, governing the operations of the Liquidating Trust, as it may be
 subsequently modified from time to time.

                 Liquidating Trust Assets means the assets held in the Liquidating Trust comprised
 of (i) Liquidating Trust Contribution; (ii) the Encumbered Excluded Assets that are subject to the
 Bond Trustee’s Lien and not otherwise turned over to the Bond Trustee on the Effective Date; (iii)
 the Excluded Assets from the Sale, to the extent such assets are not encumbered by a Lien; (iv) all
 Causes of Action of the Debtor’s Estate, except those expressly waived herein, and (v) all other
 unencumbered assets of the Debtor’s Estate remaining after all required payments have been made
 pursuant to the Plan, Confirmation Order, and Liquidating Trust Agreement, as applicable.




                                                 10
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23       Page 85 of
                                        120



                Liquidating Trust Contribution means $100,000 to be funded, first, from any Cash
 on hand of the Debtor on the Effective Date, and, second, from the proceeds of the Sale that would
 otherwise be paid to the Bond Trustee.

                Liquidating Trust Distributable Cash means all Liquidating Trust Assets, other
 than the Encumbered Excluded Assets that are subject to the Bond Trustee’s Lien and not
 otherwise turned over to the Bond Trustee on the Effective Date, reduced to Cash.

                   Liquidating Trust Monthly Fee Statements shall have the meaning set forth in
 section 6.2(f).

                   Liquidating Trust Professionals shall have the meaning set forth in section 6.2(f).

                   Liquidating Trust Reserve shall have the meaning set forth in section 6.2(b).

                  Liquidating Trustee means the individual or entity designated and retained as the
 trustee to the Liquidating Trust, as of the Effective Date or as soon as reasonably practicable
 thereafter, as the fiduciary responsible for administering the Liquidating Trust.

               Loan Agreement means that Loan Agreement dated as of August 1, 2012 between
 Barrington and the Issuer.

               Master Indenture means that Master Trust Indenture dated as of August 1, 2012,
 between Barrington, as the initial member of the obligated group, and the Master Trustee.

                Master Trustee means the Bank of New York Mellon Trust Company, N.A. in its
 capacity as prior master trustee under the Bond Indenture and the Master Indenture.

               Mortgage and Security Agreement means that Mortgage, Assignment of Leases
 and Rents, Security Agreement, and Fixture Filing dated as of August 1, 2012 between Barrington
 and the Master Trustee.

               Net Holdback Escrow Amount means the Debtor’s interest in the Gross Holdback
 Escrow Amount on the Holdback Escrow Termination Date. The Bond Trustee shall continue to
 have a Lien on the Debtor’s right to receive the Net Holdback Escrow Amount.

                 Net Sale Proceeds means the gross proceeds of the Sale, net of (i) the Gross
 Holdback Escrow Amount; (ii) the Liquidating Trust Reserve; (iii) the Liquidating Trust
 Contribution, to the extent not funded from Cash on hand of the Debtor on the Effective Date; and
 (iv) any proceeds of the Sale previously distributed to the Bond Trustee pursuant to the Order (I)
 Approving the Asset Purchase Agreement Between the Debtor and Prairie Landing Community,
 Inc.; (II) Authorizing the Sale of Substantially All of the Debtor’s Assets Free and Clear of Liens,
 Claims, Interests and Encumbrances, Except for Certain Assumed Liabilities; (III) Authorizing the
 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in Connection
 Therewith; and (IV) Granting Related Relief [Docket No. 318].

                Other Priority Claim means any Claim entitled to priority under sections 507(a)(4)
 and 507(a)(5) of the Bankruptcy Code.

                                                   11
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 86 of
                                        120



                Other Secured Claim means a Secured Claim other than the Bondholder Secured
 Claim.

                Person means an individual, corporation, partnership, limited liability company,
 joint venture, association, joint stock company, trust, estate, unincorporated organization,
 governmental unit, government (or agency or political subdivision thereof), or other entity,
 including, without limitation, the Debtor.

                Petition Date means January 30, 2019.

               Plan means this plan of liquidation, either in its present form or as it may be altered,
 amended, modified, or supplemented from time to time in accordance with the Bankruptcy Code,
 the Bankruptcy Rules, or the terms hereof, as the case may be, together with any and all exhibits
 and schedules hereto.

                Plan Supplement means the compilation of documents and forms of documents,
 schedules, and exhibits to this Plan, to be filed ten (10) days prior to the Confirmation Hearing, as
 amended, supplemented, or modified from time to time in accordance with the terms hereof, the
 Bankruptcy Code and the Bankruptcy Rules.

              Priority Claim means any Claim entitled to priority pursuant to section 507(a) of
 the Bankruptcy Code other than an Administrative Expense Claim, Accrued Professional
 Compensation Claim or Priority Tax Claims.

                 Priority Tax Claim means any Claim of a Governmental Unit of a kind entitled to
 priority under section 507(a)(8) of the Bankruptcy Code.

                Pro Rata shall mean the proportion that the amount of a Claim in a particular Class
 or Classes bears to the aggregate amount of all Claims in such Class or Classes, unless the Plan
 otherwise provides.

                Professionals means all professionals employed in the Chapter 11 Case pursuant
 to sections 327, 363 and 1103 of the Bankruptcy Code.

                Proof of Claim means a proof of Claim filed against the Debtor in the Chapter 11
 Case.

                Purchase Price shall have the meaning set forth in section I(B) of the Disclosure
 Statement.

                Related Persons means, with respect to any Person, such Person’s predecessors,
 successors, assigns and present and former affiliates (whether by operation of law or otherwise)
 and each of their respective members, partners, equity holders, certificate holders, officers,
 directors, employees, representatives, advisors, attorneys, auditors, agents, and professionals, in
 each case acting in such capacity on or any time prior to or after the Petition Date, and any Person
 claiming by or through any of them.



                                                  12
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 87 of
                                        120



                 Released Parties means (i) the Debtor, (ii) the Residents’ Committee, (iii) the Bond
 Trustee, (iv) the Liquidating Trustee, (v) the Liquidating Trust, (vi) Seniority, Inc., (vii) SQLC,
 and (viii) the current and former officers, directors, members, managers, employees, attorneys,
 consultants and advisors, each in their respective capacities as such, of each of the foregoing.

                 Releasing Parties means all Persons who have held, hold or may hold Claims or
 Interests that have been released, discharged or are subject to exculpation pursuant to this Plan.

              Residents shall mean all persons that reside at the Facility and are parties to
 Continuing Care Contracts.

               Residents’ Committee means the statutory committee of Residents appointed in the
 Chapter 11 Case by the United States Trustee on February 11, 2019.

                 Sale shall have the meaning set forth in section I(B) of the Disclosure Statement.

                Schedules means, collectively, the schedules of assets and liabilities, schedules of
 Executory Contracts and Unexpired Leases, and statements of financial affairs filed by the Debtor
 pursuant to section 521 of the Bankruptcy Code and in substantial accordance with the Official
 Bankruptcy Forms, as the same may have been or may be amended, modified, or supplemented
 from time to time.

                 Secured Claim means any Claim of a Creditor that is secured by property of the
 Estate, to the extent of the value of the Creditor’s interest in the Estate’s interest in such property,
 as provided in section 506(a) of the Bankruptcy Code. Secured Claim also means a Claim of a
 Creditor that is subject to setoff under section 553 of the Bankruptcy Code, to the extent of the
 amount subject to setoff, as provided in section 506(a) of the Bankruptcy Code. To the extent the
 value of any property securing such Claim is less than the amount of such Claim, the difference
 between such value and such Claim is a “Deficiency Claim” unless the holder of such Claim
 validly elects under section 1111(b) of the Bankruptcy Code to have such Claim treated as a
 Secured Claim to the extent allowed.

              Secured Lender means, collectively, the Bond Trustee and Holders of Other
 Secured Claims.

                Series 2012A Bonds means those certain Series 2012A Revenue Bonds, issued by
 the Issuer pursuant to the Bond Indenture.

                Series 2012B Bonds means those certain Series 2012B Revenue Bonds, issued by
 the Issuer pursuant to the Bond Indenture.

                Series 2012C Bonds means those certain Series 2012C Revenue Bonds, issued by
 the Issuer pursuant to the Bond Indenture.

                Series 2012D Bonds means those certain Series 2012D Revenue Bonds, issued by
 the Issuer pursuant to the Bond Indenture.



                                                   13
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 88 of
                                        120



                SQLC means Senior Quality Lifestyles Corporation, the Debtor’s sole corporate
 member.

                Stalking Horse means Prairie Landing Community, Inc.

               Stalking Horse APA means that certain Asset Purchase Agreement between the
 Debtor and Prairie Landing Community, Inc.

               Unexpired Lease means a lease to which the Debtor is a party that is subject to
 assumption, assumption or assignment or rejection under section 365 of the Bankruptcy Code.

                  Unimpaired means, with respect to a Claim or Interest, a Class of Claims or
 Interests that is not Impaired within the meaning of section 1124 of the Bankruptcy Code.

                United States Trustee means the Office of the United States Trustee for the
 Northern District of Texas.

                Voting Agent means Donlin, Recano & Company, Inc.

                Voting Record Date shall have the meaning ascribed to such term in the Disclosure
 Statement.

                  1.2     Interpretation, Application of Definitions and Rules of Construction.
 Unless otherwise specified, all section or exhibit references in this Plan are to the respective section
 in, or exhibit to, this Plan, as the same may be amended, supplemented, waived, or modified from
 time to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar
 import refer to this Plan as a whole and not to any particular section, subsection, or clause
 contained therein. A term used herein that is not defined herein shall have the meaning assigned
 to that term in the Bankruptcy Code. The rules of construction contained in section 102 of the
 Bankruptcy Code shall apply to this Plan. The headings in this Plan are for convenience of
 reference only and shall not limit or otherwise affect the provisions hereof. Unless otherwise
 provided, any reference in this Plan to an existing document, exhibit or schedule means such
 document, exhibit or schedule as it may have been amended, restated, revised, supplemented or
 otherwise modified. If a time or date is specified for any payments or other Distribution under this
 Plan, it shall mean on or as soon as reasonably practicable thereafter. Further, where appropriate
 from a contextual reading of a term, each term includes the singular and plural form of the term
 regardless of how the term is stated and each stated pronoun is gender neutral. In the event of any
 ambiguity or conflict between this Plan and the Disclosure Statement, the provisions of this Plan
 shall govern. Any reference to the “Liquidating Trustee” shall be deemed to include a reference
 to the “Liquidating Trust” and any reference to the “Liquidating Trust” shall be deemed to include
 a reference to the “Liquidating Trustee” unless the context otherwise requires.

               1.3     Computation of Time. Bankruptcy Rule 9006 shall apply to all
 computations of time periods prescribed or allowed by this Plan unless otherwise set forth herein
 or provided by the Bankruptcy Court.




                                                   14
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 89 of
                                        120



 SECTION 2. ADMINISTRATIVE AND PRIORITY CLAIMS

                2.1     Administrative Expense Claims.

                         (a)     Except to the extent that a Holder of an Allowed Administrative
 Expense Claim agrees to different treatment with the Debtor or Liquidating Trustee, each Holder
 of an Allowed Administrative Expense Claim shall receive Cash in an amount equal to the unpaid
 amount of such Allowed Administrative Expense Claim on the later of the Effective Date or the
 date on which such Administrative Expense Claim becomes an Allowed Administrative Expense
 Claim, or as soon thereafter as is reasonably practicable; provided, however, that Allowed
 Administrative Expense Claims representing liabilities incurred in the ordinary course of business
 by the Debtor, as Debtor in Possession, or liabilities arising under obligations incurred by the
 Debtor, as Debtor in Possession, prior to the Effective Date, shall be paid by the Debtor in the
 ordinary course of business, consistent with past practice and in accordance with the terms and
 subject to the conditions of any agreements governing, instruments evidencing, or other documents
 relating to such transactions, including, but not limited to, the Budget, Final Cash Collateral Order
 and all other orders entered by the Bankruptcy Court related to the foregoing. In addition, Allowed
 Administrative Expense Claims of the United States Trustee for statutory fees under 28 U.S.C. §
 1930 incurred prior to the Effective Date shall be paid on the Effective Date by the Debtor, and
 thereafter, as such fees may thereafter accrue and be due and payable, by the Liquidating Trustee
 in accordance with the applicable schedule for payment of such fees.

                        (b)     Administrative Expense Claims Bar Date. To be eligible to receive
 Distributions under the Plan on account of an Administrative Expense Claim that is not otherwise
 Allowed by the Plan, a request for payment of an Administrative Expense Claim must have been
 or be filed with the Bankruptcy Court on or before the Administrative Expense Claims Bar Date.
 Any Administrative Expense Claim that is not asserted in accordance herewith shall be deemed
 disallowed under the Plan and shall be forever barred against the Debtor, the Debtor’s Estate, the
 Liquidating Trust, or any of their Assets or property, and the Holder thereof shall be enjoined from
 commencing or continuing any action, employment of process or act to collect, offset, recoup or
 recover such Claim.

                 2.2     Accrued Professional Compensation Claims. All Professionals seeking
 payment of Accrued Professional Compensation Claims shall (i) file their respective final
 applications for allowance of compensation for services rendered and reimbursement of expenses
 incurred in the Chapter 11 Case by the date that is thirty (30) days after the Effective Date and (ii)
 be paid (a) the full unpaid amount as is Allowed by the Bankruptcy Court within five (5) Business
 Days after the date that such Claim is Allowed by order of the Bankruptcy Court, or (b) upon such
 other terms as may be mutually agreed upon between the Holder of such an Allowed Accrued
 Professional Compensation Claim and the Debtor or Liquidating Trustee; provided, however, in
 no event shall any amounts paid to any Professional exceed the amounts set forth for such
 Professional in the Budget, the Final Cash Collateral Order and all other orders entered by the
 Bankruptcy Court related to the foregoing. Any Accrued Professional Compensation Claim that
 is not asserted in accordance with this section 2.2 shall be deemed disallowed under this Plan and
 shall be forever barred against the Debtor, the Debtor’s Estate, the Liquidating Trust, or any of



                                                  15
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 90 of
                                        120



 their Assets or property, and the Holder thereof shall be enjoined from commencing or continuing
 any action, employment of process or act to collect, offset, recoup or recover such Claim.

                  2.3     Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy
 Code, unless otherwise agreed by a Holder of an Allowed Priority Tax Claim and the Debtor, or
 the Liquidating Trustee, each Holder of an Allowed Priority Tax Claim shall receive, in full
 satisfaction of its Priority Tax Claim, payment in full in Cash of the Allowed amount of the Priority
 Tax Claim on the later of the Effective Date or as soon as practicable after the date when such
 Claim becomes an Allowed Claim.

 SECTION 3. CLASSIFICATION OF CLAIMS AND INTERESTS

               3.1     Except as set forth herein, all Claims against and Interests in the Debtor are
 placed in a particular Class. The Debtor has not classified Administrative Expense Claims,
 Accrued Professional Compensation Claims, and Priority Tax Claims.

                  The following table classifies Claims against and Interests in the Debtor for all
 purposes, including voting, confirmation and Distribution pursuant hereto and pursuant to sections
 1122 and 1123(a)(1) of the Bankruptcy Code. This Plan deems a Claim or Interest to be classified
 in a particular Class only to the extent that the Claim or Interest qualifies within the description of
 that Class and shall be deemed classified in a different Class to the extent that any remainder of
 such Claim or Interest qualifies within the description of such different Class. A Claim or Interest
 is in a particular Class only to the extent that any such Claim or Interest is Allowed in that Class
 and has not been paid or otherwise settled prior to the Effective Date. Each Class set forth below
 is treated hereunder as a distinct Class for voting and Distribution purposes.

         Subject to all other applicable provisions of this Plan (including its Distribution
 provisions), classified Claims shall receive the treatment described in section 4 herein. This Plan
 will not provide any Distributions on account of a Claim to the extent that such Claim has been
 disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date,
 including, without limitation, payments by third parties.

          The following table designates the Classes of Claims against and Interests in the Debtor
 and specifies which of those Classes are (i) Impaired or Unimpaired by the Plan, (ii) entitled to
 vote to accept the Plan in accordance with section 1126 of the Bankruptcy Code, (iii) deemed to
 reject the Plan, or (iv) deemed to accept the Plan.

   Class     Claims and Interests        Status      Entitled to          Estimated Recovery
                                                       Vote
     1       Other Priority Claims    Unimpaired        No                        100%
     2       Bondholder Secured        Impaired         Yes         Net Sale Proceeds, Net Holdback
                    Claim                                           Escrow Amount and Encumbered
                                                                            Excluded Assets
     3       Other Secured Claims      Impaired         Yes         Cash equal to the amount of such
                                                                       Other Secured Claims; the
                                                                     Collateral securing such Other
                                                                    Secured Claims; or satisfaction of
                                                                       such Other Secured Claims

                                                   16
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 91 of
                                        120


                                                                     pursuant to such other terms and
                                                                    conditions as may be agreed upon
                                                                      by the Liquidating Trustee and
                                                                            the Holder of such
                                                                          Other Secured Claims
     4        General Unsecured         Impaired         Yes           Pro Rata share of Liquidating
                   Claims                                                Trust Distributable Cash
     5         Interests in the         Impaired         No                        $0.00
                 Barrington

 SECTION 4. TREATMENT OF CLAIMS AND INTERESTS

                 4.1     Other Priority Claims (Class 1). This Class consists of all Allowed Other
 Priority Claims against the Debtor that are specified as having priority in section 507(a) of the
 Bankruptcy Code, if any such Claims exist as of the Effective Date. Except to the extent that a
 Holder of an Allowed Other Priority Claim against the Debtor has agreed to a different treatment
 of such Claim, each such Holder shall receive, in full satisfaction of such Allowed Other Priority
 Claim, Cash in an amount equal to such Allowed Other Priority Claim, on or as soon as reasonably
 practicable after the later of (i) the Effective Date; (ii) the date the Other Priority Claim becomes
 an Allowed Claim; or (iii) the date for payment provided by any agreement or arrangement
 between the Debtor and the Holder of the Allowed Other Priority Claim against the Debtor.

                  4.2      Bondholder Secured Claim (Class 2). This Class consists of the
 Bondholder Secured Claim of the holders of the Bonds and Bond Trustee against the Debtor. The
 Bondholder Secured Claim is an Allowed Claim. Upon the terms and subject to the conditions set
 forth in this Plan, in full and final satisfaction, settlement, release, and discharge of the Bondholder
 Secured Claim, the Bond Trustee shall receive, on behalf of the Holders of the Bondholder Secured
 Claim, (i) on the Effective Date or as soon as practicable thereafter, the Net Sale Proceeds of the
 Sale and the Encumbered Excluded Assets, including the Debtor’s Cash on hand on the Effective
 Date, following funding of the Liquidating Trust Contribution; and (ii) as soon as practicable after
 the Holdback Escrow Termination Date, the Net Holdback Escrow Amount. In addition, the
 Liquidating Trustee shall pay to the Bond Trustee on account of the Bondholder Secured Claim
 the proceeds of any Liquidating Trust Assets on which the Bond Trustee has a Lien. All
 distributions made on account of the Bondholder Secured Claim shall be paid to the Bond Trustee,
 and the Bond Trustee shall make further distributions to the holders of the Bonds as set forth in
 the Bond Documents. In addition to the foregoing and as allowed by the Final Cash Collateral
 Order, the Bond Trustee may apply any and all funds in its possession as set forth in the Bond
 Documents free from the automatic stay imposed by section 362 of the Bankruptcy Code or any
 rights of the Debtor.

                 4.3     Other Secured Claims (Class 3). This Class consists of all Other Secured
 Claims against the Debtor. In full satisfaction of an Allowed Other Secured Claim, on the later of
 the Effective Date and the date on which the Other Secured Claim is Allowed, each Holder of an
 Allowed Other Secured Claim shall receive, at the sole and exclusive option of the Liquidating
 Trustee: (a) Cash equal to the amount of such Claim; (b) the Collateral securing such Claim; or
 (c) satisfaction of such Claim pursuant to such other terms and conditions as may be agreed upon
 by the Liquidating Trustee and the Holder of such Other Secured Claim.

                                                   17
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 92 of
                                        120



                4.4     General Unsecured Claims (Class 4). This Class consists of all General
 Unsecured Claims against the Debtor, including the Bondholder Deficiency Claim of the holders
 of Bonds. Except to the extent that a Holder of an Allowed General Unsecured Claim against the
 Debtor agrees to a different treatment of such Claim, in full and final satisfaction of each Allowed
 General Unsecured Claim against the Debtor, each Holder of an Allowed General Unsecured
 Claim against the Debtor will receive its Pro Rata share of Liquidating Trust Distributable Cash
 as soon as practicable as determined by the Liquidating Trustee.

                 4.5     Interests in the Barrington (Class 5). This Class consists of SQLC’s
 interests in the Barrington, which will be cancelled as of the Effective Date. SQLC shall not be
 entitled to a Distribution on account of its Interests in the Debtor.

 SECTION 5. CRAMDOWN.

          If all applicable requirements for confirmation of this Plan are met as set forth in section
 1129(a) of the Bankruptcy Code except subsection (8) thereof, the Debtor may request that the
 Bankruptcy Court confirm this Plan in accordance with section 1129(b) of the Bankruptcy Code
 on the bases that this Plan is fair and equitable and does not discriminate unfairly with respect to
 each Class of Claims or Interests that is Impaired under, and has not accepted or is deemed to
 reject, this Plan.

 SECTION 6. MEANS FOR IMPLEMENTATION OF THE PLAN

                6.1     Transfers to Bond Trustee.

                The Bond Trustee shall receive the following on account of the Bondholder Secured
 Claim: (i) on the Effective Date or as soon as practicable thereafter, the Net Sale Proceeds of the
 Sale and the Encumbered Excluded Assets, including the Debtor’s Cash on hand on the Effective
 Date, following funding of the Liquidating Trust Contribution; and (ii) as soon as practicable after
 the Holdback Escrow Termination Date, the Net Holdback Escrow Amount. In addition, the
 Liquidating Trustee shall pay to the Bond Trustee, on account of the Bondholder Secured Claim,
 the proceeds of any Liquidating Trust Assets transferred to the Liquidating Trust on which the
 Bond Trustee has a Lien. All distributions made on account of the Bondholder Secured Claim
 shall be paid to the Bond Trustee, and the Bond Trustee shall make further distributions to the
 holders of the Bonds as set forth in the Bond Documents.

                6.2     Liquidating Trust

                         (a)    Establishment of Liquidating Trust. On the Effective Date, the
 Liquidating Trustee shall execute the Liquidating Trust Agreement and, in his capacity as
 Liquidating Trustee, accept all Liquidating Trust Assets on behalf of the Beneficiaries thereof, and
 be authorized to obtain, seek the turnover, liquidate, and collect all of the Liquidating Trust Assets
 not in his possession. The Liquidating Trust will then be deemed created and effective without
 any further action by the Bankruptcy Court or any Person as of the Effective Date. The Liquidating
 Trust shall be established for the purposes of (i) liquidating any non-Cash Liquidating Trust
 Assets; (ii) maximizing recovery of the Liquidating Trust Assets for the benefit of the
 Beneficiaries; and (iii) distributing the proceeds of the Liquidating Trust Assets to the
 Beneficiaries in accordance with this Plan and the Liquidating Trust Agreement, with no objective
                                                  18
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 93 of
                                        120



 to continue or engage in the conduct of a trade or business, except only in the event and to the
 extent necessary for, and consistent with, the liquidating purpose of the Liquidating Trust.

                         (b)    Liquidating Trust Reserve. On the Effective Date, an amount to be
 negotiated between the Debtor and the Bond Trustee ten (10) days prior to the Confirmation
 Hearing will be funded to the Liquidating Trust that is sufficient to permit the Debtor and the
 Liquidating Trustee to satisfy all obligations under this Plan and Liquidating Trust Agreement,
 including: (i) 100% of the Allowed Accrued Professional Compensation Claims that have not been
 previously paid; (ii) 100% of the Allowed Administrative Expenses Claims that have not been
 previously paid; (iii) 100% of the Allowed Priority Claims that have not been previously paid; (iv)
 such other amounts that need to be paid pursuant to this Plan and Liquidating Trust Agreement;
 and (v) an amount the Debtor determines, with the approval of the Bond Trustee, is necessary to
 administer and operate the Liquidating Trust in accordance with this Plan and Liquidating Trust
 Agreement (the “Liquidating Trust Reserve”). The Liquidating Trust Reserve will be funded,
 first, from any Cash on hand of the Debtor on the Effective Date, and, second, from the proceeds
 of the Sale that would otherwise be paid to the Bond Trustee. To the extent not paid prior to the
 Effective Date, the Liquidating Trustee shall be authorized to pay all Allowed Professional
 Compensation Claims, Allowed Administrative Expense Claims, Allowed Priority Claims and
 such amounts necessary to administer and operate the Liquidating Trust from the Liquidating Trust
 Reserve in accordance with this Plan and the Liquidating Trust Agreement. To the extent the
 Liquidating Trust Reserve is not needed to fund the foregoing Claims and amounts, such excess
 funds shall remain subject to the Bond Trustee’s Lien and transferred to the Bond Trustee.

                        (c)    Appointment of the Liquidating Trustee. The Liquidating Trustee
 shall be appointed pursuant to the Confirmation Order and subject to removal only by the
 Bankruptcy Court upon application or motion by a Beneficiary of the Liquidating Trust, after
 notice and a hearing, and for cause shown, including (i) the willful and continued refusal by the
 Liquidating Trustee to perform his duties under this Plan and the Liquidating Trust Agreement,
 and (ii) gross negligence, gross misconduct, fraud, embezzlement or theft. The Liquidating
 Trustee will be chosen by the Debtor, after consultation with the Bond Trustee. During the term
 of the Liquidating Trust, the Liquidating Trustee shall be entitled to compensation payable from
 the Liquidating Trust Assets as set forth in the Liquidating Trust Agreement.

                        (d)     Beneficiaries of Liquidating Trust. The Holders of Allowed
 General Unsecured Claims against the Debtor that are entitled to Distributions shall be the
 Beneficiaries of the Liquidating Trust. Such Beneficiaries shall be bound by the Liquidating Trust
 Agreement. The interests of the Beneficiaries in the Liquidating Trust shall be uncertificated and
 nontransferable except upon death of the interest holder or by operation of law.

                        (e)      Vesting and Transfer of Liquidating Trust Assets to the
 Liquidating Trust. On the Effective Date, pursuant to section 1141(b) of the Bankruptcy Code,
 the Liquidating Trust Assets, including the Liquidating Trust Contribution, shall vest in the
 Liquidating Trust free and clear of all Liens, Claims and Interests, except as otherwise specifically
 provided in this Plan or in the Confirmation Order; provided, however, that the Liquidating Trustee
 may abandon or otherwise not accept any non-Cash Liquidating Trust Assets that the Liquidating
 Trustee believes, in good faith, have no value to the Liquidating Trust. Any non-Cash Liquidating
 Trust Assets that the Liquidating Trustee so abandons or otherwise does not accept shall not be

                                                  19
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 94 of
                                        120



 property of the Liquidating Trust. Notwithstanding the foregoing, all Excluded Encumbered
 Assets, including, but not limited to, the accounts receivable of the Debtor as of the Closing Date,
 whether in the possession, dominion or control of the Debtor or transferred to the Liquidating
 Trust, shall remain subject to the Bond Trustee’s Lien and be promptly distributed to the Bond
 Trustee on behalf of the holders of Bonds.

                         (f)    Retention of Professionals. The Liquidating Trustee shall have the
 right to retain the services of attorneys, accountants, and other professionals (collectively, the
 “Liquidating Trust Professionals”) that are necessary to assist the Liquidating Trustee in the
 performance of his duties pursuant to this Plan, the Liquidating Trust Agreement and the
 Confirmation Order. The reasonable fees and expenses of such professionals shall be paid by the
 Liquidating Trustee from the Liquidating Trust Reserve and, if necessary, the Liquidating Trust
 Assets upon submission of monthly statements (“Liquidating Trust Monthly Fee Statements”)
 for services rendered and costs incurred to the Liquidating Trustee and Bond Trustee for review
 and approval. The Liquidating Trustee and Bond Trustee will have thirty (30) days from receipt
 of each Liquidating Trust Monthly Fee Statement to object to the Liquidating Trust Monthly Fee
 Statement. In the event that any objection is received by the relevant Liquidating Trust
 Professional that cannot be promptly resolved by the Liquidating Trust Professional and the
 objecting party, the dispute will be submitted by the Liquidating Trustee to the Bankruptcy Court
 for adjudication. The Bankruptcy Court will retain jurisdiction to adjudicate objections to
 Liquidating Trust Monthly Fee Statements. In the event that no objection is raised to a Liquidating
 Trust Monthly Fee Statement within the thirty (30) day period, the requested amount in the
 Liquidating Trust Monthly Fee Statement will be promptly paid by the Liquidating Trustee, subject
 to any requirements under the Plan.

                         (g)     Liquidating Trust Expenses. Subject to the provisions of the
 Liquidating Trust Agreement, all costs, expenses and obligations incurred by the Liquidating
 Trustee in administering this Plan, the Liquidating Trust, or in any manner connected, incidental
 or related thereto, in effecting distributions from, as applicable, the Liquidating Trust shall be a
 charge against the Liquidating Trust Reserve and, if necessary, the Liquidating Trust Assets
 remaining from time to time in the hands of the Liquidating Trustee. Such expenses shall be paid
 in accordance with the Liquidating Trust Agreement.

                        (h)    Certain Powers and Duties of the Liquidating Trust and
 Liquidating Trustee.

                                (i)    General Powers of the Liquidating Trustee.                The
 Liquidating Trustee shall be the exclusive trustee of the Liquidating Trust and the Liquidating
 Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3). The powers, rights,
 and responsibilities of the Liquidating Trustee shall be specified in the Liquidating Trust
 Agreement and shall include the authority and responsibility to: (a) receive, manage, invest,
 supervise, and protect the Liquidating Trust Assets; (b) pay taxes or other obligations incurred by
 the Liquidating Trust; (c) retain and compensate, without further order of the Bankruptcy Court,
 the services of employees, professionals and consultants to advise and assist in the administration,
 prosecution and distribution of Liquidating Trust Assets; (d) calculate and implement
 Distributions of Liquidating Trust Assets; (e) investigate, prosecute, compromise, and settle, in
 accordance with the specific terms of the Liquidating Trust Agreement, Causes of Action vested

                                                 20
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 95 of
                                        120



 in the Liquidating Trust; (f) resolve issues involving Claims and Interests in accordance with this
 Plan; and (g) undertake all administrative functions of the Chapter 11 Case, including the payment
 of fees payable to the United States Trustee and the ultimate closing of the Chapter 11 Case. The
 Liquidating Trust is the successor to the Debtor and its Estate.

                                (ii)   Books and Records. On the Effective Date, the Liquidating
 Trust shall: (a) take possession of all books, records, and files of the Debtor and its Estate; and
 (b) provide for the retention and storage of such books, records, and files until such time as the
 Liquidating Trust determines, in accordance with the Liquidating Trust Agreement, that retention
 of same is no longer necessary or required.

                             (iii)   Investments of Cash. The Liquidating Trust may invest
 Cash (including any earnings thereon or proceeds therefrom) as permitted by section 345 of the
 Bankruptcy Code or in other prudent investments, provided, however, that such investments are
 permitted to be made by a liquidating trust within the meaning of Treasury Regulation section
 301.7701-4(d), as reflected therein, or under applicable IRS guidelines, rulings, or other
 controlling authorities.

                                (iv)   Claims Process. The Liquidating Trust shall have the right
 to object to Claims not otherwise Allowed in connection with post-Effective Date Claims
 allowance process or other order of the Bankruptcy Court. Following any such objection, the
 Liquidating Trustee may resolve any such Claims, which shall require: (i) approval only of the
 Liquidating Trustee if the resolved Claim amount and the amount of any reduction from the
 asserted amount of the Claim are each less than One Hundred Thousand Dollars ($100,000.00);
 and (ii) approval of the Liquidating Trustee and the Bankruptcy Court, upon notice and a hearing,
 if the amount asserted by the claimant or the amount of the reduction is equal to or greater than
 One Hundred Thousand Dollars ($100,000.00).

                                 (v)    Reporting. In no event later than thirty (30) days after the
 end of the first full month following the Effective Date and on a quarterly basis thereafter until all
 Cash in the Liquidating Trust has been distributed in accordance with this Plan, the Liquidating
 Trustee shall file with the Bankruptcy Court a report setting forth the amounts, recipients and dates
 of all Distributions made by the Liquidating Trustee under this Plan through each applicable
 reporting period.

                                 (vi)    Tax Reporting. The Liquidating Trustee shall file tax
 returns for the Liquidating Trust as a grantor trust pursuant to Treasury Regulation section 1.671-
 4(a) and in accordance with this Plan. The Liquidating Trust also shall annually (for tax years in
 which Distributions from the Liquidating Trust are made) send to each Beneficiary a separate
 statement setting forth the Beneficiary’s share of items of income, gain, loss, deduction or credit
 and all such holders shall report such items on their federal income tax returns; provided, however,
 that no such statement need be sent to any Class that is not expected to receive any Distribution
 from the Liquidating Trust. The Liquidating Trust’s taxable income, gain, loss, deduction or credit
 will be allocated to the Liquidating Trust’s Beneficiaries in accordance with their relative
 beneficial interests in the Liquidating Trust.



                                                  21
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 96 of
                                        120



          As soon as possible after the Effective Date, the Liquidating Trust shall make a good faith
 valuation of assets of the Liquidating Trust, and such valuation shall be used consistently by all
 parties for all federal income tax purposes. The Liquidating Trust also shall file (or cause to be
 filed) any other statements, returns, or disclosures relating to the Liquidating Trust that are required
 by any Governmental Unit for taxing purposes. The Liquidating Trust may request an expedited
 determination of taxes of the Debtor or of the Liquidating Trust under section 505(b) of the
 Bankruptcy Code for all tax returns filed for, or on behalf of, the Debtor and the Liquidating Trust
 for all taxable periods through the dissolution of the Liquidating Trust.

         The Liquidating Trust shall be responsible for filing all federal, state, and local tax returns
 for the Debtor and the Liquidating Trust. The Liquidating Trust shall comply with all withholding
 and reporting requirements imposed by any federal, state, or local taxing authority, and all
 distributions made by the Liquidating Trust shall be subject to any such withholding and reporting
 requirements; provided, however, that, if the Liquidating Trustee fails to withhold in respect of
 amounts received or distributable with respect to any Beneficiaries and the Liquidating Trustee is
 later held liable for the amount of such withholding, such Beneficiaries shall reimburse the
 Liquidating Trustee for such liability. All such amounts withheld and paid to the appropriate
 taxing authority shall be treated as amounts distributed to such Beneficiaries for all purposes of
 the Liquidating Trust Agreement. The Liquidating Trustee shall be authorized to collect such tax
 information from the Beneficiaries (including, without limitation, social security numbers or other
 tax identification numbers) as it, in its sole discretion, deems necessary to effectuate the Plan, the
 Liquidating Trust Agreement and the Confirmation Order. In order to receive distributions under
 the Plan, all Beneficiaries will need to identify themselves to the Liquidating Trustee and provide
 tax information and the specifics of their holdings, to the extent the Liquidating Trustee deems
 appropriate (including completing the appropriate Form W-8 or Form W-9, as applicable).

                               (vii) Payment of Taxes. The Liquidating Trust shall be
 responsible for payments of all Allowed tax obligations of the Debtor.

                        (i)     Preservation of Right to Conduct Investigations. The preservation
 for the Liquidating Trust of any and all rights to conduct investigations pursuant to Bankruptcy
 Rule 2004 is necessary and relevant to the liquidation and administration of the Liquidating Trust
 Assets. Accordingly, any and all rights to conduct investigations pursuant to Bankruptcy Rule
 2004 held by the Debtor prior to the Effective Date shall vest with the Liquidating Trust and shall
 continue until dissolution of the Liquidating Trust.

                         (j)     Prosecution and Resolution of Causes of Action.

                               (i)     The Liquidating Trust’s Exclusive Authority to Pursue,
 Settle, or Abandon Causes of Action. From and after the Effective Date, prosecution and
 settlement of all Causes of Action, including Avoidance Actions, transferred to the Liquidating
 Trust shall be the sole responsibility of the Liquidating Trust pursuant to the Plan and the
 Confirmation Order. From and after the Effective Date, the Liquidating Trust shall have exclusive
 rights, powers, and interests of the Debtor’s Estate to pursue, settle or abandon such Causes of
 Action as the sole representative of the Debtor’s Estate pursuant to section 1123(b)(3) of the
 Bankruptcy Code. Proceeds recovered from all Causes of Action will be deposited into the
 Liquidating Trust and will be distributed by the Liquidating Trustee to the Beneficiaries in

                                                   22
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 97 of
                                        120



 accordance with the provisions of the Plan and Liquidating Trust Agreement. All Causes of
 Action, including Avoidance Actions, that are not expressly released or waived under the Plan are
 reserved and preserved and vest in the Liquidating Trust in accordance with this Plan. No Person
 may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
 Statement to any Cause of Action against it as any indication that the Debtor or Liquidating Trustee
 will not pursue any and all available Causes of Action against such Person. The Liquidating
 Trustee expressly reserves all Causes of Action, except for any Causes of Action against any
 Person that are expressly released or waived under the Plan, and, therefore, no preclusion doctrine,
 including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
 estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon,
 after, or as a consequence of confirmation or consummation of the Plan. No claims or Causes of
 Action against the Released Parties expressly released or waived pursuant to the Plan shall be
 transferred to the Liquidating Trust, the Liquidating Trustee shall not have standing to pursue such
 claims or Causes of Action, and all such claims and Causes of Action shall be waived, released
 and discharged pursuant to the Plan.

                                (ii)   Settlement of Causes of Action. Settlement by the
 Liquidating Trust of any Cause of Action transferred to the Liquidating Trust shall require:
 (i) approval only of the Liquidating Trustee if the amount claimed by the Liquidating Trust against
 a defendant is less than One Hundred Thousand Dollars ($100,000.00); and (ii) approval of the
 Liquidating Trustee and the Bankruptcy Court, upon notice and a hearing, if the amount claimed
 by the Liquidating Trust against a defendant is unliquidated or equals to or exceeds One Hundred
 Thousand Dollars ($100,000.00).

                         (k)     Federal Income Tax Treatment of the Liquidating Trust for the
 Liquidating Trust Assets. For federal income tax purposes, it is intended that the Liquidating
 Trust be classified as a liquidating trust under section 301.7701-4 of the Treasury regulations and
 that such trust be owned by its beneficiaries. Accordingly, for federal income tax purposes, it is
 intended that the Beneficiaries be treated as if they had received a distribution from the Debtor’s
 Estate of an undivided interest in each of the Liquidating Trust Assets in satisfaction of their
 Allowed Claims (to the extent of the value of their respective share in the applicable assets) and
 then contributed such interests to the Liquidating Trust in exchange for their interests in the
 Liquidating Trust, and the Liquidating Trust’s Beneficiaries will be treated as the grantors and
 owners thereof.

                         (l)     Limitation of Liability. No recourse will ever be had, directly or
 indirectly, against the Liquidating Trustee or his or her respective employees, professionals,
 representatives, agents, successors or assigns, by legal or equitable proceedings or by virtue of any
 statute or otherwise, or any deed of trust, mortgage, pledge or note, nor upon any promise, contract,
 instrument, undertaking, obligation, covenant or agreement whatsoever executed by the
 Liquidating Trust under this Plan or by reason of the creation of any indebtedness by the
 Liquidating Trust or the Liquidating Trustee under this Plan. All such liabilities under this Plan
 will be enforceable only against, and will be satisfied only out of, the Liquidating Trust Assets.
 The Liquidating Trust and the Liquidating Trustee and their respective officers, directors,
 employees, professionals, representatives, agents, successors or assigns will not be liable for any
 act they may do, or omit to do hereunder in good faith and in the exercise of their sound judgment;
 provided, however, that this section will not apply to any gross negligence or willful misconduct

                                                  23
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 98 of
                                        120



 by the Liquidating Trust and the Liquidating Trustee or their respective officers, directors,
 employees, professionals, representatives, agents, successors or assigns.

                          (m)     Term of Liquidating Trust. The Liquidating Trustee shall be
 discharged and the Liquidating Trust shall be terminated, at such time as (i) all Disputed Claims
 have been resolved, (ii) all of the Liquidating Trust Assets have been liquidated, (iii) all duties and
 obligations of the Liquidating Trustee under the Liquidating Trust Agreement have been fulfilled,
 (iv) all Distributions required to be made by the Liquidating Trust under this Plan and the
 Liquidating Trust Agreement have been made, and (v) the Chapter 11 Case has been closed;
 provided, however, that in no event shall the Liquidating Trust be dissolved later than five (5)
 years from the Effective Date unless the Bankruptcy Court, upon motion within the six-month
 period prior to the fifth anniversary (or the end of any extension period approved by the Bankruptcy
 Court), determines that a fixed period extension not to exceed one (1) year is necessary to facilitate
 or complete the recovery and liquidation of the Liquidating Trust Assets.

                        (n)    Conflicts Between the Liquidating Trust Agreement and the Plan.
 In the event of any inconsistencies or conflict between the Liquidating Trust Agreement and this
 Plan, the terms and provisions of this Plan shall control.

                       (o)    Excess Funds. In the event there is Liquidating Trust Distributable
 Cash remaining after all required Distributions under the Plan and the Liquidating Trust
 Agreement have been made, such Cash will be turned over to the Attorney General for the State
 of Indiana in accordance with Indiana law.

 SECTION 7. DISTRIBUTIONS

                 7.1     Distribution Record Date. As of the close of business on the Distribution
 Record Date, the various transfer registers for each of the Classes of Claims or Interests as
 maintained by the Debtor or its agents shall be deemed closed, and there shall be no further changes
 in the record Holders of any of the Claims or Interests. The Debtor or the Liquidating Trustee
 shall have no obligation to recognize any ownership transfer of the Claims or Interests occurring
 after the Distribution Record Date. The Debtor, the Liquidating Trustee, or any party responsible
 for making Distributions shall be entitled to recognize and deal for all purposes under the Plan
 only with those record Holders stated on the transfer ledgers as of the close of business on the
 Distribution Record Date, to the extent applicable.

                7.2    Date of Distributions. Except as otherwise provided in this Plan, on the
 Effective Date or as soon as reasonably practicable thereafter (or if a Claim is not an Allowed
 Claim on the Effective Date, on the date that such a Claim becomes an Allowed Claim or as soon
 as reasonably practicable thereafter), each Holder of an Allowed Claim against the Debtor shall
 receive the full amount of the Distributions that the Plan provides for Allowed Claims in the
 applicable Class and in the manner provided therein. Distributions made after the Effective Date
 to Holders of Allowed Claims shall be deemed to have been made on the Effective Date and,
 except as otherwise provided in the Plan, no interest shall be payable by the Debtor or the
 Liquidating Trustee with respect to such Claims or any Distribution related thereto. In the event
 that any payment or act under the Plan is required to be made or performed on a date that is not a
 Business Day, then the making of such payment or the performance of such act may be completed

                                                   24
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 99 of
                                        120



 on the next succeeding Business Day, but shall be deemed to have been completed as of the
 required date. If there are Disputed Claims, Distributions on account of any such Disputed Claims
 shall be made pursuant to the provisions set forth in the Plan. Except as otherwise provided in the
 Plan, Holders of Claims shall not be entitled to interest, dividends or accruals on Distributions
 provided for thereunder, regardless of whether such Distributions are delivered on or at any time
 after the Effective Date.

                7.3     Disbursing Agent. Except as otherwise provided in this Plan, all
 Distributions under this Plan shall be made by the Liquidating Trustee as Disbursing Agent or such
 other Person designated by the Liquidating Trustee as a Disbursing Agent on the Effective Date.

               7.4     Rights and Powers of Disbursing Agent. The Disbursing Agent shall be
 empowered to: (a) effect all actions and execute all agreements, instruments and other documents
 necessary to perform its duties under this Plan; (b) make all Distributions contemplated hereby;
 (c) employ professionals to represent it with respect to its responsibilities, subject to the review
 and approval of the Bond Trustee; and (d) exercise such other powers as may be vested in the
 Disbursing Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
 Disbursing Agent to be necessary and proper to implement the provisions of this Plan.

                 7.5    Delivery of Distributions in General. Except as otherwise provided in this
 Plan, distributions to Holders of Allowed Claims shall be made to Holders of record as of the
 Distribution Record Date by the Disbursing Agent. Distributions to Holders of Allowed Claims
 will be made at the address of each such Holder as set forth in the Debtor’s books and records.
 Distributions under this Plan on account of such Allowed Claims shall not be subject to levy,
 garnishment, attachment or like legal process, so that each Holder of an Allowed Claim shall have
 and receive the benefit of the distributions in the manner set forth in this Plan. None of the Debtor,
 the Liquidating Trustee, and the applicable Disbursing Agent shall incur any liability whatsoever
 on account of any distributions under this Plan except for gross negligence, willful misconduct or
 fraud. Any distributions on account of the Bond Claims shall be made to the Bond Trustee, and
 the Bond Trustee shall make such further distributions to the holders of the Bonds as set forth in
 the Bond Documents.

                7.6     Payments and Distributions on Disputed Claims. Distributions made after
 the Effective Date to Holders of Disputed Claims that are not Allowed Claims as of the Effective
 Date but which later become Allowed Claims shall be deemed to have been made on the Effective
 Date. Notwithstanding any provision otherwise in this Plan and except as may be agreed to by the
 Debtor or the Liquidating Trustee, on the one hand, and the Holder of a Disputed Claim, on the
 other hand, no partial payments and no partial Distributions shall be made with respect to any
 Disputed Claim until all Disputed Claims held by the Holder of such Disputed Claim have become
 Allowed Claims or have otherwise been resolved by settlement or Final Order.

                 7.7   Manner of Payment. Any Distributions to be made by or on behalf of the
 Debtor or the Liquidating Trustee, as applicable, pursuant to this Plan shall be made by checks
 drawn on accounts maintained by the Debtor or the Liquidating Trustee, respectively, or by wire
 transfer if circumstances justify, at the option of the Debtor or the Liquidating Trustee, as
 applicable; provided, however, any payments made to the Bond Trustee shall be made by wire
 transfer.

                                                  25
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 100 of
                                        120



                7.8     Undeliverable Distributions and Unclaimed Property. In the event that
 any Distribution to any Holder is returned as undeliverable, no Distribution to such Holder shall
 be made unless and until the Disbursing Agent has determined the then current address of such
 Holder, at which time such Distribution shall be made as soon as practicable after such Distribution
 has become deliverable; provided, however, that such Distributions shall be deemed unclaimed
 property under section 347(b) of the Bankruptcy Code and forfeited at the expiration of six months
 from the date of the Distribution. After such date, all “unclaimed property” or interests in property
 shall revert to the Liquidating Trust (notwithstanding any applicable federal or state escheat,
 abandoned or unclaimed property laws to the contrary), and the Claim of any Holder to such
 property shall be discharged and forever barred.

                 7.9     Withholding and Reporting Requirements. In connection with this Plan
 and all instruments issued in connection therewith, the Disbursing Agent shall comply with all
 applicable withholding and reporting requirements imposed by any federal, state or local taxing
 authority, and all Distributions under this Plan shall be subject to any such withholding or reporting
 requirements.

                 7.10 Surrender Instruments. Pursuant to section 1143 of the Bankruptcy Code,
 as a condition precedent to receiving any Distribution under the Plan, except with respect to the
 Bonds, each holder of a certificated instrument or note must surrender such instrument or note held
 by it to the Disbursing Agent or its designee. Any such holder of such instrument or note that fails
 to (i) surrender the instrument or note or (ii) execute and deliver an affidavit of loss and/or
 indemnity reasonably satisfactory to the Disbursing Agent, as applicable, before the fifth
 anniversary of the Confirmation Date shall be deemed to have forfeited all rights and claims and
 may not participate in any Distribution hereunder. Any Distribution so forfeited shall become
 property of the Liquidating Trust.

                7.11 Setoffs. Except for the payments to be made to the Bond Trustee, the
 Debtor and the Liquidating Trustee may, but shall not be required to, set off against any Claim (for
 purposes of determining the Allowed amount of such Claim on which a Distribution shall be
 made), any claims of any nature whatsoever that the Debtor and the Liquidating Trustee may have
 against the Holder of such Claim, but neither the failure to do so nor the allowance of any Claim
 hereunder shall constitute a waiver or release by the Debtor and the Liquidating Trustee of any
 such claim the Debtor and the Liquidating Trustee may have against the Holder of such Claim.

                 7.12 Insurance Claims. Except for the payments to be made to the Bond
 Trustee, no Distributions under this Plan shall be made on account of Allowed Claims until the
 Holder of such Allowed Claim has exhausted all remedies with respect to the Debtor’s Insurance
 Policies. To the extent that the Debtor’s insurers agree to satisfy in full a Claim, then immediately
 upon such insurers’ agreement, such Claim may be expunged without a Claims objection having
 to be filed and without any further notice to or action, order or approval of the Bankruptcy Court.

                 7.13 Applicability of Insurance Policies. Except as otherwise provided in this
 Plan, Distributions to Holders of Allowed Claims shall be made in accordance with the provisions
 of any applicable Insurance Policy. Nothing contained in this Plan shall constitute or be deemed
 a waiver of any Cause of Action that the Debtor, Liquidating Trustee or any Person may hold
 against any insurers under any of the Debtor’s Insurance Policies, nor shall anything contained in

                                                  26
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 101 of
                                        120



 the Disclosure Statement or herein constitute or be deemed a waiver by such insurers of any
 defenses, including coverage defenses, held by such insurers.

                7.14 No Postpetition Interest. Unless otherwise specifically provided for herein
 or in the Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall
 not accrue or be paid on any Claims or Interests, and no Holder of a Claim or Interest shall be
 entitled to interest accruing on or after the Petition Date on such Claim or Interest.
 Notwithstanding the foregoing, nothing in this Plan shall prohibit holders of the Bonds from
 allocating payments received from the Bond Trustee or the Debtor to principal or interest on the
 Bonds, in their sole discretion in accordance with applicable law.

                  7.15 Distributions Free and Clear. Except as may be otherwise provided herein,
 all Distributions under this Plan shall be free and clear of any Liens, Claims, encumbrances, and
 other interests.

                 7.16 Fractional Dollars; De Minimis Distributions. Notwithstanding any other
 provision of this Plan, Cash payments of fractions of dollars shall not be made. Whenever any
 Distribution to a Holder of a Claim would otherwise call for Distribution of Cash in a fractional
 dollar amount, the actual Distribution of such Cash shall be rounded to the nearest whole dollar
 (up or down), with half dollars (or less) being rounded down. Neither the Debtor nor the
 Liquidating Trustee shall be required to make any Cash payment of less than ten dollars ($10.00)
 with respect to any Claim or Interest unless a request therefor is made in writing to the Debtor or
 the Liquidating Trustee, as applicable; provided, however, that neither the Debtor nor the
 Liquidating Trustee shall have any obligation to make any Distribution, whether final or not, unless
 and until the total amount of such Distribution to a specific Holder of an Allowed Claim or Interest
 is equal to or greater than ten dollars ($10.00).

 SECTION 8. PROCEDURES FOR DISPUTED CLAIMS

       The provisions of this section 8 shall not be applicable to the Bond Claims which are
 Allowed Claims.

                 8.1    Allowance of Claims and Interests. Except as expressly provided herein,
 or in any order entered in the Chapter 11 Case prior to the Effective Date, including the
 Confirmation Order, no Claim or Interest shall be deemed Allowed unless and until such Claim or
 Interest is deemed Allowed under this Plan or the Bankruptcy Code or Allowed by the Bankruptcy
 Court by entry of a Final Order allowing such Claim or Interest. On and following the Effective
 Date, the Liquidating Trust shall be vested with any and all rights and defenses the Debtor had
 with respect to any Claim or Interest immediately prior to the Effective Date.

                  8.2      Objections to Claims. The Debtor (before the Effective Date) or the
 Liquidating Trustee (on or after the Effective Date), as applicable, shall have the exclusive
 authority to file, settle, compromise, withdraw or litigate to judgment any objections to Claims as
 permitted under this Plan. Any objections to Claims shall be filed and served on or before the later
 of (i) one hundred eighty (180) days after the Effective Date or (ii) such date as may be fixed by
 the Bankruptcy Court. From and after the Effective Date, the Liquidating Trustee may settle or
 compromise any Disputed Claim without approval of the Bankruptcy Court. The Debtor and the

                                                 27
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 102 of
                                        120



 Liquidating Trustee reserve all rights to resolve any Disputed Claim outside the Bankruptcy Court
 under applicable governing law.

                 8.3      Estimation of Claims. The Debtor (before the Effective Date) or the
 Liquidating Trustee (on or after the Effective Date) may, at any time, and from time to time, request
 that the Bankruptcy Court estimate any Contingent Claim or Disputed Claim pursuant to section
 502(c) of the Bankruptcy Code for any reason, regardless of whether an objection was previously
 filed with the Bankruptcy Court with respect to such Claim, or whether the Bankruptcy Court has
 ruled on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate any
 Claim at any time during litigation concerning any objection to any Claim, including, without
 limitation, during the pendency of any appeal relating to such objection. In the event that the
 Bankruptcy Court estimates any Contingent Claim or Disputed Claim, the amount so estimated
 shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim,
 as determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation
 on the amount of such Claim, the Debtor or the Liquidating Trustee may pursue supplementary
 proceedings to object to the allowance of such Claim; provided, however, the Liquidating Trustee
 may elect not to pursue such supplementary proceedings, instead electing to treat such maximum
 amount as the Allowed amount of such Claim.

                  8.4    No Distribution Pending Allowance. Notwithstanding any other provision
 of this Plan, if any portion of a Claim is Disputed, no payment or distribution provided hereunder
 shall be made on account of such Claim unless and until such Disputed Claim becomes an Allowed
 Claim.

                 8.5    Distributions after Allowance. At such time as a Contingent Claim or a
 Disputed Claim becomes an Allowed Claim, a Distribution shall be made to the Holder of such
 Allowed Claim in accordance with the provisions of this Plan as soon as practicable after the date
 that the order or judgment of the Bankruptcy Court allowing any Contingent Claim or Disputed
 Claim becomes a Final Order. To the extent that all or a portion of a Contingent Claim or a
 Disputed Claim is disallowed, the Holder of such Claim shall not receive any Distribution on
 account of the portion of such Claim that is disallowed.

                 8.6     Preservations of Rights to Settle Claims. In accordance with section
 1123(b) of the Bankruptcy Code, the Liquidating Trustee shall have the discretion to retain and
 enforce, sue on, settle, or compromise all claims, rights, causes of action, suits, and proceedings,
 whether in law or in equity, whether known or unknown, that the Debtor or its Estate may hold
 against any person or entity without the approval of the Bankruptcy Court, subject to the terms of
 this Plan, the Confirmation Order, the Liquidating Trust Agreement, and any contract, instrument,
 release, indenture, or other agreement entered into in connection herewith. The Liquidating
 Trustee may pursue such retained claims, rights, or causes of action, suits, or proceedings, as
 appropriate, in accordance with the best interests of the Liquidating Trust and its Beneficiaries.

                8.7     Disallowed Claims. All Claims held by persons or entities against whom
 or which the Debtor or Liquidating Trustee has commenced a proceeding asserting a cause of
 action under sections 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Bankruptcy Code shall
 be deemed Disallowed Claims pursuant to section 502(d) of the Bankruptcy Code and Holders of
 such Claims shall not be entitled to vote to accept or reject the Plan. Disallowed Claims pursuant

                                                  28
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 103 of
                                        120



 to this Section shall continue to be Disallowed Claims for all purposes until the avoidance action
 against such party has been settled or resolved by Final Order and any sums due to the Debtor or
 Liquidating Trustee from such party have been paid.

 SECTION 9. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                 9.1     Assumption and Rejection of Executory Contracts and Unexpired Leases.
 Except as otherwise provided in this Plan, or in any contract, instrument, release, indenture or other
 agreement or document entered into in connection with this Plan, including the Stalking Horse
 APA, each of the Executory Contracts and Unexpired Leases of the Debtor shall be deemed
 rejected as of the Effective Date, unless such Executory Contract or Unexpired Lease: (1) was
 assumed or rejected previously by the Debtor; (2) expired or terminated pursuant to its own terms
 before the Effective Date; (3) is the subject of a motion to assume or reject filed on or before the
 Effective Date; or (4) is identified as an Executory Contract or Unexpired Lease to be assumed in
 connection with the Sale.

               9.2    Inclusiveness. Unless otherwise specified, each Executory Contract and
 Unexpired Lease assumed or rejected by the Debtor shall include any and all modifications,
 amendments, supplements, restatements or other agreements made directly or indirectly by any
 agreement, instrument or other document that in any manner affects such Executory Contract or
 Unexpired Lease.

                 9.3     Rejection Claims. Except as otherwise provided in orders entered by the
 Bankruptcy Court, all Proofs of Claim with respect to Claims arising from the rejection of
 Executory Contracts or Unexpired Leases, if any, must be filed with the Bankruptcy Court and
 served on counsel to the Debtor or the Liquidating Trustee on or before the date that is thirty (30)
 days after the date of entry of an order of the Bankruptcy Court (including the Confirmation Order)
 approving such rejection; provided, that any such Claims arising from the rejection of an
 Unexpired Lease shall be subject to the cap on rejection damages imposed by section 502(b)(6) of
 the Bankruptcy Code. Any Claims arising from the rejection of an Executory Contract or
 Unexpired Lease not filed with the Bankruptcy Court within such time will be automatically
 disallowed, forever barred from assertion and shall not be enforceable against the Debtor or the
 Liquidating Trustee, the Debtor’s Estate or their property without the need for any objection by
 the Debtor or the Liquidating Trustee or further notice to, or action, order or approval of the
 Bankruptcy Court. All Allowed Claims arising from the rejection of the Debtor’s Executory
 Contracts or Unexpired Leases shall be classified as General Unsecured Claims against the Debtor
 and shall be treated in accordance with this Plan.

                 9.4     Cure of Defaults. Any monetary amounts by which any Executory
 Contract or Unexpired Lease to be assumed under this Plan or otherwise is in default shall be
 satisfied, under section 365(b)(1) of the Bankruptcy Code, by Cure. If there is a dispute regarding
 (i) the nature or amount of any Cure, or (ii) any other matter pertaining to assumption, Cure shall
 occur following the entry of a Final Order of the Bankruptcy Court resolving the dispute and
 approving the assumption.

              9.5    Full Release and Satisfaction. Assumption of any Executory Contract or
 Unexpired Lease pursuant to this Plan or otherwise shall result in the full release and satisfaction

                                                  29
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23        Page 104 of
                                        120



 of any Claims or defaults, whether monetary or nonmonetary, including defaults of provisions
 restricting the change in control or ownership interest composition or other bankruptcy related
 defaults, arising under any assumed Executory Contract or Unexpired Lease at any time before the
 effective date of the assumption.

                9.6     Reservation of Rights. Nothing contained in this Plan or the Plan
 Supplement shall constitute an admission by the Debtor or the Liquidating Trustee that any such
 contract or lease is in fact an Executory Contract or Unexpired Lease or that the Debtor or the
 Liquidating Trustee have any liability thereunder.

 SECTION 10. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
 EFFECTIVE DATE

               10.1 Conditions Precedent to Confirmation. Confirmation of this Plan shall not
 occur, and the Confirmation Order shall not be entered, until each of the following conditions
 precedent have been satisfied or waived pursuant to the provisions of this Plan:

                        (a)     The Bankruptcy Court shall have entered an order, which shall not
 be subject to any stay or subject to an unresolved request for revocation under section 1144 of the
 Bankruptcy Code, in form and substance acceptable to the Debtor, approving the Disclosure
 Statement with respect to this Plan and the solicitation of votes thereon as being in compliance
 with section 1125 of the Bankruptcy Code and applicable non-bankruptcy law;

                        (b)    The Bankruptcy Court shall have entered one or more orders, in
 form and substance acceptable to the Debtor and the Bond Trustee, (i) authorizing the Sale to the
 Stalking Horse pursuant to section 363 of the Bankruptcy Code and (ii) authorizing the assumption
 and assignment of those Executory Contracts and Unexpired Leases identified to be assumed and
 assigned in the Stalking Horse APA;

                         (c)      The proposed Confirmation Order shall be in form and substance
 satisfactory in all respects to the Debtor and the Bond Trustee; and

                      (d)     The Plan and the Plan Supplement, including any schedules,
 documents, supplements and exhibits thereto shall be, in form and substance, acceptable to the
 Debtor and the Bond Trustee.

                10.2 Conditions Precedent to the Effective Date. The Effective Date shall not
 occur until each of the following conditions precedent have been satisfied or waived pursuant to
 the provisions of this Plan:

                         (a)    The Bankruptcy Court shall have entered the Confirmation Order,
 in form and substance acceptable to the Debtor and the Bond Trustee, and such Confirmation Order
 shall not be subject to any stay or an unresolved request for revocation under section 1144 of the
 Bankruptcy Code;

                       (b)     The Debtor shall have closed on the Sale; and



                                                 30
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 105 of
                                        120



                       (c)    All actions, documents, certificates, and agreements necessary to
 implement this Plan, including, without limitation, the Liquidating Trust Agreement, shall have
 been effected or executed and delivered to the required parties and, to the extent required, filed
 with the applicable governmental units in accordance with applicable laws.

                  10.3 Waiver of Conditions. The conditions to confirmation and consummation
 of this Plan set forth herein may be waived at any time by the Debtor, with the consent of the Bond
 Trustee, without notice to any other parties in interest or the Bankruptcy Court and without a
 hearing; provided, however, that the Debtor may not waive the conditions set forth in sections
 10.1(b), 10.2(a) and 10.2(b) herein or the entry of the order approving the Disclosure Statement
 and the Confirmation Order.

                 10.4 Effect of Failure of Conditions. If consummation of this Plan does not
 occur, this Plan shall be null and void in all respects and nothing contained in this Plan or the
 Disclosure Statement shall: (1) constitute a waiver or release of any claims by or Claims against
 the Debtor; (2) prejudice in any manner the rights of the Debtor, any Holders of Claims or Interests
 or any other Person; or (3) constitute an admission, acknowledgment, offer or undertaking by the
 Debtor, any Holders of Claims or Interests or any other Person in any respect.

 SECTION 11. EFFECT OF CONFIRMATION

                11.1 Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e),
 6004(h) or 7062 or any other Bankruptcy Rule, upon the occurrence of the Effective Date, the
 terms of this Plan and the Liquidating Trust Agreement shall be immediately effective and
 enforceable and deemed binding upon the Debtor, the Liquidating Trustee, the Liquating Trust and
 any and all Holders of Claims or Interests (irrespective of whether such Claims or Interests are
 deemed to have accepted this Plan), all Persons that are parties to or are subject to the settlements,
 compromises, releases, discharges and injunctions described in this Plan, each Person acquiring
 property under this Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired
 Leases with the Debtor.

                 11.2 Compromise and Settlement of Claims, Interests and Controversies.
 Pursuant to sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019 and in
 consideration for the Distributions and other benefits provided pursuant to this Plan, the provisions
 of this Plan shall constitute a good faith compromise of all Claims, Interests and controversies
 relating to the contractual, legal and subordination rights that a Holder of a Claim or Interest may
 have with respect to any Allowed Claim or Interest, or any Distribution to be made on account of
 such Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the
 Bankruptcy Court’s approval of the compromise or settlement of all such Claims, Interests and
 controversies, as well as a finding by the Bankruptcy Court that such compromise or settlement is
 in the best interests of the Debtor, its Estate and Holders of Claims and Interests and is fair,
 equitable and reasonable.

                11.3 Releases by the Debtor. Pursuant to section 1123(b) of the Bankruptcy
 Code and except as otherwise specifically provided in this Plan or the Plan Supplement, for good
 and valuable consideration, including the service of the Released Parties to facilitate the
 expeditious liquidation of the Debtor and the consummation of the transactions contemplated by

                                                  31
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 106 of
                                        120



 the Plan, on and after the Effective Date, the Released Parties are deemed released and discharged
 by the Debtor and its Estate from any and all claims, obligations, rights, suits, damages, Causes of
 Action, remedies and liabilities whatsoever, including any derivative claims asserted or assertable
 on behalf of the Debtor, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity or otherwise, that the Debtor or its Estate would have been legally
 entitled to assert in its own right (whether individually or collectively) or on behalf of the Holder
 of any Claim or Interest or other Person, based on or relating to, or in any manner arising from, in
 whole or in part, the Debtor, the Chapter 11 Case, the Sale or the transactions or events giving
 rise to any Claim or Interest that is treated in the Plan, the business or contractual arrangements
 between the Debtor and any Released Party, the restructuring of Claims and Interests before or
 during the Chapter 11 Case, the negotiation, formulation or preparation of the Plan, the Disclosure
 Statement, any Plan Supplement or related agreements, instruments or other documents
 (collectively, the “Debtor Released Claims”), other than Debtor Released Claims against a
 Released Party arising out of the gross negligence, willful misconduct, intentional fraud, or
 criminal liability of any such person or entity.

            11.4 Releases by Holders of Claims. ON THE EFFECTIVE DATE,
 EXCEPT AS OTHERWISE PROVIDED HEREIN AND EXCEPT FOR THE RIGHT TO
 ENFORCE THIS PLAN, ALL PERSONS WHO (I) VOTED TO ACCEPT THIS PLAN OR
 WHO ARE PRESUMED OR DEEMED TO HAVE VOTED TO ACCEPT THIS PLAN
 UNDER SECTION 1126(f) OF THE BANKRUPTCY CODE; OR (II) ARE ENTITLED TO
 VOTE TO ACCEPT OR REJECT THIS PLAN AND WHO VOTE TO REJECT THIS
 PLAN OR ABSTAIN FROM VOTING AND DO NOT MARK THEIR BALLOTS AS
 OPTING OUT OF THE RELEASES GRANTED UNDER THIS SECTION, SHALL, TO
 THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO
 FOREVER RELEASE, WAIVE AND DISCHARGE THE RELEASED PARTIES OF AND
 FROM ALL LIENS, CLAIMS, CAUSES OF ACTION, LIABILITIES, ENCUMBRANCES,
 SECURITY INTERESTS, INTERESTS OR CHARGES OF ANY NATURE OR
 DESCRIPTION WHATSOEVER RELATING TO THE DEBTOR, THE CHAPTER 11
 CASE OR AFFECTING PROPERTY OF THE ESTATE, WHETHER KNOWN OR
 UNKNOWN, SUSPECTED OR UNSUSPECTED, SCHEDULED OR UNSCHEDULED,
 CONTINGENT OR NOT CONTINGENT, UNLIQUIDATED OR FIXED, ADMITTED OR
 DISPUTED, MATURED OR UNMATURED, SENIOR OR SUBORDINATED,
 WHETHER ASSERTABLE DIRECTLY OR DERIVATIVELY BY, THROUGH, OR
 RELATED TO ANY OF THE RELEASED PARTIES AND THEIR SUCCESSORS AND
 ASSIGNS WHETHER AT LAW, IN EQUITY OR OTHERWISE, BASED UPON ANY
 CONDITION, EVENT, ACT, OMISSION OCCURRENCE, TRANSACTION OR OTHER
 ACTIVITY, INACTIVITY, INSTRUMENT OR OTHER AGREEMENT OF ANY KIND
 OR NATURE OCCURRING, ARISING OR EXISTING PRIOR TO THE EFFECTIVE
 DATE IN ANY WAY RELATING TO OR ARISING OUT OF, IN WHOLE OR IN PART,
 THE DEBTOR, THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF
 THIS PLAN, THE NEGOTIATION AND CONSUMMATION OF THE SALE, THE
 CONSUMMATION OF THIS PLAN OR THE ADMINISTRATION OF THIS PLAN,
 INCLUDING WITHOUT LIMITATION, THE NEGOTIATION AND SOLICITATION
 OF THIS PLAN, ALL REGARDLESS OF WHETHER (A) A PROOF OF CLAIM OR
 EQUITY INTEREST HAS BEEN FILED OR IS DEEMED TO HAVE BEEN FILED, (B)
 SUCH CLAIM OR EQUITY INTEREST IS ALLOWED OR (C) THE HOLDER OF SUCH
                                                   32
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 107 of
                                        120



 CLAIM OR EQUITY INTEREST HAS VOTED TO ACCEPT OR REJECT THIS PLAN,
 EXCEPT FOR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. FOR THE
 AVOIDANCE OF DOUBT, NOTHING CONTAINED HEREIN SHALL IMPACT THE
 RIGHT OF ANY HOLDER OF AN ALLOWED CLAIM TO RECEIVE A DISTRIBUTION
 ON ACCOUNT OF ITS ALLOWED CLAIM IN ACCORDANCE WITH SECTION 4 OF
 THIS PLAN. THE RELEASES SET FORTH IN THIS PLAN, INCLUDING BUT NOT
 LIMITED TO IN THIS SECTION 11.4, SHALL NOT RELEASE ANY CLAIMS OR
 CAUSES OF ACTION AGAINST SENIORITY, INC. OR SQLC WITH RESPECT TO
 ACTIONS OR CONDUCT RELATED TO FACILITIES OTHER THAN THE DEBTOR.

                 11.5 Exculpation. None of the Exculpated Parties shall have or incur any
 liability to any Holder of a Claim or Interest, or other party in interest, or any of their respective
 members, officers, directors, employees, advisors, professionals, attorneys or agents or any of their
 successors and assigns, with respect to any Exculpated Claim, including, without limitation, any
 act or omission in connection with, related to, or arising out of, in whole or in part, the Chapter 11
 Case, except for their willful misconduct or gross negligence as determined by a Final Order of a
 court of competent jurisdiction, and, in all respects, the Exculpated Parties shall be entitled to rely
 upon the advice of counsel with respect to their duties and responsibilities under this Plan.

          11.6 Injunction. FROM AND AFTER THE EFFECTIVE DATE, ALL
 PERSONS WHO HAVE HELD, HOLD OR MAY HOLD CLAIMS AGAINST OR
 INTEREST IN THE DEBTOR ARE PERMANENTLY ENJOINED FROM
 COMMENCING OR CONTINUING IN ANY MANNER, ANY CAUSE OF ACTION
 RELEASED OR TO BE RELEASED PURSUANT TO THIS PLAN OR THE
 CONFIRMATION ORDER.

           FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE
 RELEASES AND EXCULPATION GRANTED IN THIS PLAN, THE RELEASING
 PARTIES SHALL BE PERMANENTLY ENJOINED FROM COMMENCING OR
 CONTINUING IN ANY MANNER AGAINST THE RELEASED PARTIES AND THE
 EXCULPATED PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE
 MAY BE, ANY SUIT, ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR
 RESPECTING ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT,
 CAUSE OF ACTION, INTEREST OR REMEDY RELEASED OR TO BE RELEASED
 PURSUANT TO THIS PLAN.

           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN, THE
 PLAN SUPPLEMENT OR RELATED DOCUMENTS, OR FOR OBLIGATIONS
 PURSUANT TO THIS PLAN, ALL PERSONS WHO HAVE HELD, HOLD OR MAY
 HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED, DISCHARGED, OR
 ARE SUBJECT TO EXCULPATION, ARE PERMANENTLY ENJOINED, FROM AND
 AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING
 ACTIONS: (A) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
 OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION
 WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (B)
 ENFORCING, ATTACHING, COLLECTING OR RECOVERING BY ANY MANNER
 OR MEANS ANY JUDGMENT, AWARD, DECREE OR ORDER AGAINST SUCH

                                                   33
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 108 of
                                        120



 PERSONS ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
 ANY SUCH CLAIMS OR INTERESTS; (C) CREATING, PERFECTING OR
 ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST SUCH PERSONS OR
 THE PROPERTY OR ESTATES OF SUCH PERSONS ON ACCOUNT OF OR IN
 CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
 AND (D) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR
 OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH
 OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED, SETTLED
 OR DISCHARGED PURSUANT TO THIS PLAN.

             THE RIGHTS AFFORDED IN THIS PLAN AND THE TREATMENT OF
 ALL CLAIMS AND INTERESTS THEREUNDER SHALL BE IN EXCHANGE FOR AND
 IN COMPLETE SATISFACTION OF ALL CLAIMS AND INTERESTS OF ANY
 NATURE WHATSOEVER, INCLUDING ANY INTEREST ACCRUED ON CLAIMS
 FROM AND AFTER THE PETITION DATE, AGAINST THE DEBTOR OR ANY OF ITS
 ASSETS, PROPERTY OR ESTATE. ON THE EFFECTIVE DATE, ALL SUCH CLAIMS
 AGAINST THE DEBTOR SHALL BE FULLY RELEASED, AND THE INTERESTS
 SHALL BE CANCELLED (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
 THIS PLAN).

           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS PLAN
 OR IN OBLIGATIONS PURSUANT THERETO FROM AND AFTER THE EFFECTIVE
 DATE, ALL CLAIMS AGAINST THE DEBTOR SHALL BE FULLY RELEASED, AND
 ALL INTERESTS SHALL BE CANCELLED, AND THE DEBTOR’S LIABILITY WITH
 RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING ANY
 LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(g) OF THE
 BANKRUPTCY CODE.

           ALL PERSONS SHALL BE PRECLUDED FROM ASSERTING AGAINST
 THE DEBTOR, THE DEBTOR’S ESTATE, ITS RESPECTIVE SUCCESSORS AND
 ASSIGNS, AND ITS ASSETS AND PROPERTIES, ANY OTHER CLAIMS OR
 INTERESTS BASED UPON ANY DOCUMENTS, INSTRUMENTS OR ANY ACT OR
 OMISSION, TRANSACTION OR OTHER ACTIVITY OF ANY KIND OR NATURE
 THAT OCCURRED BEFORE THE EFFECTIVE DATE.

                11.7 Term of Injunctions or Stays. Unless otherwise provided in this Plan or
 Confirmation Order, all injunctions or stays provided for under this Plan and ordered in the
 Confirmation Order or pursuant to sections 105 or 362 of the Bankruptcy Code arising under or
 entered during the Chapter 11 Case, or otherwise, and in existence on the Confirmation Date, shall
 remain in full force and effect until the later of the Effective Date and the date indicated in the
 order providing for such injunction or stay and to the extent consistent with the terms and
 provisions of this Plan or the Confirmation Order, as applicable.

                  11.8 Injunction Against Interference with Plan. Upon the Bankruptcy Court’s
 entry of the Confirmation Order, all Holders of Claims and Interests, the Debtor, and other parties
 in interest, along with their respective present or former employees, agents, officers, directors, or
 principals, shall be enjoined from taking any actions to interfere with the Debtor’s, the Liquidating

                                                  34
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 109 of
                                        120



 Trust’s, the Liquidating Trustee’s, and their respective affiliates’, employees’, advisors’, officers’
 and directors’, and agents’ implementation or consummation of this Plan.

                 11.9 Release of Liens. Except as otherwise provided in this Plan, or in any
 contract, instrument, release or other agreement or document created pursuant to this Plan, on the
 Effective Date and concurrently with, and conditioned upon, the applicable Distributions made
 pursuant to this Plan and, in the case of a Secured Claim, satisfaction in full of the portion of the
 Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens,
 pledges or other security interests against any property of the Estate shall be fully released. Except
 as otherwise provided in this Plan, all mortgages, deeds of trust, Liens, pledges or other security
 interests against any property of the Debtor’s Estate shall be fully released on the Effective Date
 without any further action of any party, including, but not limited to, further order of the
 Bankruptcy Court or filing updated schedules or statements typically filed pursuant to the Uniform
 Commercial Code. The liens of the Secured Lenders on their respective Encumbered Excluded
 Assets shall not be released or discharged until such assets are distributed to the applicable Secured
 Lender in accordance with this Plan.

                  11.10 Effectuating Documents and Further Transactions. Upon entry of the
 Confirmation Order, the appropriate officers of the Debtor and the Liquidating Trustee shall be
 authorized to execute, deliver, file, or record such contracts, instruments, releases, consents,
 certificates, resolutions, programs, and other agreements and/or documents, and take such acts and
 actions as may be reasonably necessary or appropriate to effectuate, implement, consummate,
 and/or further evidence the terms and conditions of this Plan and any transactions described in or
 contemplated by this Plan. The Debtor or Liquidating Trustee, as applicable, may, and all Holders
 of Allowed Claims or Interests receiving Distributions pursuant to this Plan, at the request or
 direction of the Debtor or Liquidating Trustee, as applicable, shall, from time to time, prepare,
 execute, and deliver any agreements or documents, and take any other actions as may be necessary
 or advisable to effectuate the provisions and intent of this Plan.

                 11.11 Corporate Action. Upon the Effective Date, all actions contemplated by
 this Plan shall be deemed authorized and approved in all respects (whether to occur before, on or
 after the Effective Date). All matters provided for in this Plan involving the corporate structure of
 the Debtor, and any corporate action required by the Debtor in connection with this Plan shall be
 deemed to have occurred and shall be in effect, without any requirement of further action by the
 directors or officers of the Debtor.

                11.12 Cancellation of Documents. On the Effective Date, except to the extent
 otherwise provided in this Plan, any and all notes, instruments, debentures, certificates and other
 documents evidencing Claims and Interests in the Debtor including, without limitation, the Bond
 Documents shall be deemed inoperative and unenforceable against the Debtor and the Debtor shall
 have no continuing obligations thereunder; provided, however, the Bonds and the Bond
 Documents shall be deemed to continue in effect solely to the extent they relate to and are
 necessary to: (i) allow applicable distributions pursuant to this Plan and Bond Documents, (ii)
 permit the Bond Trustee to be compensated for fees and reimbursed for expenses, including
 expenses of its professionals and enforce its indemnity and other rights and protections with
 respect to and pursuant to the Bond Documents, (iii) permit the Bond Trustee to set one or more
 record dates and distribution dates with respect to the distribution of funds to beneficial holders of

                                                  35
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 110 of
                                        120



 the Bonds, (iv) permit the Bond Trustee to appear in the Bankruptcy Case with respect to matters
 relevant to the holders of the Bonds and to enforce their rights under this Plan, (v) otherwise
 continue to govern relationships of the Bond Trustee and holders of the Bonds, and (vi) permit the
 Bond Trustee to perform any functions that are necessary in connection with the foregoing clauses
 (i) through (v).

                 11.13 Dissolution of the Debtor. On the Effective Date and upon the Debtor
 causing the Liquidating Trust Assets to be transferred to the Liquidating Trust in accordance with
 section 6.2 of this Plan, the Debtor shall have no further duties or responsibilities in connection
 with implementation of this Plan. Upon entry of a final decree closing the Chapter 11 Case, the
 Debtor shall be deemed dissolved for all purposes in accordance with applicable state law without
 the need to take any further action or file any plan of dissolution, notice, or application with any
 applicable Governmental Unit.

                11.14 Preservation of Causes of Action of the Debtor. In accordance with section
 1123(b) of the Bankruptcy Code, and except where such Causes of Action have been expressly
 released (including, for the avoidance of doubt, pursuant to the releases by the Debtor and
 exculpation provisions provided in the Plan), the Debtor and Liquidating Trustee shall retain and
 may enforce all rights to commence and pursue, as appropriate, any and all Causes of Action.

 SECTION 12. MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN

                12.1 Modification and Amendments. This Plan or any exhibits thereto may be
 amended, modified, or supplemented by the Debtor in the manner provided for by section 1127 of
 the Bankruptcy Code or as otherwise permitted by law without additional disclosure pursuant to
 section 1125 of the Bankruptcy Code. In addition, after the Confirmation Date, the Debtor or
 Liquidating Trustee may institute proceedings in the Bankruptcy Court to remedy any defect or
 omission or reconcile any inconsistencies in this Plan or the Confirmation Order with respect to
 such matters as may be necessary to carry out the purposes and effects of this Plan.

                 12.2 Effect of Confirmation on Modifications. Entry of a Confirmation Order
 shall mean that all modifications or amendments to this Plan occurring after the solicitation thereof
 are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
 disclosure or re solicitation under Bankruptcy Rule 3019.

                  12.3 Revocation or Withdrawal of this Plan. The Debtor reserves the right to,
 consistent with its fiduciary duties, revoke or withdraw this Plan before the Effective Date. If the
 Debtor revokes or withdraws this Plan, or if the Confirmation Date does not occur, then: (a) this
 Plan shall be null and void in all respects; (b) any settlement or compromise embodied in this Plan
 (including the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims
 or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected by this
 Plan, and any document or agreement executed pursuant to this Plan, shall be deemed null and
 void; and (c) nothing contained in this Plan shall: (i) constitute a waiver or release of any Claims
 or Interests; (ii) prejudice in any manner the rights of the Debtor or any other Person; or
 (iii) constitute an admission, acknowledgement, offer or undertaking of any sort by the Debtor or
 any other Person.


                                                  36
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 111 of
                                        120



 SECTION 13. RETENTION OF JURISDICTION

                  Notwithstanding the entry of the Confirmation Order and the occurrence of the
 Effective Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over
 all matters arising out of, or related to, the Chapter 11 Case and this Plan, including, but not limited
 to, jurisdiction to:

                        (a)      allow, disallow, determine, liquidate, classify, estimate or establish
 the priority, secured or unsecured status or amount of any Claim or Interest, including the
 resolution of any request for payment of any Administrative Expense Claim and the resolution of
 any and all objections to the secured or unsecured status, priority, amount or allowance of Claims;

                       (b)     decide and resolve all matters related to the granting and denying,
 in whole or in part, of any applications for allowance of compensation or reimbursement of
 expenses to Professionals authorized pursuant to the Bankruptcy Code or this Plan;

                        (c)     resolve any matters related to: (i) the assumption, assumption and
 assignment or rejection of any Executory Contract or Unexpired Lease to which the Debtor is party
 or with respect to which the Debtor may be liable in any manner and to hear, determine and, if
 necessary, liquidate, any Claims arising therefrom, including rejection Claims and cure Claims,
 pursuant to section 365 of the Bankruptcy Code or any other matter related to such Executory
 Contract or Unexpired Lease; (ii) any potential contractual obligation under any Executory
 Contract or Unexpired Lease that is assumed; (iii) the assumption, assumption and assignment or
 rejection of any Executory Contract or Unexpired Lease in connection with the Sale; and (iv) any
 dispute regarding whether a contract or lease is or was executory or expired;

                     (d)      ensure that Distributions to Holders of Allowed Claims are
 accomplished pursuant to the provisions of this Plan;

                        (e)     adjudicate, decide or resolve any motions, adversary proceedings,
 contested or litigated matters and any other matters, and grant or deny any applications involving
 the Debtor that may be pending on the Effective Date;

                        (f)     adjudicate, decide or resolve any motions, adversary proceedings,
 contested or litigated matters and any other matters, including, but not limited to, the Causes of
 Action, involving the Liquidating Trustee or the Liquidating Trust;

                         (g)     adjudicate, decide or resolve any and all matters related to any Cause
 of Action;

                      (h)    adjudicate, decide or resolve any and all matters related to section
 1141 of the Bankruptcy Code;

                       (i)    enter and enforce any order for the sale of property pursuant to
 sections 363, 1123 or 1146(a) of the Bankruptcy Code;




                                                   37
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 112 of
                                        120



                      (j)   issue injunctions, enter and implement other orders or take such
 other actions as may be necessary or appropriate to restrain interference by any Person with
 consummation or enforcement of this Plan;

                       (k)    resolve any cases, controversies, suits, disputes or Causes of Action
 with respect to the discharge, releases, injunctions, exculpations, indemnifications and other
 provisions contained in this Plan and enter such orders as may be necessary or appropriate to
 implement such releases, injunctions and other provisions;

                      (l)      enter and implement such orders as are necessary or appropriate if
 the Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

                        (m)    resolve any cases, controversies, suits, disputes or Causes of Action
 that may arise in connection with or relate to this Plan, the Disclosure Statement, the Confirmation
 Order, the Liquidating Trust, the Liquidating Trust Agreement, any transactions or payments
 contemplated thereby, or any contract, instrument, release, indenture or other agreement or
 document relating to any of the foregoing;

                        (n)     adjudicate any and all disputes arising from or relating to
 Distributions under this Plan;

                       (o)     consider any modifications of this Plan, cure any defect or omission
 or reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                       (p)      determine requests for the payment of Claims entitled to priority
 pursuant to section 507 of the Bankruptcy Code;

                       (q)     hear and determine matters concerning state, local and federal taxes
 in accordance with sections 346, 505 and 1146 of the Bankruptcy Code (including any requests
 for expedited determinations under section 505(b) of the Bankruptcy Code);

                       (r)     hear and determine all disputes involving the existence, nature or
 scope of the Debtor’s discharge;

                        (s)    enforce all orders previously entered by the Bankruptcy Court;

                        (t)    hear any other matter not inconsistent with the Bankruptcy Code;
 and

                        (u)    enter a final decree closing the Chapter 11 Case.

 SECTION 14. MISCELLANEOUS PROVISIONS

                14.1 Payment of Statutory Fees. All fees payable pursuant to 28 U.S.C.§ 1930
 shall be paid on the earlier of when due or the Effective Date by the Debtor. After the Effective
 Date, the Liquidating Trustee shall be liable for payment of any such fees until entry of a final
 decree closing the Chapter 11 Case.


                                                 38
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 113 of
                                        120



                 14.2 Dissolution of Residents’ Committee. On the Effective Date, the
 Residents’ Committee shall dissolve and members thereof shall be released and discharged from
 all rights and duties from or related to the Chapter 11 Case.

                14.3 Section 1125(e) Good Faith Compliance. As of and subject to the
 occurrence of the Confirmation Date, the Debtor and its Related Persons shall be deemed to have
 solicited acceptances of this Plan in good faith and in compliance with the applicable provisions
 of the Bankruptcy Code and any applicable non-bankruptcy law, rule, or regulation governing the
 adequacy of disclosure in connection with such solicitation.

                14.4 Substantial Consummation. On the Effective Date, the Plan shall be
 deemed to be substantially consummated within the meaning set forth in section 1101 and pursuant
 to section 1127(b) of the Bankruptcy Code.

                  14.5 Section 1146 Exemption. To the fullest extent permitted under section
 1146(a) of the Bankruptcy Code, the issuance, transfer or exchange of any security under or
 pursuant to this Plan, and the execution, delivery, or recording of any instrument of transfer under
 or pursuant to this Plan, and the revesting, transfer, or sale of any property of or to the Liquidating
 Trust or the Stalking Horse at the Sale, shall not be taxed under any state or local law imposing a
 stamp tax, transfer tax, or similar tax or fee. Consistent with the foregoing, each recorder of deeds
 or similar official for any county, city or other Governmental Unit in which any instrument
 hereunder is to be recorded in accordance with this Plan shall, pursuant to the Confirmation Order,
 be ordered and directed to accept such instrument, without requiring the payment of any
 documentary stamp tax, deed stamps, stamp tax, transfer tax, mortgage recording tax, intangible
 tax, or similar tax.

                14.6 Closing of the Chapter 11 Case. When all Liquidating Trust Assets have
 been liquidated and converted into Cash and such Cash has been distributed in accordance with
 the Liquidating Trust Agreement and the Confirmation Order, the Liquidating Trustee shall seek
 authority from the Bankruptcy Court to close the Chapter 11 Case in accordance with the
 Bankruptcy Code and the Bankruptcy Rules.

                14.7 Plan Supplement. Any exhibits or schedules not filed with this Plan may
 be contained in the Plan Supplement, if any, and the Debtor hereby reserves the right to file such
 exhibits or schedules as a Plan Supplement.

                 14.8 Further Assurances. The Debtor or the Liquidating Trustee may file with
 the Bankruptcy Court such agreements and other documents as may be necessary or appropriate
 to effectuate and further evidence the terms and conditions of this Plan. The Debtor, the
 Liquidating Trustee, and all Holders of Claims receiving Distributions pursuant to this Plan and
 all other parties in interest shall, from time to time, prepare, execute and deliver any agreements
 or documents and take any other actions as may be necessary or advisable to effectuate the
 provisions and intent of this Plan.

               14.9 Exhibits Incorporated. All exhibits to the Plan, including the Plan
 Supplement, are incorporated into and are part of this Plan as if fully set forth herein.



                                                   39
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 114 of
                                        120



                14.10 Inconsistency. In the event of any inconsistency among this Plan, the
 Disclosure Statement and any exhibit to the Disclosure Statement, the provisions of this Plan shall
 govern.

                 14.11 No Admissions. If the Effective Date does not occur, this Plan shall be null
 and void in all respects, and nothing contained in this Plan shall (a) constitute a waiver or release
 of any Claims by or against, or any Interests in, the Debtor, (b) prejudice in any manner the rights
 of the Debtor or any other party in interest, or (c) constitute an admission of any sort by the Debtor
 or other party in interest.

                 14.12 Reservation of Rights. Except as expressly set forth herein, this Plan shall
 have no force or effect unless the Bankruptcy Court shall enter the Confirmation Order and the
 Effective Date has occurred. None of this Plan, any statement or provision contained in this Plan
 or any action taken or not taken by the Debtor with respect to this Plan, the Disclosure Statement
 or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
 the Debtor with respect to the Holders of Claims or Interests before the Effective Date.

                 14.13 Successors and Assigns. The rights, benefits and obligations of any Person
 named or referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir,
 executor, administrator, successor or assign, affiliate, officer, director, manager, agent,
 representative, attorney, beneficiaries or guardian, if any, of each Person.

                14.14 Entire Agreement. On the Effective Date, this Plan, supersedes all previous
 and contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into this Plan.

               14.15 Notices. All notices, requests, and demands to or upon the Debtor in the
 Chapter 11 Case shall be in writing and, unless otherwise provided herein, shall be deemed to have
 been duly given or made when actually delivered or, if by facsimile transmission, when received
 and telephonically confirmed to the below recipients:

                              MAYFLOWER COMMUNITIES, INC.
                                c/o Ankura Consulting Group LLC
                                 Attention: Louis E. Robichaux IV
                                      15950 Dallas Parkway
                                        Dallas, Texas 75248
                                    Telephone: (214) 200-3689
                                    Facsimile: (214) 200-3686
                               E-mail: louis.robichaux@ankura.com

                                            with copies to:

                                      DLA PIPER LLP (US)
                                  Attention: Thomas R. Califano
                                   1251 Avenue of the Americas
                                 New York, New York 10020-1104
                                    Telephone: (212) 335-4500

                                                  40
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23       Page 115 of
                                        120



                                    Facsimile: (212) 335-4501
                               E-mail: thomas.califano@dlapiper.com

                                                - and -

                                      DLA PIPER LLP (US)
                                     Attention: Rachel Nanes
                             200 South Biscayne Boulevard, Suite 2500
                                       Miami, Florida 33131
                                   Telephone: (305) 423-8563
                                    Facsimile: (305) 675-8206
                                E-mail: rachel.nanes@dlapiper.com

                                                - and -

                                      DLA PIPER LLP (US)
                                    Attention: Daniel B. Prieto
                                 1900 North Pearl Street, Suite 2200
                                        Dallas, Texas 75201
                                    Telephone: (214) 743-4500
                                     Facsimile: (214) 743-4545
                                  E-mail: dan.prieto@dlapiper.com

                All notices and requests to Persons holding any Claim or Interest in any Class shall
 be sent to them at their last known address or to the last known address of their attorney of record
 in the Chapter 11 Case. Any such Holder of a Claim or Interest may designate in writing any
 other address for purposes of this section, which designation will be effective upon receipt by the
 Debtor.

                 14.16 Severability. If, prior to the entry of the Confirmation Order, any term or
 provision of this Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the
 Bankruptcy Court shall have the power to alter and interpret such term or provision to make it
 valid or enforceable to the maximum extent practicable, consistent with the original purpose of the
 term or provision, and such term or provision shall then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
 provisions of this Plan will remain in full force and effect and will in no way be affected, impaired
 or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of the Plan, as it
 may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
 pursuant to its terms.

                 14.17 Governing Law. Unless a rule of law or procedure is supplied by federal
 law (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically
 stated, the laws of the State of Texas, without giving effect to the principles of conflicts of laws,
 shall govern the rights, obligations, construction, and implementation of the Plan and the
 transactions consummated or to be consummated in connection therewith.


                                                  41
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19           Entered 08/05/19 22:04:23      Page 116 of
                                        120



               14.18 Request for Confirmation. The Debtor requests entry of the Confirmation
 Order under section 1129(a) of the Bankruptcy Code and, to the extent necessary, section 1129(b)
 of the Bankruptcy Code.

  Dated: August 5, 2019                          Respectfully submitted,


                                                 Mayflower Communities, Inc.

                                                 By:    /s/ Louis E. Robichaux IV
                                                        Name: Louis E. Robichaux IV
                                                        Title: Chief Restructuring Officer




                                               42

 EAST\168117948.3
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19      Entered 08/05/19 22:04:23   Page 117 of
                                        120



                                      Exhibit 2

                                 Liquidation Analysis




 EAST\168117932.4
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 118 of
                                        120



                                        Liquidation Analysis

 Background

 Section 1129(a)(7) of the Bankruptcy Code, which is often referred to as the “best interests of
 creditors” test, requires that as a condition to confirmation of the Plan, each holder of a Claim or
 Interest in each Impaired Class must either (i) accept the plan or (ii) receive or retain under the
 Plan property of value that is not less than the amount the holder of a Impaired Class Claim would
 receive or retain in a hypothetical liquidation under chapter 7 of the Bankruptcy Code (the
 “Liquidation Analysis”).

 The Debtor prepared the Liquidation Analysis to include: (i) estimated cash proceeds that a chapter
 7 trustee would generate if the Debtor’s chapter 11 case were converted to a chapter 7 case on the
 Effective Date and the assets of the Debtor’s estate were liquidated; (ii) estimated distribution that
 each holder of a Claim or Interest would receive from the liquidation proceeds; and (iii) compared
 each holder’s estimated distribution and recovery under a chapter 7 liquidation to the distribution
 and recovery under the Plan.

 The Liquidation Analysis is based upon certain assumptions, and as such certain aspects may be
 different from those represented in the Plan. The Liquidation Analysis should be read in
 conjunction with the Disclosure Statement.

 THE DEBTOR MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
 ACCURACY OF THESE ESTIMATES AND ASSUMPTIONS CONTAINED HEREIN, OR A
 CHAPTER 7 TRUSTEE’S ABILITY TO ACHIEVE THE PROJECTED RESULTS. IN THE
 EVENT THAT THIS CHAPTER 11 CASE IS CONVERTED TO A CHAPTER 7
 LIQUIDATION, ACTUAL RESULTS MAY VARY MATERIALLY FROM THE ESTIMATES
 AND PROJECTIONS SET FORTH IN THIS LIQUIDATION ANALYSIS.

 Presentation

 The Liquidation Analysis has been prepared assuming the Debtor converted its current chapter 11
 case to chapter 7 of the Bankruptcy Code on or about August 23, 2019 (the “Liquidation Date”).
 The Liquidation Date represents the approximate date the Plan would be confirmed under a chapter
 11 proceeding.

 Unless otherwise identified herein, the Liquidation Analysis is based on the Debtor’s unaudited
 financial statements as of April 30, 2019. The values presented herein, are assumed to be
 representative of the Debtor’s assets and liabilities as of the Liquidation Date.

 On the Liquidation Date, it is assumed the Bankruptcy Court would appoint a chapter 7 trustee to
 conduct the liquidation of the Debtor’s estate. The liquidation of the Debtor’s estate is assumed to
 occur through the cash sale of substantially all of the Debtor’s assets. The proceeds of such sale
 are assumed to be applied in the following order: (i) payment of administrative claims, including
 chapter 7 trustee costs, other supporting professional fee costs, and the costs to wind-down the
 estate; (ii) Secured Bond Claims, including Other Secured Claims; and (iii) Unsecured Claims,
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19                              Entered 08/05/19 22:04:23              Page 119 of
                                        120


 including claims by residents for outstanding obligations due and payable under Continuing Care
 Contracts, General Unsecured Claims, and any applicable deficiency claims.

 The Liquidation Analysis assumes that upon conversion of the case to chapter 7, the assets will be
 sold and residents will be transitioned from the community over a four-month process under the
 direction of the chapter 7 trustee. Given the uncertainty around the transition process and the
 marketability of the assets, there can be no assurances given that a four-month liquidation process
 or that estimated recoveries outlined in this Liquidation Analysis may be achieved. An extension
 of the liquidation process may result in an increase to wind-down costs which may negatively
 impact creditor recoveries.

 Conclusion

 The Liquidation Analysis demonstrates that holders of Claims in certain Unimpaired Classes that
 would receive a full recovery under the Plan would receive less than a full recovery in a
 hypothetical liquidation. Further, holders of Claims in Impaired Classes would receive a lower
 recovery in a hypothetical liquidation than they would under the Plan.

                                                            Liquidation Analysis
                                                                                    Recovery (%)               Proceeds
                                                          Book Value             Low           High      Low            High
  Cash and Cash Equivalents                      [A]    $    1,032,918         100.0%        100.0%   $ 1,032,918 $ 1,032,918
  Accounts Receivable, net                       [B]           334,015          55.0%         75.0%        183,708        250,511
  Other Receivables                              [C]         1,409,914           0.0%          0.0%              -              -
  Inventory                                      [D]            31,666           5.0%         10.0%          1,583          3,167
  Prepaid Expenses                               [E]           639,315          35.0%         55.0%        223,760        351,623
  Fixed Assets, net                              [F]        76,350,231          50.0%         70.0%     38,175,116     53,445,162
  Intangible Assets, net                         [G]         5,239,211           0.0%          0.0%              -              -
  Restricted Assets                              [H]         7,833,977         100.0%        100.0%      7,833,977      7,833,977
  Gross Proceeds from Liquidation                       $   92,871,247                                $ 47,451,063 $ 62,917,358

  Administrative Claims                            [I]                                                     7,331,953        8,569,257
  Liquidation Proceeds Available to Secured DIP / Bond Claims                                             40,119,110       54,348,102

  Secured Bond Claims
  Secured Bond Claim                              [J]        94,096,672        42.6%        57.8%         40,119,110       54,348,102
  Total Secured Bond Claims                                  94,096,672                                   40,119,110       54,348,102

  Liquidation Proceeds Available to Unsecured Claims                                                  $            -   $            -

  Unsecured Claims
  Resident Claims                                [K]         51,680,449            0.0%      0.0%                  -                -
  General Unsecured Claims                                      367,100            0.0%      0.0%                  -                -
  Secured Bond Claims - Deficiency               [L]         46,863,066            0.0%      0.0%                  -                -
  Total Unsecured Claims                                $    98,910,615                                            -                -

  Total Distributions                                                                                 $ 47,451,063     $ 62,917,358
Case 19-30283-hdh11 Doc 322-2 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 120 of
                                        120


 Notes to the Liquidation Analysis

 [A]: The cash balances are projected as of August 23, 2019, consistent with the assumed plan
 effective date. Cash balances are based on the Cash Collateral Budget as of April 11, 2019 (Docket
 217), and include $308,169 of cash escrow deposits, which are comprised entirely of entrance fees
 received that have not yet been paid and minimal earned interest.

 [B]: Accounts receivable recovery of 55% to 75% has been estimated based on payor type and
 account aging.

 [C]: Other receivables are comprised of miscellaneous resident entrance fee receivables and
 intercompany receivables, which are not expected to be recoverable.

 [D]: Inventory is comprised of various perishable goods, which are expected to recover 5% to 10%
 of net book value.

 [E]: Unused portion of insurance premiums are expected to be recoverable at 35% to 55%.

 [F]: Estimated recovery for fixed assets, which include land, building, and land improvements
 range from 50% to 70%. Recovery amount represents a high-level estimate by the Debtor. No
 third-party liquidation appraisals or estimates are available. Significant uncertainty exists around
 the ability to economically repurpose the facility for alternative uses given (i) the market saturation
 of senior living facilities (non-CCRC) in Carmel Indiana and (ii) prospective resident
 demographics. Additionally, the liquidation value of the Debtor’s property after closure, which
 under a chapter 7 liquidation would include resident impairment, is highly speculative due to the
 reputational damage associated with such a process.

 [G]: Intangible assets are comprised of capitalized marketing costs and deferred financing costs
 associated with the 2012 bond issuance which are expected to recover 0% of net book value.

 [H]: Restricted assets are $7,833,977 as of April 30, 2019. Restricted assets are comprised of
 reserve funds held by the bondholder trustee. Restricted assets are expected to be 100%
 recoverable; however, funds are assumed to be applied in full against the Secured Bond Claims.

 [I]: Administrative claims assume the following: (i) liquidating trustee fees of 3% of net collectible
 proceeds; (ii) other liquidation professionals of 5% of net collectible proceeds, including liquidator
 costs for fixed assets, accounts receivable, etc.; (iii) wind-down costs consistent with historical
 monthly operating expense run-rates at 100% for month one and two, 50% for month three and
 four, and limited costs thereafter; and (iv) medical records preservation costs and other healthcare
 specific required costs of $100,000.

 [J]: The Secured Bond Claims recovery includes 100% of the restricted asset liquidation proceeds.

 [K]: Resident claims include the net current and non-current resident refundable entrance fee
 liability under each Continuing Care Contract as of April 30, 2019. Balance is net of non-
 refundable accumulated entrance fee amortization.

 [L]: Amount represents estimated Secured Bond Claims deficiency claim.
